     Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 1 of 198. PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION



SHOSHONE-BANNOCK TRIBES,                     MDL Case No. 1:17-md-2804

                  Plaintiff,                 Hon. Dan A. Polster
v.

PURDUE PHARMA L.P.; PURDUE                    Case No. _____________________
PHARMA INC.; THE PURDUE FREDERICK
COMPANY; CEPHALON, INC.; TEVA
PHARMACEUTICAL INDUSTRIES, LTD.;
TEVA PHARMACEUTICALS USA, INC.;
JANSSEN PHARMACEUTICALS, INC.;
JOHNSON & JOHNSON; ORTHO-MCNEIL-
JANSSEN PHARMACEUTICALS, INC.;
JANSSEN PHARMACEUTICA, INC.; ENDO
HEALTH SOLUTIONS INC.; ENDO                   COMPLAINT
PHARMACEUTICALS INC.; ALLERGAN
PLC, f/k/a ACTAVIS PLC; WATSON                JURY TRIAL DEMANDED
PHARMACEUTICALS, INC.; WATSON
LABORATORIES, INC.; ACTAVIS
PHARMA, INC., f/k/a WATSON PHARMA,
INC.; ACTAVIS LLC; INSYS
THERAPEUTICS, INC.; MALLINCKRODT
PLC; MALLINCKRODT LLC; MCKESSON
CORP.; CARDINAL HEALTH, INC.;
AMERISOURCEBERGEN CORP.; CVS
HEALTH CORPORATION; WALGREENS
BOOTS ALLIANCE, INC. A/K/A
WALGREEN CO.; WALMART, INC.; THE
KROGER CO.; RITE AID OF MARYLAND
and HEALTH MART SYSTEMS, INC.,

                  Defendants.
        Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 2 of 198. PageID #: 2




                                                  TABLE OF CONTENTS



 INTRODUCTION ........................................................................................................................ 1

II.   THE PARTIES ........................................................................................................................ 4

         A. Plaintiff ......................................................................................................................... 4

         B. Manufacturer Defendants.............................................................................................. 6

         C. Distributor Defendants .................................................................................................13

III. JURISDICTION AND VENUE ........................................................................................... 17

IV. ADDITIONAL FACTUAL ALLEGATIONS ..................................................................... 18

         A. Overview of the Opioid Epidemic .............................................................................. 18

         B. The Manufacturer Defendants Spread False or Misleading
            Information About the Safety of Opioids ................................................................... 26

                    1. The Manufacturer Defendants Engaged in False and Misleading Direct
                       Marketing of Opioids ...................................................................................... 30

                    2. The Manufacturer Defendants Used Detailing and Speaker Programs to
                       Spread False and Misleading Information About Opioids ............................. 31

                    3. The Manufacturer Defendants Deceptively Marketed Opioids through
                       Unbranded Advertising Disseminated by Seemingly Independent Third
                       Parties but Which Was Really Created by the Manufacturer Defendants ...... 34
         C. The Manufacturer Defendants’ Statements about the Safety of
            Opioids Were Patently False ....................................................................................... 44
         D. The Manufacturer Defendants Misrepresented the Benefits of
            Chronic Opioid Therapy ............................................................................................. 58

         E. Manufacturer Defendants Failed to Effectively Communicate with Physicians and
            Patients about the Proper Use and the Abuse and Addiction Risks Associated with
            Their Brand and Generic Opioid Products.................................................................. 66

         F. The Tribes Was Harmed by Manufacturer Defendants’ Name-Brand Prescription
            Opioids and Their Generic Equivalents as a Result of Defendants’ Wrongful
            Marketing Conduct .................................................................................................... 68

         G. All Defendants Created an Illicit Market for Opioids ................................................ 69




                                                                      i
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 3 of 198. PageID #: 3



          1. The Distributor Defendants Throughout the Supply Chain Deliberately
             Disregarded Their Duties to Maintain Effective Controls to Identify, Report,
             and Take Steps to Halt Suspicious Orders or Otherwise Act to Prevent
             Diversion ......................................................................................................... 73

          2. National Retail Pharmacies Were on Notice of and Contributed
             to Illegal Diversion of Prescription Opioids ................................................... 81

          3. Multiple Enforcement Actions Against the National Retail Pharmacies
             Confirms Their Compliance Failures ..............................................................86
                     a. CVS ..................................................................................................... 86

                     b. Walgreens ............................................................................................90

                     c. Rite Aid ................................................................................................93

          4. The Manufacturer Defendants Negligently Failed to Control the Flow of
             Opioids to the Tribe Through Illicit Channels ................................................ 95
H. The Opioids the Defendants Sold Migrated Into Other Jurisdictions, Causing
   an Interstate Crisis..................................................................................................... 100
I. Defendants’ Unlawful Conduct and Breaches of Legal Duties Caused the Harm
   Alleged Herein and Substantial Damages................................................................. 106
J. The Impact of Opioid Abuse on the Tribal Community ........................................... 109

K. The Statutes of Limitations Are Tolled and Defendants Are Estopped from
   Asserting Statutes of Limitations As Defenses ......................................................... 114

L. Facts Pertaining to Punitive Damages ..................................................................... 117

          1. The Marketing Defendants Persisted in Their Fraudulent Scheme Despite
             Repeated Admonitions, Warning and Prosecutions From Governmental
             and Regulatory Agencies ............................................................................. 118

                     a. FDA Warnings to Janssen ................................................................ 118

                     b. Cephalon Fined for Off-Label Marketing of Actiq............................119

                     c. Cephalon Ignored FDA Warnings Regarding Fentora Marketing .....119

                     d. Purdue Was Not Deterred from Fraudulently Marketing
                        OxyContin ........................................................................................ 121

          2. Repeated Admonishments and Fines Did Not Stop Defendants from
             Ignoring Their Obligations to Control the Supply Chain and Prevent
             Diversion ....................................................................................................... 122



                                                          ii
      Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 4 of 198. PageID #: 4




V.    FACTS PERTAINING TO CLAIMS UNDER RICO .................................................... 128

      A. The Opioid Marketing Enterprise ............................................................................. 128

                1. The Common Purpose and Scheme of the Opioid Marketing Enterprise ..... 128

                2. The Conduct of the Opioids Marketing Enterprise Violated RICO ............. 133

                3. The RICO Marketing Defendants Controlled and Paid Front
                   Groups and KOLs to Promote and Maximize Opioid Use ............................137

                4. Pattern of Racketeering Activity ....................................................................138

      B. The Opioid Supply Chain Enterprise ........................................................................ 141

VI.   CAUSES OF ACTION .................................................................................................... 152

          COUNT I:             PUBLIC NUISANCE – Federal Common Law .................................152

          COUNT II:            PUBLIC NUISANCE
                               Idaho Code §50-101 Et Seq. and Common Law. ...............................189

          COUNT III:           RACKETEER – INFLUENCED AND CORRUPT
                               ORGANIZATIONS ACT, 18 U.S.C. § 1961 et seq. –
                               Opioid Marketing Enterprise .............................................................161

          COUNT IV:            RACKETEER – INFLUENCED AND CORRUPT
                               ORGANIZATIONS ACT, 18 U.S.C. § 1961 et seq. –
                               Opioid Supply Chain Enterprise.........................................................170
          COUNT V:             LANHAM ACT 15 U.S.C. § 1125(a)(1)(B) ......................................177

          COUNT VI:            INTENTIONAL MISREPRESENTATION ......................................178

          COUNT VII: NEGLIGENCE AND GROSS NEGLIGENCE .................................181

          COUNT VIII: NEGLIGENCE PER SE .....................................................................185

          COUNT IX:            UNJUST ENRICHMENT ..................................................................186

          COUNT X:            CIVIL CONSPIRACY .......................................................................187

          COUNT XI: DECEPTIVE TRADE PRACTICES
                    Idaho Code §48-603. ...........................................................................189




                                                            iii
     Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 5 of 198. PageID #: 5




I.          INTRODUCTION

            1.   An epidemic of prescription opioid abuse is devastating the United States.

Indian Country has been particularly hard hit, causing Plaintiff Shoshone-Bannock Tribes

(hereinafter referred to interchangeably as “Plaintiff” or the “Tribe”) to suffer substantial

loss of resources, economic damages, and damages to the health and welfare of its

members.

            2.   Plaintiff brings this action in its own proprietary capacity and under its

parens patriae authority in the public interest to protect the health, safety, and welfare of

all members of the Tribe.

            3.   Opioid analgesics are a dangerous, highly addictive and often lethal class

of natural, synthetic, and semi-synthetic painkillers. In total, from 1999 to 2016, more

than 350,000 people died from an overdose involving any opioid, including prescription

and illicit opioids such as heroin. Well over half of those deaths—over 200,000 people—

involved legal opioids prescribed by doctors to treat pain. These legal opioids include

brand-name prescription medications like OxyContin, Opana, Subsys, Fentora, and

Duragesic, as well as generics like oxycodone, methadone, and fentanyl.                 Opioid

analgesics are widely diverted and improperly used, and the widespread abuse of opioids

has resulted in a national epidemic of opioid overdose deaths and addictions.1 The opioid

epidemic is “directly related to the increasingly widespread misuse of powerful opioid

pain medications.”2




        1
        See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—
Misconceptions and Mitigation Strategies, 374 N. Eng. J. Med. 1253 (2016).
      2
        See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N.
Eng. J. Med. 1480 (2016).


                                               1
  Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 6 of 198. PageID #: 6




          4.    This epidemic has been building for years. The conditions for its creation

and acceleration were intentionally brought about by Defendants, who made billions of

dollars from the epidemic.

          5.    The effects of the opioid crisis have been exacerbated by Defendants’

efforts to conceal or minimize the risks of—and to circumvent or ignore safeguards

against—opioid abuse.

          6.    The Tribe has seen substantial increases in child welfare and social services

costs associated with opioid addictions. Its health services have been significantly

impacted and education and addiction therapy costs have substantially increased.

          7.    These costs could have been—and should have been—prevented by the

opioid industry. The prescription drug industry is required by statute and regulation to

secure and monitor opioids at every step of the stream of commerce, thereby protecting

opioids from theft, misuse, and diversion. The industry is also supposed to implement

processes to alert it to “red flags” that stop suspicious or unusual orders by pharmacies,

doctors, clinics, or patients.

          8.    Instead of acting with reasonable care and in compliance with their legal

duties, Defendants intentionally flooded the market with opioids and pocketed billions of

dollars in the process.

          9.    Defendants also flooded the market with false statements designed to

persuade both doctors and patients that prescription opioids posed a low risk of addiction.

Those claims were false.3




      3
         See Vivek H. Murthy, Letter from the Surgeon General (August 2016), available at
http://turnthetiderx.org/ (last accessed December 18, 2017).


                                               2
  Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 7 of 198. PageID #: 7




        10.    Defendants’ actions directly and foreseeably caused damages to the Tribe,

including, but not limited to, the costs of (a) medical and therapeutic care, and other

treatment costs for patients suffering from opioid addiction, overdose, or death; (b) opioid

prescriptions for chronic pain paid directly through the Tribe’s health care system,

dispensed as a direct result of Defendants’ widespread, pervasive and misleading opioid

campaign; (c) counseling, treatment and rehabilitation services; (d) treatment of infants

born with opioid-related medical conditions; (e) welfare and foster care for children whose

parents suffer from opioid-related disability or incapacitation, including costs of related

legal proceedings; (f) law enforcement and public safety connected to the opioid epidemic

within the Tribe’s community, as well as the surrounding communities; (g) increased

burden on the Tribe’s judicial system; (h) re-education of doctors and patients about the

appropriate use of opioids; and (i) extensive clean-up of public parks, spaces, and

facilities.

        11.    Defendants’ actions have not only caused significant costs, but have also

created a palpable climate of fear, distress, dysfunction and chaos among tribal residents

where opioid diversion, abuse, and addiction are prevalent and where diverted opioids

tend to be used frequently.

        12.    Plaintiff has also suffered substantial damages in the form of lost casino

revenue, lost productivity of tribal members, lost economic activity, lost reputation and

good will, and the lost opportunity for growth and self-determination. These damages

have been suffered and continue to be suffered directly by the Tribe.

        13.    Plaintiff also seeks the means to abate the epidemic created by Defendants’

wrongful and/or unlawful conduct.




                                             3
  Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 8 of 198. PageID #: 8




II.    THE PARTIES

       A.      Plaintiff

       14.     Plaintiff Shoshone-Bannock Tribes is a federally recognized sovereign

Indian nation. The Shoshone-Bannock Tribes are comprised of the eastern and western

bands of the Northern Shoshone and the Bannock, or Northern Paiute, bands. The Fort

Hall Reservation was reserved for the Shoshones and Bannocks when the tribes entered

into the 1868 Fort Bridger Treaty. The Fort Hall Reservation is located in the eastern

Snake River Plain of southeastern Idaho. The reservation originally contained 1.8 million

acres, but was subsequently reduced through legislation and the allotment process to its

present size of approximately 544,000 acres. The reservation runs through four counties

in Idaho: Bingham, Power, Bannock and Caribou.

       15.     The Tribe is organized under a Constitution and Bylaws ratified by

members of the Tribe and approved by the United States Department of the Interior

(“Interior”) in 1937.

       16.     The Tribe has inherent sovereign authority over its members and its

territority, which is set aside for the exclusive use and occupancy of the Tribe and its

members as a permenant homeland.

       17.     The Tribe has approximately 6,000 members with a significant number of

Tribal members residing on the Reservation. The Tribe is confronted with substantial

social challenges associated with unemployment and poverty, including, without

limitation, diminished life expectancy, poor health indicators, low high school graduation

rates, crime, and drug use.

       18.     The Tribe has inherent sovereign authority to make its own laws. State

law does not generally apply to Tribal activity within the Reservation.           Certain


                                             4
  Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 9 of 198. PageID #: 9




enumerated governmental powers are vested in a Tribal Council. The Tribal Council has

seven members, with members elected by enrolled members of the Tribe.

       19.     The Tribal Council oversees the Tribe’s administration of services to its

members, including natural resource management (both within and outside the

Reservation), a court system, police and fire protection, water and sewer services, a

housing authority and social services. The Tribe operates a health clinic, which provides

medical, dental, vision and pharmacy services to the entire reservation community. The

Tribe also operates a gaming and hospitality business with multiple casino locations.

Dedicated to improving the quality of life of Tribal members, the Tribe engages in various

activities in the fields of health care, housing, education, agriculture, economic

development and cultural development in order to achieve that goal.

       20.     The Tribe has inherent sovereignty over unlawful conduct that takes place

on, or has a direct impact on, land within the Reservation. Federal law recognizes the

Tribe’s authority over Indians within its territory, specifically the authority to promote the

autonomy and the health and welfare of the Tribe. Defendants engaged in activities and

conduct that takes place on or has a direct impact on land that constitutes Indian Country

for the Tribe. The distribution and diversion of opioids into Idaho and onto the Tribe’s

lands and surrounding areas, created the foreseeable opioid crisis and opioid public

nuisance for which the Tribe here seeks relief.

       21.     The Tribe has standing to recover damages incurred as a result of

Defendants’ actions and omissions. The Tribe has standing to bring actions including,

inter alia, standing to bring claims under the federal RICO statutes, pursuant to 18 U.S.C.




                                               5
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 10 of 198. PageID #: 10




§§ 1961(3) and 1964 and standing to bring its public nuisance claims asserted under

federal common law.

          22.   Members of the Tribe affected by the opioid crisis described in this

Complaint live on the Tribally owned lands, as well as throughout Idaho and the United

States.

          B.    Manufacturer Defendants

          23.   The Manufacturer Defendants are defined below. At all relevant times, the

Manufacturer Defendants have packaged, distributed, supplied, sold, placed into the

stream of commerce, labeled, described, marketed, advertised, promoted, and purported

to warn or purported to inform prescribers and users about the benefits and risks

associated with the use of prescription opioid drugs. The Manufacturer Defendants, at

all times, have manufactured and sold prescription opioids without fulfilling their legal

duty to prevent diversion and report suspicious orders.

          24.   PURDUE PHARMA L.P. is a limited partnership organized under the

laws of Delaware. PURDUE PHARMA INC. is a New York corporation with its

principal place of business in Stamford, Connecticut, and THE PURDUE FREDERICK

COMPANY is a Delaware corporation with its principal place of business in Stamford,

Connecticut (Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick

Company are referred to collectively as “Purdue”).

          25.   Purdue manufactures, promotes, sells, and distributes opioids such as

OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER,4 and Targiniq ER



      4
        Long-acting or extended release (ER or ER/LA) opioids are designed to be taken once
or twice daily. Short-acting opioids, also known as immediate release (IR) opioids, last for
approximately 4-6 hours.


                                               6
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 11 of 198. PageID #: 11




in the U.S., including in Idaho. OxyContin is Purdue’s best-selling opioid. Since 2009,

Purdue’s annual sales of OxyContin have fluctuated between $2.47 billion and $2.99

billion, up four-fold from its 2006 sales of $800 million. OxyContin constitutes roughly

30% of the entire market for analgesic drugs (painkillers). Purdue has manufactured and

distributed substantial amounts of prescription opioids that have been and continue to be

sold nationwide, including in Idaho, where the Tribe is located.

       26.     CEPHALON, INC. is a Delaware corporation with its principal place in

Frazer, Pennsylvania. TEVA PHARMACEUTICAL INDUSTRIES, LTD. (“Teva Ltd.”)

is an Israeli corporation with its principal place of business in Petah Tikva, Israel. In

2011, Teva Ltd. acquired Cephalon, Inc. TEVA PHARMACEUTICALS USA, INC.

(“Teva USA”) is a wholly owned subsidiary of Teva Ltd. and is a Delaware corporation

with its principal place of business in Pennsylvania. Teva USA acquired Cephalon, Inc.

in October 2011.

       27.     Cephalon, Inc. manufactures, promotes, sells and distributes opioids such

as Actiq and Fentora in the U.S., including in Idaho. The FDA approved Actiq and

Fentora only for the management of breakthrough cancer pain in patients who are tolerant

to around-the-clock opioid therapy for their underlying persistent cancer pain. In 2008,

Cephalon pled guilty to a criminal violation of the Federal Food, Drug and Cosmetic Act

for its misleading promotion of Actiq and two other drugs and agreed to pay $425 million.

       28.     Teva Ltd., Teva USA, and Cephalon, Inc. work together closely to market

and sell Cephalon products in the United States. Teva Ltd. conducts all sales and

marketing activities for Cephalon in the United States through Teva USA and has done

so since its October 2011 acquisition of Cephalon. Teva Ltd. and Teva USA hold out




                                            7
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 12 of 198. PageID #: 12




Actiq and Fentora as Teva products to the public. Teva USA sells all former Cephalon-

branded products through its “specialty medicines” division.          The FDA approved

prescribing information and medication guide, which is distributed with Cephalon opioids

marketed and sold in Idaho, discloses that the guide was submitted by Teva USA, and

directs physicians to contact Teva USA to report adverse events. Teva Ltd. has directed

Cephalon, Inc. to disclose that it is a wholly owned subsidiary of Teva Ltd. on prescription

savings cards distributed in Idaho, indicating Teva Ltd. would be responsible for covering

certain co-pay costs.

       29.     All of Cephalon’s promotional websites, including those for Actiq and

Fentora, prominently display Teva Ltd.’s logo.          Teva Ltd.’s financial reports list

Cephalon’s and Teva’s USA’s sales as its own, and its year-end report for 2012 – the year

immediately following the Cephalon acquisition – attributed a 22% increase in its

specialty medicine sales to “the inclusion of a full year of Cephalon’s specialty sales.”

Through interrelated operations like these, Teva Ltd. operates in Idaho and the rest of the

United States through its subsidiaries Cephalon and Teva USA. The United States is the

largest of Teva Ltd.’s global markets, representing 53% of its global revenue in 2015,

and, were it not for the existence of Teva USA and Cephalon, Inc., Teva Ltd. would

conduct those companies’ business in the United States itself. Upon information and

belief, Teva Ltd. directs the business practices of Cephalon and Teva USA, and their

profits inure to the benefit of Teva Ltd. as controlling shareholder. (Teva Pharmaceuticals

Industries, Ltd., Teva Pharmaceuticals USA, Inc., and Cephalon, Inc. are referred to

collectively as “Teva” or “Cephalon”).            Teva has manufactured and distributed




                                              8
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 13 of 198. PageID #: 13




substantial amounts of prescription opioids that have been and continue to be sold

nationwide, including in Idaho, where the Tribe is located.

       30. Teva also manufactures, markets, sells and distributes generic opioid

pharmaceutical products, both prior to Teva Ltd.’s 2011 acquisition of Cephalon and

continuing to the present, including a generic form of Oxycontin from 2005 to 2009

nationally, including in Idaho. Teva Ltd. acquired numerous generic manufacturers over

the years that manufactured, marketed, sold and distributed generic opioid products

(including a generic form of Actiq starting in 2006), and continues to sell many of those

products to this day through its U.S. subsidiary Teva Pharmaceuticals USA, Inc. Teva

Ltd.’s acquisitions include Barr Pharmaceuticals in 2008 and the Actavis generic

pharmaceutical business in 2016, which included the acquisition of defendants Watson

Laboratories, Inc., Actavis Pharma, Inc. f/k/a Watson Pharma, Inc., and Actavis LLC.

       31. In 2016, Teva Ltd. acquired ANDA, Inc. from Allergan, plc for $500 million.

At the time of the acquisition, Anda, Inc. was the fourth largest distributor of generic

pharmaceuticals in the U.S. according to Teva’s August 3, 2016 press release. Plaintiff

is informed and believes that ANDA, Inc. distributed generic opioid products for both

Allergan, plc and for Teva in the U.S., including in Idaho, and was wholly controlled by

Allergan, plc and, from 2016 after its sale to the present, Teva Ltd.

       32.     JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation

with its principal place of business in Titusville, New Jersey, and is a wholly owned

subsidiary of JOHNSON & JOHNSON (“J&J”), a New Jersey corporation with its

principal place of business in New Brunswick, New Jersey.               ORTHO-MCNEIL-

JANSSEN PHARMACEUTICALS, INC., now known as Janssen Pharmaceuticals, Inc.,




                                             9
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 14 of 198. PageID #: 14




is a Pennsylvania corporation with its principal place of business in Titusville, New

Jersey. JANSSEN PHARMACEUTICA, INC., now known as Janssen Pharmaceuticals,

Inc., is a Pennsylvania corporation with its principal place of business in Titusville, New

Jersey. (Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc.,

Janssen Pharmaceutica, Inc., and J&J are referred to collectively as “Janssen”). Upon

information and belief, J&J controls the sale and development of Janssen

Pharmaceutical’s products and corresponds with the FDA regarding Janssen’s products.

       33.     Janssen manufactures, promotes, sells, and distributes drugs in the U.S.,

including in Idaho, including the opioid Duragesic (fentanyl). Until January 2015,

Janssen developed, marketed, and sold the opioids Nucynta and Nucynta ER. Together,

Nucynta and Nucynta ER accounted for $172 million in sales in 2014. Janssen has

manufactured and distributed substantial amounts of prescription opioids that have been

and continue to be sold nationwide, including in Oregon, where the Tribe is located.

Upon information and believe, Johnson & Johnson through its indirect wholly owned

subsidiary Patriot Pharmaceuticals LLC sells and distributes authorized generic opioid

products nationwide, including in Idaho.

       34.     ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its

principal place of business in Malvern, Pennsylvania. ENDO PHARMACEUTICALS

INC. is a wholly owned subsidiary of Endo Health Solutions Inc. and is a Delaware

corporation with its principal place of business in Malvern, Pennsylvania. (Endo Health

Solutions Inc. and Endo Pharmaceuticals Inc. are referred to collectively as “Endo”).

       35.     Endo develops, markets, and sells prescription drugs, including the

opioids Opana/Opana ER, Percodan, Percocet, and Zydone, in the U.S., including in




                                            10
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 15 of 198. PageID #: 15




Idaho, where the Tribe is located. Endo also manufactures and sells generic opioids, both

directly and through its subsidiary, Qualitest Pharmaceuticals, Inc., including generic

oxycodone, oxymorphone, hydromorphone, and hydrocodone products. Opioids made

up roughly $403 million of Endo’s overall revenues of $3 billion in 2012. Opana ER

yielded $1.15 billion in revenue from 2010 and 2013, and it accounted for 10% of Endo’s

total revenue in 2012. Endo also manufactures and sells generic opioids such as

oxycodone, oxymorphone, hydromorphone, and hydrocodone products in the U.S.,

including in Idaho, by itself and through its subsidiary, Qualitest Pharmaceuticals, Inc.

       36.     ALLERGAN PLC is a public limited company incorporated in Ireland

with its principal place of business in Dublin, Ireland. ACTAVIS PLC acquired Allergan

plc in March 2015. Before that, WATSON PHARMACEUTICALS, INC. acquired

Actavis, Inc. in October 2012, and the combined company changed its name to Actavis,

Inc. as of January 2013 and then Actavis plc in October 2013.

       37.     WATSON LABORATORIES, INC. is a Nevada corporation with its

principal place of business in Corona, California. ACTAVIS PHARMA, INC. (f/k/a

Actavis, Inc.) is a Delaware corporation with its principal place of business in New Jersey,

and was formerly known as WATSON PHARMA, INC. ACTAVIS LLC is a Delaware

limited liability company with its principal place of business in Parsippany, New Jersey.

Each of these defendants was owned by Allergan plc prior to their acquisition by Teva

Ltd. in 2016, which used them to market and sell its drugs in the United States. Watson

Laboratories, Inc., Actavis Pharma, Inc. and Actavis LLC are referred to collectively as

the “Actavis Generic entities.” Upon information and belief, Allergan plc exercised




                                             11
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 16 of 198. PageID #: 16




control over these marketing and sales efforts and profited from the sale of

Allergan/Actavis products ultimately inured to its benefit.

       38.     Allergan plc, Actavis, Inc., and Watson Pharmaceuticals, Inc., and Actavis

LLC, Actavis Pharma, Inc., Watson Pharma, Inc., and Watson Laboratories, Inc. (the

Actavis Generic entities) prior to their acquisition by Teva Ltd. in 2016, are referred to

collectively as “Actavis”).

       39.     Actavis manufactures, promotes, sells, and distributes opioids, including

the branded drugs Kadian and Norco, a generic version of Kadian, and generic versions

of Duragesic and Opana as well as other generic opioid products, in the U.S., including

in Idaho where the Tribe is located.

       40.     Defendant INSYS THERAPEUTICS, INC., is a Delaware corporation

with its principal place of business located in Chandler, Arizona.

       41.     Insys manufacturers, promotes, sells, and distributes opioids. Insys’

principal source of revenue is Subsys, a Schedule II transmucosal immediate-release

formulation of fentanyl in the U.S., including in Idaho where the Tribe is located. Subsys

was indicated by the FDA for the treatment of breakthrough cancer pain that other opioids

could not eliminate.

       42.     In May 2018, an Insys sales representative admitted to taking part in a

scheme to bribe physicians with purported speaking fees for marketing and education

events in exchange for them prescribing Subsys for off-label uses.

       43.     Insys’ founder and several other former Insys executives were recently

indicted by federal prosecutors on racketeering charges, alleging that these individuals




                                            12
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 17 of 198. PageID #: 17




approved and fostered fraudulent behavior against insurance companies and also

conspired to bribe practitioners in various states.

         44.   MALLINCKRODT, PLC is an Irish public limited company

headquartered in Staines-upon-Thames, United Kingdom, with its U.S. headquarters in

St. Louis, Missouri. MALLINCKRODT, LLC, is a limited liability company organized

and existing under the laws of the State of Delaware. Mallinckrodt, LLC is a wholly

owned subsidiary of Mallinckrodt, plc. Mallinckrodt, plc and Mallinckrodt, LLC are

collectively referred to as “Mallinckrodt.”

         45.   Mallinckrodt manufactures, markets, and sells drugs in the United States

including generic opioid products including oxycodone, of which it is one of the largest

manufacturers. In July 2017, Mallinckrodt agreed to pay $35 million to settle allegations

brought by the Department of Justice that it failed to detect and notify the DEA of

suspicious orders of controlled substances. Mallinckrodt has manufactured and

distributed substantial amounts of prescription opioids that have been and continue to be

sold nationwide, including in Idaho, where the Tribe is located.

         46.   Collectively, Purdue, Cephalon, Janssen, Endo, Teva, Allergan, Insys, and

Mallinckrodt are the “Manufacturer Defendants.”5

         C.    Distributor Defendants

         47.   CARDINAL HEALTH, INC. (“Cardinal”) is a publicly traded company

incorporated under the laws of Ohio and with a principal place of business in Ohio.




     5
      Together, these entities are also sometimes referred to as “RICO Marketing
Defendants.”


                                              13
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 18 of 198. PageID #: 18




       48.     Cardinal distributes prescription opioids to providers and retailers,

including in Idaho where the Tribe is located. Cardinal is authorized to conduct business

in Idaho.

       49.     AMERISOURCEBERGEN CORPORATION (“AmerisourceBergen”) is

a publicly traded company incorporated under the laws of Delaware and with a principal

place of business in Pennsylvania.

       50.     AmerisourceBergen distributes substantial amounts of prescription

opioids to providers and retailers nationwide, including in Idaho where the Tribe is

located. AmerisourceBergen is authorized to conduct business in Idaho.

       51.     MCKESSON CORPORATION (“McKesson”) is a publicly traded

company incorporated under the laws of Delaware and with a principal place of business

in San Francisco, California.

       52.     McKesson distributes prescription opioids to providers and retailers

nationwide, including in Idaho where the Tribe is located. McKesson is authorized to

conduct business in Idaho.

       53.     The data which reveals and/or confirms the identity of each wrongful

opioid distributor is hidden from public view in the DEA’s confidential ARCOS database.

See Madel v. U.S. D.O.J., 784 F.3d 448, 451 (8th Cir. 2015). Neither the DEA nor the

wholesale distributors will voluntarily disclose the data necessary to identify with

specificity the transactions which will form the evidentiary basis for the claims asserted

herein. See id. at 452-53.

       54.     Collectively, AmerisourceBergen, Cardinal, and McKesson dominate

85% of the market share for the distribution of prescription opioids. The “Big 3” are




                                            14
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 19 of 198. PageID #: 19




Fortune 500 corporations listed on the New York Stock Exchange whose principal

business is the nationwide wholesale distribution of prescription drugs. See Fed. Trade

Comm’n v. Cardinal Health, Inc., 12 F. Supp. 2d 34, 37 (D.D.C. 1998) (describing

Cardinal, McKesson, and AmerisourceBergen predecessors). Each has been investigated

and/or fined by the DEA for the failure to report suspicious orders. The Tribe has reason

to believe each has engaged in unlawful conduct which resulted in the diversion of

prescription opioids into the Tribe’s community. The Tribe names each of the “Big 3”

herein as defendants and places the industry on notice that the Tribe is acting to abate the

public nuisance plaguing its community. The Tribe will request expedited discovery

pursuant to Rule 26(d) of the Federal Rules of Civil Procedure to secure the data

necessary to reveal and/or confirm the identities of the wholesale distributors, including

data from the ARCOS database.

       55.     Defendant CVS HEALTH CORPORATION (“CVS”) is a Delaware

corporation with its principal place of business in Rhode Island. During all relevant times,

CVS has sold and continues to sell prescription opioids at locations in Idaho and in the

communities adjacent to the Reservation. CVS is authorized to conduct business in Idaho.

       56.     Defendant WALGREENS BOOTS ALLIANCE, INC., also known as

Walgreen Co. (“Walgreens”) is a Delaware corporation with its principal place of

business in Illinois. At all relevant times, Walgreens has sold and continues to sell

prescription opioids at locations in and around Idaho and in the communities adjacent to

the Reservation. Walgreens is authorized to conduct business in Idaho.

       57.     Defendant WALMART, INC. (“Walmart”) is a Delaware corporation

with its principal place of business in Arkansas. At all relevant times, Walmart has sold




                                             15
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 20 of 198. PageID #: 20




and continues to sell prescription opioids at locations in and around Idaho and in the

communities adjacent to the Reservation. Walmart is authorized to conduct business in

Idaho.

         58.   Defendant THE KROGER CO. (‘Kroger”) is an Ohio corporation with its

principal place of business in Ohio. At all relevant times, Kroger has sold and continues

to sell prescription opioids at locations in and around Idaho and in the communities

adjacent to the Reservation. Kroger is authorized to conduct business in Idaho.

         59.   Defendant RITE AID OF MARYLAND (“Rite Aid”) is a Delaware

corporation with its principle place of business in Camp Hill, Pennsylvania. During all

relevant times, Rite Aid has sold and continues to sell prescription opioids at locations in

and around Idaho and in the communities adjacent to the Reservation. Rite Aid is

authorized to conduct business in Idaho.

         60.   Defendant HEALTH MART SYSTEMS, INC. (“Health Mart”) is a

Delaware corporation with its principal place of business in California. Health Mart

operates as a subsidiary of McKesson Corporation. During all relevant times, Health

Mart has sold and continues to sell prescription opioids in and around Idaho and in the

communities adjacent to the Reservation. Health Mart is a franchising and marketing arm

that has relationships with 4,700 retail pharmacies nationally, including in Idaho. Health

Mart is authorized to conduct business in Idaho.

         61.   Collectively Defendants CVS, Walgreens, Walmart, Rite Aid, and Health

Mart are referred to as “National Retail Pharmacies.” AmerisourceBergen, Cardinal,




                                             16
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 21 of 198. PageID #: 21




McKesson and the National Retail Pharmacies are collectively referred to as the

“Distributor Defendants.”6

           62.   Defendants include the above-referenced entities as well as their

predecessors, successors, affiliates, subsidiaries, partnerships and divisions to the extent

that they are engaged in the manufacture, promotion, distribution sale and/or dispensing

or opioids.

III.       JURISDICTION AND VENUE

           63.   Plaintiff brings this civil action in MDL No. 2804, entitled In Re: National

Prescription Opiate Litigation. Plaintiff is filing this Complaint directly into the Northern

District of Ohio as permitted by Paragraph 6(a) of this Court’s Case Management Order

No. 1, dated 04/11/2018.

           64.   This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because

this action presents a federal question. This Court has supplemental jurisdiction over the

state-law causes of action under 28 U.S.C. § 1367 because the state-law claims are part

of the same case or controversy.

           65.   The District of Idaho has personal jurisdiction over all Defendants because

all Defendants have substantial contacts and business relationships with the State of

Idaho, including consenting to be sued in Idaho by registering an agent for service of

process and/or obtaining a distributor license and have purposefully availed themselves

of business opportunities within the State of Idaho, including by marketing, distributing,

or selling prescription opioids within the State of Idaho and on and around the

Reservation.


       6
      Together, AmerisourceBergen, Cardinal, McKesson, Purdue, Actavis, Cephalon, Endo,
and Mallinckrodt, are also sometimes referred to as “RICO Supply Chain Defendants.”


                                              17
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 22 of 198. PageID #: 22




        66.     The District of Idaho also has personal jurisdiction over all of the

defendants under 18 U.S.C. § 1965(b). This Court may exercise nationwide jurisdiction

over the named Defendants where the “ends of justice” require national service and

Plaintiff demonstrates national contacts. Here, the interests of justice require that Plaintiff

be allowed to bring all members of the nationwide RICO enterprise before the court in a

single trial. See Iron Workers Local Union No. 17 Insurance Fund v. Philip Morris Inc.,

23 F. Supp. 2d 796 (1998).

        67.     Venue is proper in the District of Idaho under 28 U.S.C. § 1391(b) and 18

U.S.C. § 1965 because a substantial part of the events or omissions giving rise to this

action occurred in this judicial district and because all Defendants are subject to this

Court’s exercise of personal jurisdiction. Plaintiff states that but for the Order permitting

direct filing into the Northern District of Ohio pursuant to Case Management Order No.

1, dated April 11, 2018, Plaintiff would have filed in the United States District Court,

District of Idaho.

IV.     ADDITIONAL FACTUAL ALLEGATIONS

        A.      Overview of the Opioid Epidemic

        68.     The term “opioid” includes all drugs derived from the opium poppy. The

United States Food and Drug Administration describes opioids as follows: “Prescription

opioids are powerful pain-reducing medications that include prescription oxycodone,

hydrocodone, and morphine, among others, and have both benefits as well as potentially

serious risks. These medications can help manage pain when prescribed for the right




                                              18
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 23 of 198. PageID #: 23




condition and when used properly. But when misused or abused, they can cause serious

harm, including addiction, overdose, and death.”7

          69.   Prescription opioids with the highest potential for addiction are listed

under Schedule II of the Controlled Substances Act. This includes non-synthetic opium

derivatives (such as codeine and morphine, also known generally as “opiates”), partially

synthetic derivatives (such as hydrocodone and oxycodone), and fully synthetic

derivatives (such as fentanyl and methadone).

          70.   Historically, opioids were considered too addictive and debilitating for the

treatment of chronic pain, like back pain, migraines, and arthritis. According to Dr. Caleb

Alexander, director of Johns Hopkins University’s Center for Drug Safety and

Effectiveness, “[opioids] have very, very high inherent risks . . . and there’s no such thing

as a fully safe opioid.”8

          71.   Opioids also tend to induce tolerance, whereby a person who uses opioids

repeatedly over time no longer responds to the drug as strongly as before, thus requiring

a higher dose to achieve the same effect. This tolerance contributes to the high risk of

overdose during a relapse.

          72.   Before the 1990s, generally accepted standards of medical practice

dictated that opioids should only be used short-term for acute pain, pain relating to

recovery from surgery, or for cancer or palliative (end-of-life) care. Due to the lack of

evidence that opioids improved patients’ ability to overcome pain and function, coupled


      7
        See U.S. FDA, Opioid Medications, available at https://www.fda.gov/Drugs/
DrugSafety/InformationbyDrugClass/ucm337066.htm (last accessed December 19, 2017).
      8
        Matthew Perrone et al., Drugmakers push profitable, but unproven, opioid solution,
Center for Public Integrity, available at https://www.publicintegrity.org/20
16/12/15/20544/drugmakers-push-profitable-unproven-opioid-solution (last accessed December
20, 2017).


                                             19
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 24 of 198. PageID #: 24




with evidence of greater pain complaints as patients developed tolerance to opioids over

time, and the serious risk of addiction and other side effects, the use of opioids for chronic

pain was discouraged or prohibited. As a result, doctors generally did not prescribe

opioids for chronic pain.

          73.   To take advantage of the much larger and more lucrative market for

chronic pain patients, the Defendants had to change this.9

          74.   As described herein, Defendants engaged in conduct that directly caused

doctors to unwittingly prescribe skyrocketing amounts of opioids. Defendants also

intentionally neglected their obligations to prevent diversion of the highly addictive

substance.

          75.   As a result of Defendants’ wrongful conduct, the number of prescriptions

for opioids increased sharply, reaching nearly 250,000,000 prescriptions in 2013, almost

enough for every person in the United States to have a bottle of pills. This represents an

increase of 300% since 1999. In 2015, Idaho providers wrote 76.4 opioid prescriptions

per 100 persons.10

          76.   Many Americans, including Idahoans and members of the Tribe, are now

addicted to prescription opioids. In 2016, drug overdoses killed over 60,000 people in the

United States, an increase of more than 22 percent over the previous year. The New York

Times reported in September 2017 that the opioid epidemic is now killing babies and

toddlers because ubiquitous, deadly opioids are “everywhere” and are mistaken as


      9
        See Harriet Ryan et al., ‘You want a description of hell?’ OxyContin’s 12-hour problem,
L.A. Times (May 5, 2016), available at http://www.latimes.com/projects/oxycontin-part1/ (last
accessed December 20, 2017).
      10
         See Idaho Opioid Summary, available at https://www.drugabuse.gov/drugs-
abuse/opioids/opioid-summaries-by-state/idaho-opioid-summary (last accessed January 25,
2019).


                                               20
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 25 of 198. PageID #: 25




candy.11 The opioid epidemic has been declared a public health emergency by the

President of the United States.

          77.   The wave of addiction was created by the increase in opioid prescriptions.

One in 4 Americans receiving long-term opioid therapy struggles with opioid addiction.

Nearly 2 million Americans have a prescription opioid use disorder.

          78.   According to the NIH’s National Institute on Drug Abuse, approximately

21 to 29 percent of patients prescribed opioids for chronic pain misuse them. Between 8

and 10 percent develop an opioid use disorder. Four to 6 percent of people who misuse

prescription opioids transition to heroin abuse, and about 80 percent of people who use

heroin first misused prescription opioids.

          79.   Deaths from prescription opioids have quadrupled in the past 20 years. In

2016, there were 119 opioid-related overdose deaths in Idaho – a rate of 7.4 deaths per

100,000 persons.12

          80.   Treatment admissions for abuse of opioids and emergency room visits for

non-medical opioid use have also dramatically increased.

          81.   The increases in opioid deaths and treatments are directly tied to the

prescribing practices created by Defendants. According to the CDC,13 opioid deaths and

treatment admissions are tied to opioid sales:



     11
         Julie Turkewitz,“The Pills are Everywhere:” How the Opioid Crisis Claims Its
Youngest Victims, N.Y. Times (Sept. 20, 2017), available at https://www.nytimes.com/2017/09/
20/us/opioid-deaths-children.html (last accessed January 4, 2018).
      12
         See IdahoOpioid Summary, available at https://www.drugabuse.gov/drugs-
abuse/opioids/opioid-summaries-by-state/idaho-opioid-summary (last accessed January 25,
2019)
      13
         U.S. Dep’t of Health & Human Servs., Addressing Prescription Drug Abuse in the
United States, available at https://www.cdc.gov/drugoverdose/pdf/hhs_prescription_drug_
abuse_report_09.2013.pdf (last accessed December 29, 2017).


                                             21
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 26 of 198. PageID #: 26




            Opioid Sales             Opioid                   Opioid Treatment
            KG/10,000                Deaths/100,000           Admissions/10,000




      8




      6




      4




      2




      0


                    1999 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010
                                               Year




          82.    People who are addicted to prescription opioid painkillers are forty times

more likely to be addicted to heroin. Heroin is pharmacologically similar to prescription

opioids. Available data indicates that the nonmedical use of prescription opioids is a

strong risk factor for heroin use. According to the CDC, heroin drug overdose deaths have

more than tripled in the past four years. In Idaho, since 2014, heroin overdose deaths have


                                                22
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 27 of 198. PageID #: 27




increased from 11 to 25 deaths – more than doubling – and from 2012 to 2016 deaths

attributed to synthetic opioids (mainly fentanyl) increased similarly from 11 to 20

deaths.14

           83.   Heroin is pharmacologically similar to prescription opioids. Available

data indicates that the nonmedical use of prescription opioids is a strong risk factor for

heroin use. According to the CDC, heroin drug overdose deaths have more than tripled

in the past four years. In Idaho, since 2014, heroin overdose deaths have increased from

11 to 25 deaths – more than doubling – and from 2012 to 2016 deaths attributed to

synthetic opioids (mainly fentanyl) increased similarly from 11 to 20 deaths.15

           84.   Prescription opioid abuse “is a serious national crisis that affects public

health as well as social and economic welfare.” The economic burden of prescription

opioid misuse alone is $78.5 billion a year, including the costs of healthcare, lost

productivity, addiction treatment, and criminal justice expenditures.16

           85.   Prescription opioid abuse disproportionately impacts American Indian

communities, including the Tribe. The CDC reported in 2012 that 1 in 10 American

Indians/Native Americans (over the age of 12) used prescription pain medicine for

nonprescription purposes, compared with 1 in 20 whites and 1 in 30 African-Americans.17




      14
          See Idaho Opioid Summary, available at https://www.drugabuse.gov/drugs-
abuse/opioids/opioid-summaries-by-state/idaho-opioid-summary (last visited January 25, 2019.
       15
          See Idaho Opioid Summary, available at https://www.drugabuse.gov/drugs-
abuse/opioids/opioid-summaries-by-state/idaho-opioid-summary (last visited January 25, 2019.
       16
          Opioid Crisis, NIH, National Institute on Drug Abuse, available at
https://www.drugabuse.gov/drugs-abuse/opioids/opioid-crisis (last accessed December 19,
2017).
       17
          US Medicine (2012). IHS Grapples with Pervasive Prescription Opioid Misuse in
Tribal Areas. Addiction, available at http://www.usmedicine.com/clinical-topics/addiction/ihs-
grapples-with-pervasive-prescription-opioid-misuse-in-tribal-areas/ (last accessed December
19, 2017).


                                              23
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 28 of 198. PageID #: 28




           86.   Drug overdose deaths among all Americans increased more than 200

percent between 1999 and 2015. In that same time, the death rate rose by more than 500

percent among Native Americans and native Alaskans:18




           87.   The death rate for heroin overdoses among Native Americans has also

skyrocketed, rising by 236 percent from 2010 to 2014:19




      18
          Eugene Scott, Native Americans, among the most harmed by the opioid epidemic, are
often left out of the conversation, Washington Post (Oct. 30, 2017), available at
https://www.washingtonpost.com/news/the-fix/wp/2017/10/30/native-americans-among-the-
most-harmed-by-the-opioid-epidemic-are-often-left-out-of-conversation/
?utm_term=.3151c8bc8ecc (last accessed December 29, 2017).
       19
          Dan Nolan and Chris Amico, How Bad is the Opioid Epidemic?, PBS.org (Feb. 23,
2016), available at https://www.pbs.org/wgbh/frontline/article/how-bad-is-the-opioid-epidemic/
(last accessed December 29, 2017).


                                              24
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 29 of 198. PageID #: 29




                                   25
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 30 of 198. PageID #: 30




       88.     Idahoans, particularly those who reside in the parts of the state near the

Tribe’s community, have very limited access to opioid treatment programs.

       B.      The Manufacturer Defendants Spread                False or Misleading
               Information About the Safety of Opioids

       89.     Each Manufacturer Defendant developed a well-funded marketing scheme

based on deception to persuade doctors and patients that opioids can and should be used

for treatment of chronic pain, resulting in opioid treatment for a far larger group of

patients who are much more likely to become addicted. In connection with this scheme,

each Manufacturer Defendant spent, and continued to spend, millions of dollars on

promotional activities and materials that falsely denied or minimized the risks of opioids

while overstating the benefit of using them for chronic pain.

       90.     The Manufacturer Defendants employed the same marketing plans and

strategies and deployed the same messages in and around the state, including in Plaintiff’s

community, as they did nationwide. Across the pharmaceutical industry, corporate

headquarters fund and oversee “core message” development on a national basis. This

comprehensive approach ensures that the Manufacturer Defendants’ messages are

accurately and consistently delivered across marketing channels – including detailing

visits, speaker events, and advertising – and in each sales territory. The Manufacturer

Defendants consider this high level of coordination and uniformity crucial to successfully

marketing their drugs.

       91.     The deceptive marketing schemes included, among others, (a) false or

misleading direct, branded advertisements; (b) false or misleading direct-to-physician

marketing, also known as “detailing;” (c) false or misleading materials, speaker

programs, webinars, and brochures; and (d) false or misleading unbranded advertisements



                                            26
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 31 of 198. PageID #: 31




or statements by purportedly neutral third parties that were really designed and distributed

by the Manufacturer Defendants. In addition to using third parties to disguise the source

of their misinformation campaign, the Manufacturer Defendants also retained the services

of certain physicians, known as “key opinion leaders” or “KOLs” to convince both

doctors and patients that opioids were safe for the treatment of chronic pain.

       92.     The Manufacturer Defendants have made false and misleading claims,

contrary to the language on their drugs’ labels regarding the risks of using their drugs

that: (a) downplayed the serious risk of addiction; (b) created and promoted the concept

of “pseudoaddiction” when signs of actual addiction began appearing and advocated that

the signs of addiction should be treated with more opioids; (c) exaggerated the

effectiveness of screening tools to prevent addiction; (d) claimed that opioid dependence

and withdrawal are easily managed; (e) denied the risks of higher dosages; and (f)

exaggerated the effectiveness of “abuse-deterrent” opioid formulations to prevent abuse

and addiction. The Manufacturer Defendants have also falsely touted the benefits of long-

term opioid use, including the supposed ability of opioids to improve function and quality

of life, even though there was no scientifically reliable evidence to support the

Manufacturer Defendants’ claims.

       93.     The Manufacturer Defendants have disseminated these common messages

to reverse the popular and medical understanding of opioids and risks of opioid use. They

disseminated these messages directly, through their sales representatives, in speaker

groups led by physicians the Manufacturer Defendants recruited for their support of their

marketing messages, through unbranded marketing and through industry-funded front

groups. And even though the Manufacturer Defendants knew doctors, healthcare




                                             27
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 32 of 198. PageID #: 32




professionals and the medical community did not have a medical understanding of

opioids and risks of opioid abuse, they did not disseminate messages consistent with their

product labels that were designed and intended to instruct doctors on the proper use of

their opioid products and underscore the abuse and addiction risks associated with those

products in order that they would change their prescribing habits so their products would

be safely used.

       94.        These statements were not only unsupported by or contrary to the

scientific evidence, they were also contrary to pronouncements by and guidance from the

FDA and CDC based on that same evidence.

       95.        The Manufacturer Defendants began their marketing schemes decades ago

and continue them today.

       96.        As discussed herein, the 2016 CDC Guideline makes it patently clear that

their schemes were and continue to be deceptive.

       97.        On information and belief, as a part of their deceptive marketing scheme,

the Manufacturer Defendants identified and targeted susceptible prescribers and

vulnerable patient populations in the U.S., including in Idaho.

       98.        For example, on information and belief, the Manufacturer Defendants

focused their deceptive marketing on primary care doctors, who were more likely to treat

chronic pain patients and prescribe them drugs, but were less likely to be schooled in

treating pain and the risks and benefits of opioids and therefore more likely to accept the

Manufacturer Defendants’ misrepresentations.




                                              28
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 33 of 198. PageID #: 33




          99.    On information and belief, the Manufacturer Defendants also targeted

vulnerable patient populations like the elderly and veterans, who tend to suffer from

chronic pain.

          100.   The Manufacturer Defendants targeted these vulnerable patients even

though the risks of long-term opioid use were significantly greater for them. For example,

the 2016 CDC Guideline observed that existing evidence showed that elderly patients

taking opioids suffer from elevated fall and fracture risks, greater risk of hospitalization,

and increased vulnerability to adverse drug effects and interactions. The Guideline

therefore concluded that there are special risks of long-term opioid use for elderly patients

and recommended that doctors use “additional caution and increased monitoring” to

minimize the risks of opioid use in elderly patients. The same is true for veterans, who

are more likely to use anti-anxiety drugs (benzodiazepines) for posttraumatic stress

disorder, which interact dangerously with opioids.

          101.   To increase the impact of their deceptive marketing schemes, on

information and belief the Manufacturer Defendants coordinated and created unified

marketing plans to ensure that the Manufacturer Defendants’ messages were consistent

and effective across all their marketing efforts.

          102.   Defendants’ efforts have been wildly successful. Opioids are now the most

prescribed class of drugs. Opioid sales in the United States have exceeded $8 billion in

revenue annually since 2009.20 In an open letter to the nation’s physicians in August

2016, the then-U.S. Surgeon General expressly connected this “urgent health crisis” to




     20
        See Katherine Eban, Oxycontin: Purdue Pharma’s Painful Medicine, Fortune, (Nov. 9,
2011); David Crow, Drugmakers Hooked on 10bn Opioid Habit, Fin. Times (August 10, 2016).


                                             29
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 34 of 198. PageID #: 34




heavy marketing of opioids to doctors . . . [m]any of [whom] were even taught –

incorrectly – that opioids are not addictive when prescribed for legitimate pain.”21

          103.   The Manufacturer Defendants intentionally continued their conduct, as

alleged herein, with knowledge that such conduct was creating the opioid nuisance and

causing the harms and damages alleged herein.

                 1.      The Manufacturer Defendants Engaged in False and
                         Misleading Direct Marketing of Opioids

          104.   The Manufacturer Defendants’ direct marketing of opioids generally

proceeded on two tracks: advertising campaigns and direct-to-physician marketing.

          105.   First, each Manufacturer Defendant conducted and continues to conduct

advertising campaigns touting the purported benefits of its branded drugs. For example,

upon information and belief, the Manufacturer Defendants spent more than $14 million

on medical journal advertising of opioids in 2011, nearly triple what they spent in 2001.

          106.   A number of the Manufacturer Defendants’ branded ads deceptively

portrayed the benefits of opioids for chronic pain. For example:

             a. Endo, on information and belief, has distributed and made available on
                its website opana.com a pamphlet promoting Opana ER with
                photographs depicting patients with physically demanding jobs like
                construction worker and chef, misleadingly implying that the drug would
                provide long-term pain-relief and functional improvement.

             b. On information and belief, Purdue also ran a series of ads, called “Pain
                vignettes,” for OxyContin in 2012 in medical journals. These ads
                featured chronic pain patients and recommended OxyContin for each.
                One ad described a “54-year-old writer with osteoarthritis of the hands”
                and implied that OxyContin would help the writer work more
                effectively.




     21
          Murthy, supra note 3.


                                             30
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 35 of 198. PageID #: 35




       107.     Although Endo and Purdue agreed in late 2015 and 2016 to halt these

misleading representations in New York, they continued to disseminate them elsewhere.

       108.     The direct advertising disseminated by the Manufacturer Defendants did

not disclose studies that were not favorable to their products, nor did they disclose that

they did not have clinical evidence to support many of their claims.

                2.     The Manufacturer Defendants Used Detailing and Speaker
                       Programs to Spread False and Misleading Information About
                       Opioids

       109.     Second, each Manufacturer Defendant promoted the use of opioids for

chronic pain through “detailers” – sophisticated and specially trained sales

representatives who visited individual doctors and medical staff in their offices – and

small group speaker programs.

       110.     The Manufacturer Defendants invested heavily in promoting the use of

opioids for chronic pain through detailers and small group speaker programs.

       111.     The Manufacturer Defendants devoted massive resources to direct sales

contacts with doctors. Upon information and belief, the Manufacturer Defendants spent

in excess of $168 million in 2014 alone on detailing branded opioids to doctors, more

than twice what they spent on detailing in 2000.

       112.     On information and belief, these detailers have spread and continue to

spread misinformation regarding the risks and benefits of opioids to hundreds of

thousands of doctors, including doctors in Idaho. For example, on information and belief,

the Manufacturer Defendants’ detailers, over the past two years, continue to falsely and

misleadingly:

           a. Describe the risk of addiction as low or fail to disclose the risk of
              addiction;



                                            31
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 36 of 198. PageID #: 36




           b. Describe their opioid products as “steady state” – falsely implying that
              these products are less likely to produce the high and lows that fuel
              addiction – or as less likely to be abused or result in addiction;

           c. Tout the effectiveness of screening or monitoring patients as a strategy
              for managing opioid abuse and addiction;

           d. State that there is no maximum dose and that doctors can safely increase
              doses without disclosing the significant risks to patients at higher doses;

           e. Discuss “pseudoaddiction”;

           f. State that patients would not experience withdrawal if they stopped using
              their opioid products;

           g. State that their opioid products are effective for chronic pain without
              disclosing the lack of evidence for the effectiveness of long-term opioid
              use; and

           h. State that abuse-deterrent formulations are tamper- or crush-resistant and
              harder to abuse or misuse.

       113.    Because these detailers must adhere to scripts and talking points drafted

by the Manufacturer Defendants, it can be reasonably inferred that most, if not all, of the

Manufacturer Defendants’ detailers made and continue to make these misrepresentations

to the thousands of doctors they have visited and continue to visit. The Manufacturer

Defendants have not corrected this misinformation.

       114.    The Manufacturer Defendants’ detailing to doctors was highly effective in

the national proliferation of prescription opioids. On information and belief, the

Manufacturer Defendants used sophisticated data mining and intelligence to track and

understand the rates of initial prescribing and renewal by individual doctors, allowing

specific and individual targeting, customizing, and monitoring of their marketing.

       115.    The Manufacturer Defendants also identified doctors to serve, for payment

and other remuneration, on their speakers’ bureaus and to attend programs with speakers




                                            32
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 37 of 198. PageID #: 37




and meals paid for by the Manufacturer Defendants. These speakers gave the false

impression that they were providing unbiased and medically accurate presentations when

they were, in fact, presenting a script prepared by the Manufacturer Defendants. On

information and belief, these presentations conveyed misleading information, omitted

material information, and failed to correct the Manufacturer Defendants’ prior

misrepresentations about the risks and benefits of opioids.

          116.   Each Manufacturer Defendant devoted and continues to devote massive

resources to direct sales contacts with doctors.

          117.   Marketing impacts prescribing habits, with face-to-face detailing having

the greatest influence. On information and belief, frequent prescribers are generally more

likely to have received a detailing visit, and in some instances, infrequent prescribers of

opioids received a detailing visit from a Manufacturer Defendant’s detailer and then

prescribed only that Manufacturer Defendant’s opioid products.

          118.   The FDA has cited at least one Manufacturer Defendant for deceptive

promotions by its detailers and direct-to-physician marketing. In 2010, the FDA notified

Actavis that certain brochures distributed by Actavis were “false or misleading because

they omit and minimize the serious risks associated with the drug, broaden and fail to

present the limitations to the approved indication of the drug, and present unsubstantiated

superiority and effectiveness claims.” The FDA also found that “[t]hese violations are a

concern from a public health perspective because they suggest that the product is safer

and more effective than has been demonstrated.”22


     22
          Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert., & Commc’ns, U.S.
Food & Drug Admin., to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), available
at http://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf (last
accessed December 29, 2017).


                                             33
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 38 of 198. PageID #: 38




                 3.     The Manufacturer Defendants Deceptively Marketed Opioids
                        through Unbranded Advertising Disseminated by Seemingly
                        Independent Third Parties Which Was Really Created by the
                        Manufacturer Defendants

          119.   The Manufacturer Defendants also deceptively marketed opioids through

unbranded advertising – i.e., advertising that promotes opioid use generally but does not

name a specific opioid. This advertising was ostensibly created and disseminated by

independent third parties. But by funding, directing, reviewing, editing, and distributing

this unbranded advertising, the Manufacturer Defendants coordinated and controlled the

deceptive messages disseminated by these third parties and acted in concert with them to

falsely and misleadingly promote opioids for the treatment of chronic pain.

          120.   The extent of the financial ties between the opioid industry and third-party

advocacy groups is stunning. A recent report released by the United States Senate

Homeland Security and Governmental Affairs Committee reveals nearly $9 million in

payments from companies including Purdue and Janssen to 14 outside groups between

2012 and 2017.23 According to the report, “[t]he fact that . . . manufacturers provided

millions of dollars to the groups described below suggests, at the very least, a direct link

between corporate donations and the advancement of opioids-friendly messaging.” The

report concluded that “many of the groups described in this report may have played a

significant role in creating the necessary conditions for the U.S. opioids epidemic.”

          121.   The Manufacturer Defendants marketed opioids through third-party,

unbranded advertising to avoid regulatory scrutiny because such advertising is not



     23
         See Scott Neuman & Alison Kodjak, Drugmakers Spend Millions Promoting Opioids
To Patient Groups, Senate Report Says, NPR.org (Feb. 13, 2018), available at
https://www.npr.org/sections/thetwo-way/2018/02/13/585290752/drugmakers-spent-millions-
promoting-opioids-to-patient-groups-senate-report-says (last accessed February 23, 2018).


                                              34
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 39 of 198. PageID #: 39




submitted to and typically is not reviewed by the FDA. The Manufacturer Defendants

also used third-party, unbranded advertising to give the false appearance that the

deceptive messages came from an independent and objective source. Like tobacco

companies, the Manufacturer Defendants used third parties that they funded, directed,

and controlled to carry out and conceal their scheme to deceive doctors and patients about

the risks and benefits of long-term opioid use for chronic pain.

          122.   The Manufacturer Defendants’ deceptive unbranded marketing often

contradicted what they said in their branded materials reviewed by the FDA.

          123.   The Manufacturer Defendants also spoke through a small circle of

doctors—KOLs—who, upon information and belief, were selected, funded, and elevated

by the Manufacturer Defendants because their public positions supported the use of

opioids to treat chronic pain.

          124.   Pro-opioid doctors are one of the most important avenues that the

Manufacturer Defendants use to spread their false and misleading statements about the

risks and benefits of long-term opioid use. The Manufacturer Defendants know that

doctors rely heavily and more uncritically on their peers for guidance, and KOLs provide

the false appearance of unbiased and reliable support for chronic opioid therapy.

          125.   For example, the New York Attorney General (“NY AG”) found in its

settlement with Purdue that through March 2015, the Purdue website In the Face of Pain

failed to disclose that doctors who provided testimonials on the site were paid by

Purdue,24 and concluded that Purdue’s failure to disclose these financial connections

potentially misled consumers regarding the objectivity of the testimonials.


     24
        See New York State Office of the Attorney General, A.G. Schneiderman Announces
Settlement with Purdue Pharma That Ensures Responsible and Transparent Marketing Of


                                            35
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 40 of 198. PageID #: 40




       126.    Pro-opioid KOLs have admitted to making false claims about the

effectiveness of opioids. Dr. Russell Portenoy received research support, consulting fees,

and other compensation from Cephalon, Endo, Janssen, and Purdue, among others. Dr.

Portenoy admitted that he “gave innumerable lectures . . . about addictions that weren’t

true.” His lectures falsely claimed that fewer than 1 percent of patients would become

addicted to opioids. Dr. Portenoy admitted that the primary goal was to “destigmatize”

opioids, and he conceded that “[d]ata about the effectiveness of opioids does not exist.”

According to Dr. Portenoy, “Did I teach about pain management, specifically about

opioid therapy, in a way that reflects misinformation? Well, . . . I guess I did.” Dr.

Portenoy admitted that “[i]t was clearly the wrong thing to do.”25

       127.    Dr. Portenoy also made frequent media appearances promoting opioids

and spreading misrepresentations, such as his claim that “the likelihood that the treatment

of pain using an opioid drug which is prescribed by a doctor will lead to addiction is

extremely low.” He appeared on Good Morning America in 2010 to discuss the use of

opioids long-term to treat chronic pain. On this widely-watched program, broadcast

across the country, Dr. Portenoy claimed: “Addiction, when treating pain, is distinctly

uncommon. If a person does not have a history, a personal history, of substance abuse,

and does not have a history in the family of substance abuse, and does not have a very




Prescription Opioid Drugs By The Manufacturer (August 20, 2015), available at
https://ag.ny.gov/press-release/ag-schneiderman-announces-settlement-purdue-pharma-ensures-
responsible-and-transparent (last accessed December 20, 2017).
       25
          Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, Wall St.
J. (Dec. 17, 2012), available at https://www.wsj.com/articles/SB100014241278873
24478304578173342657044604 (last accessed December 20, 2017).


                                             36
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 41 of 198. PageID #: 41




major psychiatric disorder, most doctors can feel very assured that the person is not going

to become addicted.”26

          128.   Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical

Director of Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake

City, Utah. Dr. Webster was President of the American Academy of Pain Medicine

(“AAPM”) in 2013. He is a Senior Editor of Pain Medicine, the same journal that

published Endo special advertising supplements touting Opana ER. Dr. Webster was the

author of numerous CMEs sponsored by Cephalon, Endo and Purdue. At the same time,

Dr. Webster was receiving significant funding from the Manufacturer Defendants

(including nearly $2 million from Cephalon).

          129.   Ironically, Dr. Webster created and promoted the Opioid Risk Tool, a five-

question, one-minute screening tool relying on patient self-reports that purportedly allows

doctors to manage the risk that their patients will become addicted to or abuse opioids.

The claimed ability to pre-sort patients likely to become addicted is an important tool in

giving doctors confidence to prescribe opioids long-term, and, for this reason, references

to screening appear in various industry supported guidelines. Versions of Dr. Webster’s

Opioid Risk Tool appear on, or are linked to, websites run by Endo, Janssen and Purdue.

Unaware of the flawed science and industry bias underlying this tool, certain states and

public entities have incorporated the Opioid Risk Tool into their own guidelines,

indicating, also, their reliance on the Manufacturer Defendants and those under their

influence and control.




     26
          Good Morning America (ABC television broadcast Aug. 30, 2010).


                                             37
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 42 of 198. PageID #: 42




          130.   In 2011, Dr. Webster presented via webinar a program sponsored by

Purdue entitled “Managing Patient’s Opioid Use: Balancing the Need and the Risk.” Dr.

Webster recommended the use of risk screening tools, urine testing and patient

agreements as a way to prevent “overuse of prescriptions” and “overdose deaths.” This

webinar was available to and was intended to reach doctors in the Tribe’s community and

doctors treating members of the Tribe’s community.27

          131.   Dr. Webster also was a leading proponent of the concept of

“pseudoaddiction,” the notion that addictive behaviors should be seen not as warnings,

but as indications of undertreated pain. In Dr. Webster’s description, the only way to

differentiate the two was to increase a patient’ dose of opioids. As he and co-author Beth

Dove wrote in their 2007 book Avoiding Opioid Abuse While Managing Pain—a book

that is still available online—when faced with signs of aberrant behavior, increasing the

dose “in most cases . . . should be the clinician’s first response.”28 Upon information and

belief, Endo distributed this book to doctors. Years later, Dr. Webster reversed himself,

acknowledging that “[pseudoaddiction] obviously became too much of an excuse to give

patients more medication.”29

          132.   The Manufacturer Defendants cited and promoted favorable studies or

articles by their KOLs. By contrast, Manufacturer Defendants did not support,




     27
         See Emerging Solutions in Pain, Managing Patient’s Opioid Use: Balancing the Need
and the Risk, available at http://www.emergingsolutionsinpain.com/ce-education/opioid
management?option=com_continued&view=frontmatter&Itemid=303&course=209 (last visited
Aug. 22, 2017).
      28
         Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).
      29
         John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wisc. J. Sentinel,
(Feb. 18, 2012).


                                            38
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 43 of 198. PageID #: 43




acknowledge, or disseminate publications of doctors unsupportive or critical of chronic

opioid therapy.

          133.   On information and belief, the Manufacturer Defendants also entered into

arrangements with seemingly unbiased and independent patient and professional

organizations to promote opioids for the treatment of chronic pain. Under the direction

and control of the Manufacturer Defendants, these “Front Groups” – which include, but

are not limited to, the American Pain Foundation (“APF”)30 and the American Academy

of Pain Medicine – generated treatment guidelines, unbranded materials, and programs

that favored chronic opioid therapy. The evidence did not support these guidelines,

materials, and programs at the time they were created, and the scientific evidence does

not support them today. Indeed, they stand in marked contrast to the 2016 CDC Guideline.

          134.   The Manufacturer Defendants worked together, through Front Groups, to

spread their deceptive messages about the risks and benefits of long-term opioid therapy.

          135.   Indeed, the Manufacturer Defendants spent millions on the Front Groups

to generate false opioid-friendly messaging.31 The amount of industry funding, and its

sources, is obscured by a lack of transparency on behalf of both the opioid industry and

the Front Groups.

          136.   On information and belief, these Front Groups also assisted the

Manufacturer Defendants by responding to negative articles, by advocating against

regulatory or legislative changes that would limit opioid prescribing in accordance with

the scientific evidence, and by conducting outreach to vulnerable patient populations

targeted by the Manufacturer Defendants.


     30
          Dr. Portenoy was a member of the board of the APF.
     31
          See Neuman & Kodjack, supra note 23.


                                               39
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 44 of 198. PageID #: 44




           137.   These Front Groups depended on the Manufacturer Defendants for

funding and, in some cases, for survival. On information and belief, the Manufacturer

Defendants exercised control over programs and materials created by these groups by

collaborating on, editing, and approving their content, and by funding their dissemination.

In doing so, the Manufacturer Defendants made sure that the Front Groups would

generate only the messages the Manufacturer Defendants wanted to distribute. Despite

this, the Front Groups held themselves out as independent and serving the needs of their

members – whether patients suffering from pain or doctors treating those patients.

           138.   Defendants Teva, Endo, Janssen and Purdue, in particular, utilized

multiple Front Groups, including many of the same ones. Several of the most prominent

are described below, but there are many others, including the American Pain Society

(“APS”), American Geriatrics Society (“AGS”), the Federation of State Medical Boards

(“FSMB”), American Chronic Pain Association (“ACPA”), the Center for Practical

Bioethics (“CPB”), the U.S. Pain Foundation (“USPF”) and the Pain & Policy Studies

Group (“PPSG”).32

           139.   Organizations, including the U.S. Senate Finance Committee, began to

investigate the American Pain Foundation (“APF”) in 2012 to determine the links,

financial and otherwise, between the organization and the opioid industry.33              The

investigation revealed that APF received 90 percent of its funding from the drug and



      32
          See generally, e.g., Letter from Sen. Ron Wyden, U.S. Senate Comm. on Fin., to Sec.
Thomas E. Price, U.S. Dep’t of Health and Human Servs., (May 5, 2015).
       33
          Charles Ornstein & Tracy Weber, Senate Panel Investigates Drug Companies Ties to
Pain Groups, Wash. Post (May 8, 2012), available at
https://www.washingtonpost.com/national/health-science/senate-panel-investigates-drug-
companies-ties-to-paid-groups/2012/05/08/gIQA2X4qBU_story.html (last accessed December
19, 2017).


                                              40
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 45 of 198. PageID #: 45




medical-device industry, and “its guides for patients, journalists and policymakers had

played down the risks associated with opioid painkillers while exaggerating the benefits

from the drugs.” Within days, APF dissolved “due to irreparable economic

circumstances.”

       140.     Another front group for the Manufacturer Defendants was the American

Academy of Pain Medicine (“AAPM”). With the assistance, prompting, involvement, and

funding of the Manufacturer Defendants, the AAPM issued purported treatment

guidelines and sponsored and hosted medical education programs essential to the

Manufacturer Defendants’ deceptive marketing of chronic opioid therapy.

       141.     AAPM received substantial funding from opioid manufacturers. For

example, AAPM maintained a corporate relations council, whose members paid $25,000

per year (on top of other funding) to participate. The benefits included allowing members

to present educational programs at off-site dinner symposia in connection with AAPM’s

marquee event – its annual meeting held in Palm Springs, California, or other resort

locations. AAPM describes the annual event as an “exclusive venue” for offering

education programs to doctors. Membership in the corporate relations council also

allowed drug company executives and marketing staff to meet with AAPM executive

committee members in small settings. Defendants Endo, Purdue, and Cephalon were

members of the council and presented deceptive programs to doctors who attended this

annual event.

       142.     Upon information and belief, AAPM is viewed internally by Endo as

“industry friendly,” with Endo advisors and speakers among its active members. Endo

attended AAPM conferences, funded its CMEs, and distributed its publications. The




                                            41
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 46 of 198. PageID #: 46




conferences sponsored by AAPM heavily emphasized sessions on opioids – 37 out of

roughly 40 at one conference alone. AAPM’s presidents have included top industry-

supported KOLs Perry Fine and Lynn Webster. Dr. Webster was even elected president

of AAPM while under a DEA investigation.

          143.   The Manufacturer Defendants were able to influence AAPM through both

their significant and regular funding and the leadership of pro-opioid KOLs within the

organization.

          144.   In 1996, AAPM and APS jointly issued a consensus statement, “The Use

of Opioids for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic

pain and claimed that the risk of a patients’ addiction to opioids was low. Dr. Haddox,

who co-authored the AAPM/APS statement, was a paid speaker for Purdue at the time.

Dr. Portenoy was the sole consultant. The consensus statement remained on AAPM’s

website until 2011, and, upon information and belief, was taken down from AAPM’s

website only after a doctor complained.34

          145.   AAPM and APS issued their own guidelines in 2009 (“AAPM/APS

Guidelines”) and continued to recommend the use of opioids to treat chronic pain.35

Treatment guidelines have been relied upon by doctors, especially the general

practitioners and family doctors targeted by the Manufacturer Defendants. Treatment

guidelines not only directly inform doctors’ prescribing practices, but are cited

throughout the scientific literature and referenced by third-party payors in determining



     34
         The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From
the American Academy of Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6
(1997).
      35
         Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in
Chronic Non-Cancer Pain, 10 J. Pain 113 (2009).


                                             42
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 47 of 198. PageID #: 47




whether they should cover treatments for specific indications. Pharmaceutical sales

representatives employed by Endo, Actavis, and Purdue discussed treatment guidelines

with doctors during individual sales visits.

          146.   At least 14 of the 21 panel members who drafted the AAPM/APS

Guidelines, including KOLs Dr. Portenoy and Dr. Perry Fine of the University of Utah,

received support from Janssen, Cephalon, Endo, and Purdue. The 2009 Guidelines

promote opioids as “safe and effective” for treating chronic pain, despite acknowledging

limited evidence, and conclude that the risk of addiction is manageable for patients

regardless of past abuse histories.36 One panel member, Dr. Joel Saper, Clinical Professor

of Neurology at Michigan State University and founder of the Michigan Headache &

Neurological Institute, resigned from the panel because of his concerns that the 2009

Guidelines were influenced by contributions that drug companies, including

Manufacturer Defendants, made to the sponsoring organizations and committee

members. These AAPM/APS Guidelines have been a particularly effective channel of

deception and have influenced not only treating physicians, but also the body of scientific

evidence on opioids; the Guidelines have been cited hundreds of times in academic

literature, were disseminated in the Tribe’s community during the relevant time period,

are still available online, and were reprinted in the Journal of Pain. The Manufacturer

Defendants widely referenced and promoted the 2009 Guidelines without disclosing the

lack of evidence to support them or the Manufacturer Defendants financial support to

members of the panel.




     36
          Id.


                                               43
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 48 of 198. PageID #: 48




       147.    On information and belief, the Manufacturer Defendants combined their

efforts through the Pain Care Forum (“PCF”), which began in 2004 as an APF project.

PCF is comprised of representatives from opioid manufacturers (including Endo, Janssen,

and Purdue) and various Front Groups, almost all of which received substantial funding

from the Manufacturer Defendants. Among other projects, PCF worked to ensure that an

FDA-mandated education project on opioids was not unacceptably negative and did not

require mandatory participation by prescribers. PCF also worked to address a lack of

coordination among its members and developed cohesive industry messaging.

       148.    On information and belief, through Front Groups and KOLs, the

Manufacturer Defendants wrote or influenced prescribing guidelines that reflected the

messaging the Manufacturer Defendants wanted to promote rather than scientific

evidence.

       149.    Through these means, and likely others still concealed, the Manufacturer

Defendants collaborated to spread deceptive messages about the risks and benefits of

long-term opioid use.

       C.      The Manufacturer Defendants’ Statements about the Safety of
               Opioids Were Patently False

       150.    The Manufacturer Defendants’ misrepresentations reinforced each other

and created the dangerously misleading impressions that: (a) starting patients on opioids

was low-risk because most patients would not become addicted, and because those who

were at greatest risk of addiction could be readily identified and managed; (b) patients

who displayed signs of addiction probably were not addicted and, in any event, could

easily be weaned from the drugs; (c) the use of higher opioid doses, which many patients

need to sustain pain relief as they develop tolerance to the drugs, do not pose special risks;



                                              44
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 49 of 198. PageID #: 49




and (d) abuse-deterrent opioids both prevent abuse and overdose and are inherently less

addictive.

          151.   Some examples of these false claims include:

             a. Actavis’s predecessor caused a patient education brochure, Managing
                Chronic Back Pain, to be distributed beginning in 2003, which admitted
                that opioid addiction is possible, but falsely claimed that it is “less likely
                if you have never had an addiction problem.” Based on Actavis’s
                acquisition of its predecessor’s marketing materials along with the rights
                to Kadian, it appears that Actavis continued to use this brochure in 2009
                and beyond.

             b. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for
                People Living with Pain (2007), which suggests that addiction is rare and
                limited to extreme cases of unauthorized dose escalations, obtaining
                duplicative prescriptions, or theft. This publication is available today.37

             c. Endo sponsored a website, “PainKnowledge,” which, upon information
                and belief, claimed in 2009 that “[p]eople who take opioids as prescribed
                usually do not become addicted.” Upon information and belief, another
                Endo website, PainAction.com, stated “Did you know? Most chronic
                pain patients do not become addicted to the opioid medications that are
                prescribed for them.” Endo also distributed an “Informed Consent”
                document on PainAction.com, which misleadingly suggested that only
                people who “have problems with substance abuse and addiction” are
                likely to become addicted to opioid medications.

             d. Upon information and belief, Endo distributed a pamphlet with the Endo
                logo entitled Living with Someone with Chronic Pain, which stated that
                “[m]ost health care providers who treat people with pain agree that most
                people do not develop an addiction problem.”

             e. Janssen reviewed and distributed a patient education guide entitled
                Finding Relief: Pain Management for Older Adults (2009), which
                described as “myth” the claim that opioids are addictive, and asserted as
                fact that “[m]any studies show that opioids are rarely addictive when
                used properly for the management of chronic pain.”




     37
       Available at https://assets.documentcloud.org/documents/277605/apf-treat
mentoptions.pdf (last accessed December 19, 2017).


                                               45
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 50 of 198. PageID #: 50




             f. Janssen currently runs a website, Prescriberesponsibly.com (last updated
                July 2, 2015), which claims that concerns about opioid addiction are
                “overestimated.”38

             g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain
                & Its Management – which claims that less than 1% of children
                prescribed opioids will become addicted and that pain is undertreated
                due to “misconceptions about opioid addiction[].” This publication is
                still available online.39

             h. Consistent with the Manufacture Defendants’ published marketing
                materials, upon information and belief, detailers for the Manufacturer
                Defendants in Idaho have minimized or omitted and continue to
                minimize or omit any discussion with doctors or their medical staff in
                Idaho about the risk of addiction; misrepresented the potential for abuse
                of opioids with purportedly abuse-deterrent formulations; and routinely
                did not correct the misrepresentations noted above.

          152.   The   Manufacturer    Defendants     engaged    in   this   campaign     of

misinformation in an intentional effort to deceive doctors and patients and thereby

increase the use of their opioid products.

          153.   The Manufacturer Defendants’ misrepresentations have been conclusively

debunked by the FDA and CDC, and are contrary to longstanding scientific evidence.

          154.   As noted in the 2016 CDC Guideline40 endorsed by the FDA, there is

“extensive evidence” of the “possible harms of opioids (including opioid use disorder [an

alternative term for opioid addiction]).” The Guideline points out that “[o]pioid pain

medication use presents serious risks, including . . . opioid use disorder” and that




     38
          Available at, http://www.prescriberesponsibly.com/articles/opioid-pain-management
(last accessed December 19, 2017).
       39
          Available at, http://s3.documentcloud.org/documents/277603/apf-policymakers-gui
de.pdf (last accessed December 20, 2017).
       40
          Deborah Dowell et al., CDC Guideline for Prescribing Opioids for Chronic Pain—
United States, 2016, Morbidity & Mortality Wkly Rep. (Mar. 18, 2016) [hereinafter 2016 CDC
Guideline], available at https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm (last accessed
December 20, 2017).


                                             46
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 51 of 198. PageID #: 51




“continuing opioid therapy for three (3) months substantially increases risk for opioid use

disorder.”

          155.   The FDA further exposed the falsity of Defendants’ claims about the low

risk of addiction when it announced changes to the labels for extended-release/long-

acting opioids in 2013 and for immediate-release opioids in 2016. In its announcements,

the FDA found that “most opioid drugs have ‘high potential for abuse’” and that opioids

“are associated with a substantial risk of misuse, abuse, NOWS [neonatal opioid

withdrawal syndrome], addiction, overdose, and death.” (emphasis added).41 According

to the FDA, because of the “known serious risks” associated with long-term opioid use,

including “risks of addiction, abuse, and misuse, even at recommended doses, and

because of the greater risks of overdose and death,” opioids should be used only “in

patients for whom alternative treatment options” like non-opioid drugs have failed.

(emphasis added). The FDA further acknowledged that the risk is not limited to patients

who seek drugs illicitly; addiction “can occur in patients appropriately prescribed

[opioids].”

          156.   The Manufacturer Defendants have been, and are, aware that their

misrepresentations about opioids are false.




     41
         Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S.
Food & Drug Admin., U.S. Dep’t of Health and Human Servs., to Andrew Koldny, M.d.,
President, Physicians for Responsible Opioid Prescribing (Sept. 10, 2013), available at
https://www.regulations/gov/contentStreamer?documentId=FDA-2012-P-0818-
0793&attachmentNumber=1&contentType=pdf (last accessed December 19, 2017); Letter from
Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S. Food & Drug
Admin., U.S. Dep’t of Health and Human Servs., to Peter R. Mathers & Jennifer A. Davidson,
Kleinfeld, Kaplan & Becker, LLP (Mar. 22, 2016), available at https://www.regulations.
gov/contentStreamer?documentId=FDA-2014-P-0205-0006&attachmentNumber=1
&contentType=pdf (last accessed December 19, 2017).


                                              47
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 52 of 198. PageID #: 52




          157.   The NY AG, in a 2016 settlement agreement with Endo, found that opioid

“use disorders appear to be highly prevalent in chronic pain patients treated with opioids,

with up to 40% of chronic pain patients treated in specialty and primary care outpatient

centers meeting the clinical criteria for an opioid use disorder.”42 Endo had claimed on

its www.opana.com website that “[m]ost healthcare providers who treat patients with pain

agree that patients treated with prolonged opioid medicines usually do not become

addicted,” but the NY AG found that Endo had no evidence for that statement. Consistent

with this, Endo agreed not to “make statements that . . . opioids generally are non-

addictive” or “that most patients who take opioids do not become addicted” in New York.

          158.   The Manufacturer Defendants falsely instructed doctors and patients that

the signs of addiction are actually signs of undertreated pain and should be treated by

prescribing more opioids. The Manufacturer Defendants called this phenomenon

“pseudoaddiction” – a term coined by Dr. David Haddox, who went to work for Purdue,

and popularized by Dr. Portenoy – and falsely claimed that pseudoaddiction is

substantiated by scientific evidence. Some illustrative examples of these deceptive claims

are described below:

             a. Cephalon and Purdue sponsored Responsible Opioid Prescribing (2007),
                which taught that behaviors such as “requesting drugs by name,”
                “demanding or manipulative behavior,” seeing more than one doctor to
                obtain opioids, and hoarding, are all signs of pseudoaddiction, rather
                than true addiction. The 2012 edition of Responsible Opioid Prescribing
                remains for sale online.43

             b. On information and belief, Janssen sponsored, funded, and edited the
                Let’s Talk Pain website, which in 2009 stated: “pseudoaddiction . . .

     42
         Assurance of Discontinuance, In re Endo Health Solutions Inc. and Endo Pharm. Inc.
(Assurance No. 15-228), at 13, available at https://ag.ny.gov/pdfs/Endo_AOD_030116-
Fully_Executed.pdf (last accessed December 19, 2017).
      43
         See Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2d
ed. 2012).


                                             48
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 53 of 198. PageID #: 53




               refers to patient behaviors that may occur when pain is under-treated . . .
               . Pseudoaddiction is different from true addiction because such behaviors
               can be resolved with effective pain management.”

           c. Endo sponsored a National Initiative on Pain Control (“NIPC”) CME
              program in 2009 entitled “Chronic Opioid Therapy: Understanding Risk
              While Maximizing Analgesia,” which, upon information and belief,
              promoted pseudoaddiction by teaching that a patient’s aberrant behavior
              was the result of untreated pain. Endo appears to have substantially
              controlled NIPC by funding NIPC projects; developing, specifying, and
              reviewing content; and distributing NIPC materials.

           d. Purdue published a pamphlet in 2011 entitled Providing Relief,
              Preventing Abuse, which, upon information and belief, described
              pseudoaddiction as a concept that “emerged in the literature” to describe
              the inaccurate interpretation of [drug- seeking behaviors] in patients who
              have pain that has not been effectively treated.”

           e. Upon information and belief, Purdue sponsored a CME program titled
              “Path of the Patient, Managing Chronic Pain in Younger Adults at Risk
              for Abuse.” In a role play, a chronic pain patient with a history of drug
              abuse tells his doctor that he is taking twice as many hydrocodone pills
              as directed. The narrator notes that because of pseudoaddiction, the
              doctor should not assume the patient is addicted even if he persistently
              asks for a specific drug, seems desperate, hoards medicine, or
              “overindulges in unapproved escalating doses.” The doctor treats this
              patient by prescribing a high-dose, long acting opioid.

       159.    Pseudoaddiction is fictional. The 2016 CDC Guideline rejects the concept

of pseudoaddiction. The Guideline nowhere recommends that opioid dosages be

increased if a patient is not experiencing pain relief. To the contrary, the Guideline

explains that “[p]atients who do not experience clinically meaningful pain relief early in

treatment . . . are unlikely to experience pain relief with longer-term use,” and that

physicians should “reassess[] pain and function within 1 month” in order to decide

whether to “minimize risks of long-term opioid use by discontinuing opioids” because

the patient is “not receiving a clear benefit.”

       160.    In connection with its settlement with the NY AG, Endo was forced to

admit that the concept of pseudoaddiction was a sham. In finding that “[t]he


                                              49
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 54 of 198. PageID #: 54




pseudoaddiction concept has never been empirically validated and in fact has been

abandoned by some of its proponents,” the NY AG, in its 2016 settlement with Endo,

reported that despite the fact that Endo trained its sales representative to use the concept

of pseudoaddiction, “Endo’s Vice President for Pharmacovigilance and Risk

Management testified to [the NY AG] that he was not aware of any research validating

the ‘pseudoaddiction’ concept” and acknowledged the difficulty in distinguishing

“between addiction and ‘pseudoaddiction.”“44

          161.    The Manufacturer Defendants falsely instructed doctors and patients that

addiction risk screening tools, patient contracts, urine drug screens, and similar strategies

would allow them to reliably identify and safely prescribe opioids to patients predisposed

to addiction. These misrepresentations were especially insidious because the

Manufacturer Defendants aimed them at general practitioners and family doctors who

lack the time and expertise to closely manage higher-risk patients on opioids. The

Manufacturer Defendants’ misrepresentations made these doctors feel more comfortable

prescribing opioids to their patients, and patients more comfortable starting on opioid

therapy for chronic pain. Some illustrative examples of these deceptive claims are

described below:

             a. On information and belief, Endo paid for a 2007 supplement in the
                Journal of Family Practice written by a doctor who became a member of
                Endo’s speakers bureau in 2010. The supplement, entitled Pain
                Management Dilemmas in Primary Care: Use of Opioids, emphasized
                the effectiveness of screening tools, claiming that patients at high risk of
                addiction could safely receive chronic opioid therapy using a “maximally
                structured approach” involving toxicology screens and pill counts.

             b. On information and belief, Purdue sponsored a November 2011 webinar,
                Managing Patient’s Opioid Use: Balancing the Need and Risk, which


     44
          See supra note 42, at 7.


                                              50
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 55 of 198. PageID #: 55




                 claimed that screening tools, urine tests, and patient agreements prevent
                 “overuse of prescriptions” and “overdose deaths.”

           c. On information and belief, as recently as 2015, Purdue has represented in
              scientific conferences that “bad apple” patients – and not opioids – are
              the source of the addiction crisis and that once those “bad apples” are
              identified, doctors can safely prescribe opioids without causing
              addiction.

           d. On information and belief, detailers for the Manufacturer Defendants
              have touted and continue to tout to doctors in Idaho the reliability and
              effectiveness of screening or monitoring patients as a tool for managing
              opioid abuse and addiction.

       162.      Once again, the 2016 CDC Guideline confirms that these statements were

false, misleading, and unsupported at the time they were made by the Manufacturer

Defendants. The Guideline notes that there are no studies assessing the effectiveness of

risk mitigation strategies – such as screening tools, patient contracts, urine drug testing,

or pill counts widely believed by doctors to detect and deter abuse – “for improving

outcomes related to overdose, addiction, abuse, or misuse.” As a result, the Guideline

recognizes that available risk screening tools “show insufficient accuracy for

classification of patients as at low or high risk for [opioid] abuse or misuse” and counsels

that doctors “should not overestimate the ability of these tools to rule out risks from long-

term opioid therapy.” (emphasis added).

       163.      To underplay the risk and impact of addiction and make doctors feel more

comfortable starting patients on opioids, the Manufacturer Defendants falsely claimed

that opioid dependence could easily be addressed by tapering and that opioid withdrawal

was not a problem, and failed to disclose the increased difficulty of stopping opioids after

long-term use.

       164.      For example, on information and belief, a 2011 non-credit educational

program sponsored by Endo, entitled Persistent Pain in the Older Adult, claimed that


                                              51
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 56 of 198. PageID #: 56




withdrawal symptoms could be avoided by tapering a patient’s opioid dose by 10%-20%

for 10 days.

          165.   Purdue sponsored APF’s A Policymaker’s Guide to Understanding

Pain & Its Management, which claimed that “[s]ymptoms of physical dependence can

often be ameliorated by gradually decreasing the dose of medication during

discontinuation” without mentioning any hardships that might occur.45

          166.   The Manufacturer Defendants deceptively minimized the significant

symptoms of opioid withdrawal – which, as explained in the 2016 CDC Guideline,

include drug craving, anxiety, insomnia, abdominal pain, vomiting, diarrhea, tremor, and

tachycardia (rapid heartbeat) – and grossly understated the difficulty of tapering,

particularly after long-term opioid use.

          167.   Contrary to the Manufacturer Defendants’ representations, the 2016 CDC

Guideline recognizes that the duration of opioid use and the dosage of opioids prescribed

should be “limit[ed]” to “minimize the need to taper opioids to prevent distressing or

unpleasant withdrawal symptoms,” because “physical dependence on opioids is an

expected physiologic response in patients exposed to opioids for more than a few days.”

(emphasis added). The Guideline further states that “more than a few days of exposure to

opioids significantly increases hazards” and “each day of unnecessary opioid use

increases likelihood of physical dependence without adding benefit.”

          168.   The Manufacturer Defendants falsely claimed that doctors and patients

could increase opioid dosages indefinitely without added risk and failed to disclose the

greater risks to patients at higher dosages. The ability to escalate dosages was critical to


     45
        Available at, http://s3.documentcloud.org/documents/277603/apf-policymakers-
guide.pdf (last accessed December 19, 2017).


                                             52
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 57 of 198. PageID #: 57




the Manufacturer Defendants’ efforts to market opioids for long-term use to treat chronic

pain because, absent this misrepresentation, doctors would have abandoned treatment

when patients built up tolerance and lower dosages did not provide pain relief. Some

illustrative examples of these deceptive claims are described below:

           a. On information and belief, Actavis’s predecessor created a patient
              brochure for Kadian in 2007 that stated, “Over time, your body may
              become tolerant of your current dose. You may require a dose
              adjustment to get the right amount of pain relief. This is not addiction.”

           b. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for
              People Living with Pain (2007), which claimed that some patients
              “need” a larger dose of an opioid, regardless of the dose currently
              prescribed. The guide stated that opioids have “no ceiling dose” and are
              therefore the most appropriate treatment for severe pain. This guide is
              still available online.46

           c. Endo sponsored a website, “PainKnowledge,” which, upon information
              and belief, claimed in 2009 that opioid dosages may be increased until
              “you are on the right dose of medication for your pain.”

           d. Endo distributed a pamphlet edited by a KOL entitled Understanding
              Your Pain: Taking Oral Opioid Analgesics (2004 Endo Pharmaceuticals
              PM-0120). In Q&A format, it asked “If I take the opioid now, will it
              work later when I really need it?” The response is, “The dose can be
              increased. . . .You won’t ‘run out’ of pain relief.”47

           e. Janssen, on information and belief, sponsored a patient education guide
              entitled Finding Relief: Pain Management for Older Adults (2009),
              which was distributed by its sales force. This guide listed dosage
              limitations as “disadvantages” of other pain medicines but omitted any
              discussion of risks of increased opioid dosages.

           f. On information and belief, Purdue’s In the Face of Pain website
              promoted the notion that if a patient’s doctor does not prescribe what, in
              the patient’s view, is a sufficient dosage of opioids, he or she should find
              another doctor who will.

           g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain
              & Its Management, which taught that dosage escalations are “sometimes
     46
         Available at, https://assets.documentcloud.org/documents/277605/apf-treatme
ntoptions.pdf (last accessed December 19, 2017).
      47
         Margo McCaffery & Chris Pasero, Endo Pharm., Understanding Your Pain: Taking
Oral Opioid Analgesics (Russell K Portenoy, M.D., ed., 2004).


                                            53
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 58 of 198. PageID #: 58




                  necessary,” even unlimited ones, but did not disclose the risks from high
                  opioid dosages. This publication is still available online.48

              h. In 2007, Purdue sponsored a CME entitled “Overview of Management
                 Options,” which was available for CME credit and available until at least
                 2012. The CME was edited by a KOL and taught that NSAIDs and other
                 drugs, but not opioids, are unsafe at high dosages.

              i. Seeking to overturn the criminal conviction of a doctor for illegally
                 prescribing opioids, the Front Group APF and others argued to the
                 United States Fourth Circuit Court of Appeals that “there is no ‘ceiling
                 dose’” for opioids.49

              j. On information and belief, Purdue’s detailers have told doctors in Idaho
                 that they should increase the dose of OxyContin, rather than the
                 frequency of use, to address early failure.

           169.   These claims conflict with the scientific evidence, as confirmed by the

FDA and CDC. As the CDC explains in its 2016 Guideline, the “[b]enefits of high-dose

opioids for chronic pain are not established” while the “risks for serious harms related to

opioid therapy increase at higher opioid dosage.” More specifically, the CDC explains

that “there is now an established body of scientific evidence showing that overdose risk

is increased at higher opioid dosages.” The CDC also states that there are “increased risks

for opioid use disorder, respiratory depression, and death at higher dosages.”

           170.   The Manufacturer Defendants’ deceptive marketing of the so-called

abuse-deterrent properties of some of their opioids has created false impressions that

these opioids can prevent and curb addiction and abuse.

           171.   These abuse deterrent formulations (AD opioids) purportedly are harder

to crush, chew, or grind; they become gelatinous when combined with a liquid, making




      48
          Available at, http://s3.documentcloud.org/documents/277603/apf-policymakers-
guide.pdf (last accessed December 19, 2017).
       49
          Brief of the APF et al. in support of Appellant, United States v. Hurowitz, No. 05-4474,
at 9 (4th Cir. Sept. 8, 2005).


                                                54
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 59 of 198. PageID #: 59




them harder to inject, or contain a counteragent such as naloxone that is activated if the

tablets are tampered. Despite this, AD opioids can be defeated – often quickly and easily

– by those determined to do so. The 2016 CDC Guideline state that “[n]o studies” support

the notion that “abuse-deterrent technologies [are] a risk mitigation strategy for deterring

or preventing abuse,” noting that the technologies—even when they work—do not

prevent opioid abuse through oral intake, the most common route of opioid abuse, and

can still be abused by non-oral routes. Moreover, they do not reduce the rate of misuse

and abuse by patients who become addicted after using opioids long-term as prescribed

or who escalate their use by taking more pills or higher doses. Tom Frieden, the Director

of the CDC, has further reported that his staff could not find “any evidence showing the

updated opioids [ADFs] actually reduce rates of addiction, overdoses, or death.”50

           172.   Despite this lack of evidence, the Manufacturer Defendants have made

and continue to make misleading claims about the ability of their so-called abuse-

deterrent opioid formulations to prevent or reduce abuse and addiction and the safety of

these formulations.

           173.   For example, Endo has marketed Opana ER51 as tamper- or crush-resistant

and less prone to misuse and abuse since even though: (a) on information and belief, the




      50
         Matthew Perrone et al., Drugmakers push profitable, but unproven, opioid solution,
Center for Public Integrity (Dec. 15, 2016), available at https://www.publicintegrity.org/2016/
12/15/20544/drugmakers-push-profitable-unproven-opioid-solution (last accessed
December 20, 2017).
      51
         Because Opana ER could be “readily prepared for injection” and was linked to
outbreaks of HIV and a serious blood disease, in May 2017, an FDA advisory committee
recommended that Opana ER be withdrawn from the market. The FDA adopted this
recommendation on June 8, 2017 and requested that Endo withdraw Opana ER from the market.
Press Release, “FDA requests removal of Opana ER for risks related to abuse,” June 8, 2017,
available at https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/
ucm562401.htm (last accessed December 20, 2017).


                                               55
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 60 of 198. PageID #: 60




FDA warned in a 2013 letter that there was no evidence that Opana ER would provide a

reduction in oral, intranasal or intravenous abuse; and (b) Endo’s own studies, which it

failed to disclose, showed that Opana ER could still be ground up and chewed.

Nonetheless, Endo’s advertisements for Opana ER falsely claimed that it was designed

to be crush resistant, in a way that suggested it was more difficult to abuse. And on

information and belief, detailers for Endo have informed doctors that Opana ER is harder

to abuse.

       174.    In its 2016 settlement with the NY AG, Endo agreed not to make

statements in New York that Opana ER was “designed to be, or is crush resistant.” The

NY AG found those statements false and misleading because there was no difference in

the ability to extract the narcotic from Opana ER. The NY AG also found that Endo failed

to disclose its own knowledge of the crushability of redesigned Opana ER in its marketing

to formulary committees and pharmacy benefit managers.

       175.    Likewise, Purdue has engaged and continues to engage in deceptive

marketing of its AD opioids – i.e., reformulated Oxycontin and Hysingla. Before April

2013, Purdue did not market its opioids based on their abuse deterrent properties.

However, beginning in 2013 and continuing today, detailers from Purdue regularly use

the so-called abuse deterrent properties of Purdue’s opioid products as a primary selling

point to differentiate those products from their competitors. Specifically, on information

and belief, these detailers: (a) falsely claim that Purdue’s AD opioids prevent tampering

and cannot be crushed or snorted; (b) falsely claim that Purdue’s AD opioids prevent or

reduce opioid misuse, abuse, and diversion, are less likely to yield a euphoric high, and

are disfavored by opioid abusers; (c) falsely claim Purdue’s AD opioids are “safer” than




                                            56
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 61 of 198. PageID #: 61




other opioids; and (d) fail to disclose that Purdue’s AD opioids do not impact oral abuse

or misuse and that its abuse deterrent properties can be defeated.

           176.   These statements and omissions by Purdue are false and misleading.

Purdue knew and should have known that reformulated OxyContin is not better at tamper

resistance than the original OxyContin and is still regularly tampered with and abused. A

2015 study also shows that many opioid addicts are abusing Purdue’s AD opioids through

oral intake or by defeating the abuse deterrent mechanism. Indeed, one-third of the

patients in the study defeated the abuse deterrent mechanism and were able to continue

inhaling or injecting the drug. And to the extent that the abuse of Purdue’s AD opioids

was reduced, those addicts simply shifted to other drugs such as heroin.52 Despite this, J.

David Haddox, the Vice President of Health Policy for Purdue, falsely claimed in 2016

that the evidence does not show that Purdue’s AD opioids are being abused in large

numbers.53

           177.   The development, marketing, and sale of AD opioids is a continuation of

the Manufacturer Defendants’ strategy to use misinformation to drive profit. The

Manufacturer Defendants’ claims that AD opioids are safe falsely assuage doctors’

concerns about the toll caused by the explosion in opioid abuse, causing doctors to

prescribe more AD opioids, which are far more expensive than other opioid products even

though they provide little or no additional benefit.



      52
          Cicero, Theodore J., and Matthew S. Ellis, “Abuse-deterrent formulations and the
prescription opioid abuse epidemic in the United States: lessons learned from Oxycontin”
(2015) 72.5 JAMA Psychiatry 424-430.
       53
          See Harrison Jacobs, There is a big problem with the government’s plan to stop the
drug-overdose epidemic, Business Insider (Mar. 14, 2016), available at
http://www.businessinsider.com/robert-califf-abuse-deterrent-drugs-have-a-big-flaw-2016-3
(last accessed December 20, 2017).


                                               57
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 62 of 198. PageID #: 62




       D.      The Manufacturer Defendants Misrepresented the Benefits of
               Chronic Opioid Therapy

       178.    To convince doctors and patients that opioids should be used to treat

chronic pain, the Manufacturer Defendants also had to persuade them that there was a

significant upside to long-term opioid use.

       179.    The 2016 CDC Guideline makes clear, there is “insufficient evidence to

determine long-term benefits of opioid therapy for chronic pain.” In fact, the CDC found

that “[n]o evidence shows a long-term benefit of opioids in pain and function versus no

opioids for chronic pain with outcomes examined at least 1 year later (with most placebo-

controlled randomized trials < 6 weeks in duration)” and that other treatments were more

or equally beneficial and less harmful than long-term opioid use.

       180.    The FDA, too, has recognized the lack of evidence to support long-term

opioid use. In 2013, the FDA stated that it was “not aware of adequate and well-controlled

studies of opioids use longer than 12 weeks.”

       181.    Despite this, the Manufacturer Defendants falsely and misleadingly touted

the benefits of long-term opioid use and falsely and misleadingly suggested that these

benefits were supported by scientific evidence. Not only have the Manufacturer

Defendants failed to correct these false and misleading claims, they continue to make

them today.

       182.    For example, the Manufacturer Defendants falsely claimed that long-term

opioid use improved patients’ function and quality of life. Some illustrative examples of

these deceptive claims are described below:

            a. On information and belief, Actavis distributed an advertisement that
               claimed that the use of Kadian to treat chronic pain would allow patients
               to return to work, relieve “stress on your body and your mental health,”
               and help patients enjoy their lives.


                                              58
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 63 of 198. PageID #: 63




           b. Endo distributed advertisements that claimed that the use of Opana ER
              for chronic pain would allow patients to perform demanding tasks like
              construction work or work as a chef and portrayed seemingly healthy,
              unimpaired subjects.

           c. On information and belief, Janssen sponsored and edited a patient
              education guide entitled Finding Relief: Pain Management for Older
              Adults (2009) – which states as “a fact” that “opioids may make it easier
              for people to live normally.” The guide lists expected functional
              improvements from opioid use, including sleeping through the night,
              returning to work, recreation, sex, walking, and climbing stairs and states
              that “[u]sed properly, opioid medications can make it possible for people
              with chronic pain to ‘return to normal.’”

           d. Responsible Opioid Prescribing (2007), sponsored and distributed by
              Endo and Purdue, taught that relief of pain by opioids, by itself,
              improved patients’ function. The book remains for sale online.

           e. APF’s Treatment Options: A Guide for People Living with Pain,
              sponsored by Cephalon and Purdue, counseled patients that opioids “give
              [pain patients] a quality of life we deserve.” This publication is still
              available online.

           f. On information and belief, Endo’s NIPC website painknowledge.com
              claimed that with opioids, “your level of function should improve; you
              may find you are now able to participate in activities of daily living, such
              as work and hobbies, that you were not able to enjoy when your pain was
              worse.” Elsewhere, the website touted improved quality of life (as well
              as “improved function”) as benefits of opioid therapy.

           g. On information and belief, Janssen sponsored, funded, and edited a
              website, Let’s Talk Pain, in 2009, which featured an interview edited by
              Janssen claiming that opioids allowed a patient to “continue to function.”

           h. Purdue sponsored the development and distribution of APF’s A
              Policymaker’s Guide to Understanding Pain & Its Management, which
              claimed that “multiple clinical studies” have shown that opioids are
              effective in improving daily function, psychological health, and health-
              related quality of life for chronic pain patients.” The Policymaker’s
              Guide is still available online today.

           i. In a 2015 video on Forbes.com54 discussing the introduction of Hysingla
              ER, Purdue’s Vice President of Health Policy, J. David Haddox, talked

      54
        Matthew Harper, Why Supposedly Abuse-Proof Pills Won’t Stop Opioid Overdose
Deaths, Forbes (Apr. 17, 2015), available at https://www.forbes.com/sites/matthewherper/
2015/04/17/why-supposedly-abuse-proof-pills-pill-wont-stop-opioid-overdose-
deaths/#6a4e41f06ce1 (last accessed December 20, 2017).


                                              59
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 64 of 198. PageID #: 64




               about the importance of opioids, including Purdue’s opioids, to chronic
               pain patients’ “quality of life,” and complained that CDC statistics do not
               take into account that patients could be driven to suicide without pain
               relief.

       183.    The above claims find no support in the scientific literature. The FDA and

other federal agencies have made this clear for years. Most recently, the 2016 CDC

Guideline approved by the FDA concluded that “there is no good evidence that opioids

improve pain or function with long-term use, and . . . complete relief of pain is unlikely.”

(emphasis added). The CDC reinforced this conclusion throughout its 2016 Guideline:

           a. “No evidence shows a long-term benefit of opioids in pain and function
              versus no opioids for chronic pain with outcomes examined at least 1
              year later . . . .”

           b. “Although opioids can reduce pain during short-term use, the clinical
              evidence review found insufficient evidence to determine whether pain
              relief is sustained and whether function or quality of life improves with
              long-term opioid therapy.”

           c. “[E]vidence is limited or insufficient for improved pain or function with
              long-term use of opioids for several chronic pain conditions for which
              opioids are commonly prescribed, such as low back pain, headache, and
              fibromyalgia.”

       184.    The CDC also noted that the risks of addiction and death “can cause

distress and inability to fulfill major role obligations.” As a matter of common sense (and

medical evidence), drugs that can kill patients or commit them to a life of addiction or

recovery do not improve their function and quality of life.

       185.    The 2016 CDC Guideline was not the first time a federal agency

repudiated the Manufacturer Defendants’ claim that opioids improved function and

quality of life. In 2010, the FDA warned Actavis that “[w]e are not aware of substantial

evidence or substantial clinical experience demonstrating that the magnitude of the effect

of the drug [Kadian] has in alleviating pain, taken together with any drug-related side



                                             60
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 65 of 198. PageID #: 65




effects patients may experience … results in any overall positive impact on a patient’s

work, physical and mental functioning, daily activities, or enjoyment of life.”55 And upon

information and belief, in 2008 the FDA sent a warning letter to an opioid manufacturer,

making it publicly clear “that [the claim that] patients who are treated with the drug

experience an improvement in their overall function, social function, and ability to

perform daily activities . . . has not been demonstrated by substantial evidence or

substantial clinical experience.”

          186.   The Manufacturer Defendants also falsely and misleadingly emphasized

or exaggerated the risks of competing products like NSAIDs, so that doctors and patients

would look to opioids first for the treatment of chronic pain. For example, the

Manufacturer Defendants frequently contrasted the lack of a ceiling dosage for opioids

with the risks of a competing class of analgesics: over-the-counter nonsteroidal anti-

inflammatories (or NSAIDs). The Manufacturer Defendants deceptively describe the

risks from NSAIDs while failing to disclose the risks from opioids.56 The Manufacturer

Defendants have overstated the number of deaths from NSAIDS and have prominently

featured the risks of NSAIDS, while minimizing or failing to mention the serious risks of

opioids. Once again, these misrepresentations by the Manufacturer Defendants

contravene pronouncements by and guidance from the FDA and CDC based on the


     55
          Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns,
to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), available at
http://wayback.archive-it.org/7993/20170112063027/http://www.fda.gov/Drugs/
GuidanceComplianceRegulatoryInformation/EnforcementActivitiesbyFDA/WarningLettersand
NoticeofViolationLetterstoPharmaceuticalCompanies/ucm259240.htm (last accessed
December 20, 2017).
       56
          See, e.g., Case Challenges in Pain Management: Opioid Therapy for Chronic Pain
(Endo) (describing massive gastrointestinal bleeds from long-term use of NSAIDs and
recommending opioids), available at http://www.painmedicinenews.com/
download/BtoB_Opana_WM.pdf (last accessed December 19, 2017).


                                            61
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 66 of 198. PageID #: 66




scientific evidence. For example, the 2016 CDC Guideline states that NSAIDs, not

opioids, should be the first-line treatment for chronic pain, particularly arthritis and lower

back pain.

       187.    Purdue misleadingly promoted OxyContin as being unique among opioids

in providing 12 continuous hours of pain relief with one dose. In fact, OxyContin does

not last for 12 hours – a fact that Purdue has known at all times relevant to this action.

Upon information and belief, Purdue’s own research shows that OxyContin wears off in

under six hours in one quarter of patients, and it wears off in under 10 hours in more than

half of patients. This is because OxyContin tablets release approximately 40% of their

active medicine immediately, after which release tapers. This triggers a powerful initial

response, but provides little or no pain relief at the end of the dosing period, when less

medicine is released. This phenomenon is known as “end of dose” failure, and the FDA

found in 2008 that a “substantial proportion” of chronic pain patients taking OxyContin

experience it. This not only renders Purdue’s promise of 12 hours of relief false and

deceptive; it also makes OxyContin more dangerous because the declining pain relief

patients experience toward the end of each dosing period drives them to take more

OxyContin before the next dosing period begins, quickly increasing the amount of drug

they are taking and spurring growing dependence.

       188.    Cephalon deceptively marketed its opioids Actiq and Fentora for chronic

pain even though the FDA expressly limited their use to the treatment of cancer pain in

opioid tolerant individuals. Both Actiq and Fentora are extremely powerful fentanyl-

based IR opioids. Neither is approved for, or has been shown to be safe or effective for,

chronic pain. Indeed, the FDA prohibited Cephalon from marketing Actiq for anything




                                              62
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 67 of 198. PageID #: 67




but cancer pain, and refused to approve Fentora for the treatment of chronic pain because

of the potential harm.

           189.     Despite this, on information and belief, Cephalon conducted and continues

to conduct a well-funded campaign to promote Actiq and Fentora for chronic pain and

other non-cancer conditions for which it was not approved, appropriate, or safe.57 As part

of this campaign, Cephalon used CMEs, speaker programs, KOLs, journal supplements,

and detailing by its sales representatives to give doctors the false impression that Actiq

and Fentora are safe and effective for treating non-cancer pain.

           190.     Cephalon’s deceptive marketing gave doctors and patients the false

impression that Actiq and Fentora were not only safe and effective for treating chronic

pain, but were also approved by the FDA for such uses. For example:

                  a. Cephalon paid to have a CME it sponsored, Opioid-Based Management
                     of Persistent and Breakthrough Pain, published in a supplement of Pain
                     Medicine News in 2009. The CME instructed doctors that “[c]linically,
                     broad classification of pain syndromes as either cancer- or non-cancer-
                     related has limited utility” and recommended Actiq and Fentora for
                     patients with chronic pain.

                  b. Upon information and belief, Cephalon’s sales representatives set up
                     hundreds of speaker programs for doctors, including many non-
                     oncologists, which promoted Actiq and Fentora for the treatment of
                     non-cancer pain.

                  c. In December 2011, Cephalon widely disseminated a journal supplement
                     entitled “Special Report: An Integrated Risk Evaluation and Mitigation
                     Strategy for Fentanyl Buccal Tablet (FENTORA) and Oral
                     Transmucosal Fentanyl Citrate (ACTIQ)” to Anesthesiology News,
                     Clinical Oncology News, and Pain Medicine News – three publications
                     that are sent to thousands of anesthesiologists and other medical
                     professionals. The Special Report openly promotes Fentora for
                     “multiple causes of pain” – and not just cancer pain.

      57
        See Press Release, U.S. Dep’t of Justice, Biopharmaceutical Company, Cephalon, to
Pay $425 million & Enter Plea To Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
available at https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html (last
accessed December 21, 2017).


                                                 63
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 68 of 198. PageID #: 68




       191.    The Manufacturer Defendants, both individually and collectively, made,

promoted, and profited from their misrepresentations about the risks and benefits of

opioids for chronic pain even though they knew that their misrepresentations were false

and misleading. The history of opioids, as well as research and clinical experience over

the last 20 years, established that opioids were highly addictive and responsible for a long

list of very serious adverse outcomes. The Manufacturer Defendants had access to

scientific studies, detailed prescription data, and reports of adverse events, including

reports of addiction, hospitalization, and deaths – all of which made clear the harms from

long-term opioid use and that patients are suffering from addiction, overdoses, and death

in alarming numbers. More recently, the FDA and CDC have issued pronouncements

based on the medical evidence that conclusively expose the known falsity of the

Manufacturer Defendants’ misrepresentations.

       192.    On information and belief, the Manufacturer Defendants coordinated their

messaging through national and regional sales and speaker trainings and coordinated

advertisements and marketing materials.

       193.    Moreover, at all times relevant to this Complaint, the Manufacturer

Defendants took steps to avoid detection of and to fraudulently conceal their deceptive

marketing and unlawful, unfair, and fraudulent conduct. For example, the Manufacturer

Defendants disguised their own role in the deceptive marketing of chronic opioid therapy

by funding and working through third parties like Front Groups and KOLs. The

Manufacturer Defendants purposefully hid behind the assumed credibility of these

individuals and organizations and relied on them to vouch for the accuracy and integrity




                                             64
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 69 of 198. PageID #: 69




of the Manufacturer Defendants’ false and misleading statements about the risks and

benefits of long-term opioid use for chronic pain.

           194.   Finally, the Manufacturer Defendants manipulated their promotional

materials and the scientific literature to make it appear that these items were accurate,

truthful, and supported by objective evidence when they were not. The Manufacturer

Defendants distorted the meaning or import of studies they cited and offered them as

evidence for propositions the studies did not support. The lack of support for the

Manufacturer Defendants’ deceptive messages was not apparent to medical professionals

who relied upon them in making treatment decisions, nor could it have been detected by

the Tribe.

           195.   The Manufacturer Defendants’ efforts to artificially increase the number

of opioid prescriptions directly and predictably caused a corresponding increase in opioid

abuse. In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.”58 Many

abusers start with legitimate prescriptions. For these reasons, the CDC concluded that

efforts to rein in the prescribing of opioids for chronic pain are critical “[t]o reverse the

epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”59

Accordingly, the Manufacturer Defendants’ false and misleading statements directly

caused the current opioid epidemic.




      58
          Rose A Rudd, et al., Increases in Drug and Opioid Overdose Deaths – United States,
2000-2014, Morbidity and Mortality Wkly Rep. (Jan. 1, 2016), available at
https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6450a3.htm (last accessed December 20,
2017).
       59
          Id.


                                              65
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 70 of 198. PageID #: 70




       E.      Manufacturer Defendants Failed to Effectively Communicate with
               Physicians and Patients about the Proper Use and the Abuse and
               Addiction Risks Associated with Their Brand and Generic Opioid
               Products

       196.    Manufacturer    Defendants     failed   to   effectively   and   adequately

communicate the warnings that existed in the labels of their products to physicians,

healthcare providers and the medical community. To ensure medical providers were

aware of the risks and appropriate uses of prescription opioid narcotics, they owed a duty

to effectively communicate clinically relevant information and warnings from their name-

brand and generic prescription opioid products regarding these adverse health risks to

ensure their proper and appropriate use.

       197.    Manufacturer Defendants knew that through years of misstatements and

misrepresentations and other wrongful marketing had reversed the previous

understanding among doctors, healthcare providers and the medical community that

prescription opioids were intended only for limited uses and were highly addictive and

subject to abuse, and that they no longer understood the proper uses for their drugs and

their associated abuse and addiction risks. Manufacturer Defendants, therefore, breached

their duty to ensure that the that the warning language and other information from their

name-brand and generic prescription opioid product labels were effectively

communicated to doctors, healthcare providers and the medical community through

means of communication that did not require information or warnings different from the

information and warnings in the approved FDA label, and did not require permission or

assistance from the FDA. Such means included sending doctors and healthcare providers

letters (“Dear Doctor” letters) that did not contain additional or substantial new warning

information, but which highlighted and explained the products’ warnings and other



                                            66
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 71 of 198. PageID #: 71




information consistent with the product. Such letters can be appropriate to convey

“important safety concern[s],” such as “clinically important new information about a

known adverse reaction.” Manufacturer Defendants had many other means of

communication available to them to communicate the proper use and abuse and addition

risks associated with their name-brand and generic opioid products, including through

CME programs, speakers bureaus, thought leaders, patient advocacy groups and through

the other branded and unbranded marketing techniques that had been developed, all as

described herein.60

          198.   Manufacturer Defendants could have complied with both their Idaho

statutory and tort law duties including to prevent foreseeable harms, and their

requirements under federal law. These statutory and tort claims rest on traditional state-

law principles that parallel federal safety requirements but do not exist solely by virtue of

the FDA laws and regulations. Manufacturer Defendants could satisfy their state law

duty by taking actions that comport with federal law.

          199.   Manufacturer Defendants had financial incentives to neither communicate

or amplify a message about the dangers of prescription opioids, nor highlight clinically

relevant data or information about their adverse health effects, because Manufacturer

Defendants profited greatly from the sale of their prescription opioid products.

Manufacturers of generic opioid products, in particular, depended on volume sales of

their generic opioid products to increase their revenue and profits from their sales, and so

were especially incentivized to market and sell their generic opioid products as widely as


     60
         FDA, Guidance for Industry: Dear Health Care Provider Letters 3-4 (Jan. 2014),
http://www.fda.gov/downloads/drugs/guidancecomplianceregulatoryinformation/guidances/ucm
233769.pdf (non-binding guidance).


                                             67
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 72 of 198. PageID #: 72




possible. Thus, rather than act in accordance with their duties, Manufacturer Defendants

aggressively marketed their opioid products to doctors and other healthcare providers,

pharmacies, drug distributors, prescription benefit managers, formularies, insurance

companies, and other third parties to increase the volume and their own share among of

the name-brand and generic prescription opioid market.

        200.      Manufacturer Defendants knew or should have known that their failure to

adequately communicate, highlight, and explain the warnings, labeling, and other

information concerning prescription opioids, such as safety concerns and other

information about proper use and adverse health consequences, would harm the Tribe and

its citizens.

      F.        The Tribe Was Harmed by Manufacturer Defendants’ Name-Brand
                Prescription Opioids and Their Generic Equivalents as a Result of
                Defendants’ Wrongful Marketing Conduct

    201.        The Manufacturer Defendants’ wrongful marketing efforts and techniques

regarding branded and non-branded (generic) prescription opioids alleged herein

increased the sale of prescription opioids by convincing doctors that prescription opioids

could safely be used outside their indicated use and that the risk of addiction from

prolonged use was rare and easily reversible.

    202.        When doctors were convinced through Manufacturer Defendants’ wrongful

marketing efforts and techniques regarding branded and non-branded prescription opioids

alleged herein, to prescribe such Manufacturer Defendant’s name brand prescription

opioid, a pharmacist may, with the doctor’s or patient’s consent, substitute a generic

equivalent of the name-brand opioid in full accord with Idaho state law. Many insurance

companies will only pay for the generic equivalent, so a patient often consents to the

substitution of a generic equivalent for the name-brand drug. Consequently, even though


                                             68
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 73 of 198. PageID #: 73




the doctor may have prescribed a name-brand opioid, the prescription for that product

often is filled with a generic equivalent by the pharmacist.

   203.     The Manufacturer Defendants knew, or it was reasonably foreseeable, that

their wrongful marketing efforts and techniques regarding branded and non-branded

prescription opioids alleged herein would lead in many instances to the substitution and

sale of a generic equivalent for a name-brand prescription opioid by the pharmacist.

   204.     Those Manufacturer Defendants that manufactured and sold generic

prescription opioids in addition to name-brand prescription opioids knew and intended

their wrongful marketing conduct alleged herein would increase the sales and profits of

both their name-brand and generic prescription opioids.

   205.     As a result of Manufacturer Defendants’ wrongful conduct in marketing

prescription opioids as alleged herein, including the sale of both name-brand prescription

opioids and, where applicable, their generic equivalents, the Tribe suffered great harm

and injury and continues to suffer great harm and injury.

      G.    All Defendants Created an Illicit Market for Opioids

   206.        In addition to the allegations above, all Defendants played a role in the

creation of an illicit market for name-brand and generic prescription opioids, further

fueling the opioid epidemic.

    207.       Defendants’ distribution of opioids was driven by national policies,

coordination, plans, and procedures that were the same in Idaho as they were across the

country. Defendants worked together in an illicit enterprise, engaging in conduct that was

not only illegal, but in certain respects anti-competitive, with the common purpose and

achievement of vastly increasing their respective profits and revenues by exponentially

expanding a market that the law intended to restrict. At all relevant times, Defendants


                                             69
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 74 of 198. PageID #: 74




were in possession of national, regional, state, and local prescriber, patient, distributor

and pharmacy-level data that allowed them to track prescribing, distribution and sales

patterns over time. Defendants utilized this data to further their distribution scheme and

to ensure the largest possible financial return.

       208.    Each participant in the supply chain shares the responsibility for

controlling the availability of prescription opioids. Opioid “diversion” occurs whenever

the supply chain of prescription opioids is broken, allowing drugs to be transferred from

a legitimate channel of distribution or use to an illegitimate channel of distribution or use.

       209.    Diversion can occur at any point in the opioid supply chain.

       210.    For example, diversion can occur at the wholesale level of distribution

when distributors allow opioids to be lost or stolen in transit, or when distributors fill

suspicious orders of opioids from buyers, retailers, or prescribers. Suspicious orders

include orders of unusually large size, orders that are disproportionately large in

comparison to the population of a community served by the pharmacy, orders that deviate

from a normal pattern, and/or orders of unusual frequency.

       211.    Diversion can occur at pharmacies or retailers when a pharmacist fills a

prescription despite having reason to believe it was not issued for a legitimate medical

purpose or not in the usual course of practice. Some of the signs that a prescription may

have been issued for an illegitimate medical purpose include when the patient seeks to

fill multiple prescriptions from different doctors (known as doctor shopping), when they

travel great distances between the doctor or their residence and the pharmacy to get the

prescription filled, when they present multiple prescriptions for the largest dose of more

than one controlled substance, or when there are other “red flags” surrounding the




                                              70
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 75 of 198. PageID #: 75




transaction. These red flags should trigger closer scrutiny of the prescriptions by the

pharmacy and lead to a decision that the patient is not seeking the medication to treat a

legitimate medical condition.

       212.       Diversion occurs through the use of stolen or forged prescriptions or the

sale of opioids without prescriptions, including patients seeking prescription opioids

under false pretenses. Opioids can also be diverted when stolen by employees or others.

       213.       Opioid diversion occurs at an alarming rate in the United States.

       214.       Each participant in the supply chain, including each Defendant, has a

common law duty to prevent diversion by using reasonable care under the circumstances.

This includes a duty not to create a foreseeable risk of harm to others. Additionally, one

who engages in affirmative conduct and thereafter realizes or should realize that such

conduct has created an unreasonable risk of harm to another is under a duty to exercise

reasonable care to prevent the threatened harm.

       215.       In addition to their common law duties, Defendants are subject to the

statutory requirements of the Controlled Substances Act, 21 U.S.C. § 801 et seq. (the

“CSA”), and its implementing regulations. Congress passed the CSA partly out of a

concern about “the widespread diversion of [controlled substances] out of legitimate

channels into the illegal market.” H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. 4566, 4572.

       216.       Defendants’ repeated and prolific violations of these requirements show

that they have acted with willful disregard for the Tribe, tribal communities, and the

people therein.

       217.       The CSA imposes a legal framework for the distribution and dispensing

of controlled substances. This framework acts as a system of checks and balances from




                                               71
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 76 of 198. PageID #: 76




the manufacturing level through delivery of the controlled substance to the patient or

ultimate user.

       218.      Every person or entity that manufactures, distributes, or dispenses opioids

must obtain a registration with the DEA. Registrants at every level of the supply chain

must fulfill their obligations under the CSA.

       219.      All opioid distributors are required to maintain effective controls against

opioid diversion. They are required to create and use a system to identify and report to

law enforcement downstream suspicious orders of controlled substances, such as orders

of unusually large size, orders that are disproportionate, orders that deviate from a normal

pattern, and/or orders of unusual frequency. To comply with these requirements,

distributors must know their customers, must conduct due diligence, must report

suspicious orders, and must terminate orders if there are indications of diversion.

       220.      Under the CSA, anyone authorized to handle controlled substances must

track shipments. The DEA’s Automation of Reports and Consolidation Orders System

(“ARCOS”) is an automated drug reporting system that records and monitors the flow of

Schedule II controlled substances from the point of manufacture through distribution to

the point of sale. ARCOS accumulates data on distributors’ controlled substances and

transactions, which are then used to identify diversion. Each person or entity registered

to distribute ARCOS reportable controlled substances, including opioids, must report

each acquisition and distribution transaction to the DEA. See 21 U.S.C. § 827; 21 C.F.R.

§ 1304.33. Each registrant must also maintain a complete, accurate, and current record of

each substance manufactured, imported, received, sold, delivered, exported, or otherwise

disposed of.




                                              72
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 77 of 198. PageID #: 77




       221.    Each registrant must also comply with the security requirements to prevent

diversion set forth in 21 C.F.R. § 1301.71.

               1.      The Distributor Defendants Throughout the Supply Chain
                       Deliberately Disregarded Their Duties to Maintain Effective
                       Controls to Identify, Report, and Take Steps to Halt
                       Suspicious Orders or Otherwise Act to Prevent Diversion

       222.    The DEA has provided guidance to distributors on how to combat opioid

diversion. On information and belief, since 2006 the DEA has conducted one-on-one

briefings with distributors regarding downstream customer sales, due diligence, and

regulatory responsibilities. On information and belief, the DEA also provides distributors

with data on controlled substance distribution patterns and trends, including data on the

volume and frequency of orders and the percentage of controlled versus non-controlled

purchases. On information and belief, the DEA has also hosted conferences for opioid

distributors and has participated in numerous meetings and events with trade associations.

       223.    On September 27, 2006, and December 27, 2007, the DEA Office of

Diversion Control sent letters to all registered distributors providing guidance on

suspicious order monitoring and the responsibilities and obligations of registrants to

prevent diversion.

       224.    As part of the legal obligation to maintain effective controls against

diversion, the distributor is required to exercise due care in confirming the legitimacy of

each and every order prior to filling. Circumstances that could be indicative of diversion

include ordering excessive quantities of a limited variety of controlled substances while

ordering few if any other drugs; ordering a disproportionate amount of controlled

substances versus non-controlled prescription drugs; ordering excessive quantities of a




                                              73
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 78 of 198. PageID #: 78




limited variety of controlled substances in combination with lifestyle drugs; and ordering

the same controlled substance from multiple distributors.

       225.    Through their public statements, marketing, and advertising, each

participant in the supply chain of opioid distribution is responsible to prevent diversion

of prescription opioids into the illegal market by monitoring and reporting suspicious

activity. Diversion can occur at any point in the opioid supply chain when prescriptions

are filled for any reason other than a legitimate medical purpose.

       226.    Diversion can occur at pharmacies whenever a pharmacy fills a

prescription despite having reason to believe it was not issued for a legitimate medical

purpose or not in the usual course of practice. Diversion can also occur through the use

of stolen of forged prescriptions at pharmacies, or the sale of opioids without

prescriptions, including patients seeking prescriptions under false pretense.

       227.    Each Distributer Defendant in the supply chain had knowledge and/or

notice of the damages caused and continuing to be caused and continuing to be caused by

their conduct and could and should have taken measures, including but not limited to

those set forth herein, to curb expansion of opioid use and to prevent or minimize

diversion and the cascading damages caused by their wrongful conduct.

       228.    Suspicious orders must be reported when discovered. Registrants must

perform an independent analysis of a suspicious order prior to the sale to determine if the

controlled substances would likely be diverted. Filing a suspicious order and then

completing the sale does not absolve the registrant from legal responsibility.




                                            74
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 79 of 198. PageID #: 79




           229.   The Distributor Defendants’ actions and omissions in failing to effectively

prevent diversion and failing to monitor, report, and prevent suspicious orders have

enabled the unlawful diversion of opioids.

           230.   On information and belief, the Distributor Defendants’ own industry

group, the Healthcare Distribution Management Association, published Industry

Compliance Guidelines titled “Reporting Suspicious Orders and Preventing Diversion of

Controlled Substances,” emphasizing the critical role of each member of the supply chain

in distributing controlled substances. These industry guidelines stated: “At the center of

a sophisticated supply chain, distributors are uniquely situated to perform due diligence

in order to help support the security of controlled substances they deliver to their

customers.”

           231.   Opioid distributors have admitted to the magnitude of the problem and, at

least superficially, have acknowledged their legal responsibilities to prevent diversion.

They have made statements assuring the public they are supposedly undertaking a duty

to curb the opioid epidemic.

           232.   These assurances, on their face, of identifying and eliminating criminal

activity and curbing the opioid epidemic, create a duty for the Distributor Defendants to

take reasonable measures to do just that.

           233.   Despite their duties to prevent diversion, the Distributor Defendants have

knowingly or negligently allowed diversion.61 The DEA has repeatedly taken action to


      61
         Scott Higham and Lenny Bernstein, The Drug Industry’s Triumph Over the DEA,
Wash. Post (Oct. 15, 2017), available at https://www.washingtonpost.com/graphics/
2017/investigations/dea-drug-industry-congress/?utm_term=.75e86f3574d3 (last accessed
December 21, 2017); Lenny Bernstein, David S. Fallis, and Scott Higham, How drugs intended
for patients ended up in the hands of illegal users: ‘No one was doing their job,’ Wash. Post
(Oct. 22, 2016), available at https://www.washingtonpost.com/investigations/how-drugs-i


                                               75
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 80 of 198. PageID #: 80




attempt to force compliance, including 178 registrant actions between 2008 and 2012, 76

orders to show cause issued by the Office of Administrative Law Judges, and 41 actions

involving immediate suspension orders.62 The Distributor Defendants’ wrongful conduct

and inaction have resulted in numerous civil fines and other penalties, including:

            a. In a 2017 Administrative Memorandum of Agreement between
               McKesson and the DEA, McKesson admitted that it “did not identify or
               report to [the] DEA certain orders placed by certain pharmacies which
               should have been detected by McKesson as suspicious based on the
               guidance contained in the DEA Letters.” McKesson was fined
               $150,000,000.63

            b. McKesson has a history of repeatedly failing to perform its duties. In
               May 2008, McKesson entered into a settlement with the DEA on claims
               that McKesson failed to maintain effective controls against diversion of
               controlled substances. McKesson allegedly failed to report suspicious
               orders from rogue internet pharmacies around the country, resulting in
               millions of doses of controlled substances being diverted. McKesson’s
               system for detecting “suspicious orders” from pharmacies was so
               ineffective and dysfunctional that at one of its facilities in Colorado
               between 2008 and 2013, filled more than 1.6 million orders, for tens of
               millions of controlled substances, but it reported just 16 orders as
               suspicious, all from a single consumer.

            c. On November 28, 2007, the DEA issued an Order to Show Cause and
               Immediate Suspension Order against a Cardinal Health facility in
               Auburn, Washington, for failure to maintain effective controls against
               diversion.

            d. On December 5, 2007, the DEA issued an Order to Show Cause and
               Immediate Suspension Order against a Cardinal Health facility in
               Lakeland, Florida, for failure to maintain effective controls against
               diversion.


ntended-for-patients-ended-up-in-the-hands-of-illegal-users-no-one-was-doing-their-
job/2016/10/22/10e79396-30a7-11e6-8ff7-7b6c1998b7a0_story.html?tid=graphics-
story&utm_term=.4f439ef106a8 (last accessed December 21, 2017).
       62
          Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice,
The Drug Enforcement Administration’s Adjudication of Registrant Actions 6 (2014), available
at https://oig.justice.gov/reports/2014/e1403.pdf (last accessed January 8, 2018).
       63
          Administrative Memorandum of Agreement between the U.S. Dep’t of Justice, the
Drug Enf’t Admin., and the McKesson Corp. (Jan. 17, 2017), available at
https://www.justice.gov/opa/press-release/file/928476/download (last accessed December 21,
2017).


                                               76
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 81 of 198. PageID #: 81




            e. On December 7, 2007, the DEA issued an Order to Show Cause and
               Immediate Suspension Order against a Cardinal Health facility in
               Swedesboro, New Jersey, for failure to maintain effective controls
               against diversion.

            f. On January 30, 2008, the DEA issued an Order to Show Cause and
               Immediate Suspension Order against a Cardinal Health facility in
               Stafford, Texas, for failure to maintain effective controls against
               diversion.

            g. In 2008, Cardinal paid a $34 million penalty to settle allegations about
               opioid diversion taking place at seven of its warehouses in the United
               States.64

            h. On February 2, 2012, the DEA issued another Order to Show Cause and
               Immediate Suspension Order against a Cardinal Health facility in
               Lakeland, Florida, for failure to maintain effective controls against
               diversion.

            i. In 2012, Cardinal reached an administrative settlement with the DEA
               relating to opioid diversion between 2009 and 2012 in multiple states.

            j. In December 2016, the Department of Justice announced a multi-million
               dollar settlement with Cardinal for violations of the Controlled
               Substances Act.65

            k. On information and belief, in connection with the investigations of
               Cardinal, the DEA uncovered evidence that Cardinal’s own investigator
               warned Cardinal against selling opioids to a particular pharmacy in
               Wisconsin that was suspected of opioid diversion. Cardinal did nothing
               to notify the DEA or cut off the supply of drugs to the suspect pharmacy.
               Cardinal did just the opposite, pumping up opioid shipments to the
               pharmacy to almost 2,000,000 doses of oxycodone in one year, while
               other comparable pharmacies were receiving approximately 69,000
               doses/year.




      64
          Lenny Bernstein and Scott Higham, Cardinal Health fined $44 million for opioid
reporting violations, Wash. Post (Jan. 11, 2017), available at https://www.washingtonpost.com/
national/health-science/cardinal-health-fined-44-million-for-opioid-reporting-violations/2017/
01/11/4f217c44-d82c-11e6-9a36-1d296534b31e_story.html?utm_term=.0c8e17245e66 (last
accessed December 21, 2017).
       65
          Press Release, United States Dep’t of Justice, Cardinal Health Agrees to $44 Million
Settlement for Alleged Violations of Controlled Substances Act, Dec. 23, 2016, available at
https://www.justice.gov/usao-md/pr/cardinal-health-agrees-44-million-settlement-alleged-
violations-controlled-substances-act (last accessed December 21, 2017).


                                              77
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 82 of 198. PageID #: 82




           l. In 2007, AmerisourceBergen lost its license to send controlled
              substances from a distribution center amid allegations that it was not
              controlling shipments of prescription opioids to Internet pharmacies.

           m. In 2012, AmerisourceBergen was implicated for failing to protect against
              diversion of controlled substances into non-medically necessary
              channels.

       234.    Although distributors have been penalized by law enforcement authorities,

these penalties have not changed their conduct. They pay fines as a cost of doing business

in an industry that generates billions of dollars in revenue and profit.

       235.    The Distributor Defendants’ failure to prevent the foreseeable injuries

from opioid diversion created an enormous black market for prescription opioids, which

extended to the Tribe and its members. Each Distributor Defendant knew or should have

known that the opioids reaching the Tribe were not being consumed for medical purposes

and that the amount of opioids flowing to the Tribe was far in excess of what could be

consumed for medically necessary purposes.

       236.    The Distributor Defendants negligently or intentionally failed to

adequately control their supply lines to prevent diversion. A reasonably prudent

distributor of Schedule II controlled substances would have anticipated the danger of

opioid diversion and protected against it by, for example: taking greater care in hiring,

training, and supervising employees; providing greater oversight, security, and control of

supply channels; looking more closely at the pharmacists and doctors who were

purchasing large quantities of commonly abused opioids in amounts greater than the

populations in those areas would warrant; investigating demographic or epidemiological

facts concerning the increasing demand for narcotic painkillers in and around the Tribe;

providing information to pharmacies and retailers about opioid diversion; and in general,




                                             78
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 83 of 198. PageID #: 83




simply following applicable statutes, regulations, professional standards, and guidance

from government agencies and using common sense.

       237.    On information and belief, the Distributor Defendants made little to no

effort to visit the pharmacies servicing the areas around the Tribe to perform due diligence

inspections to ensure that the controlled substances the Distributor Defendants had

furnished were not being diverted to illegal uses.

       238.    On information and belief, the compensation the Distributor Defendants

provided to certain of their employees was affected, in part, by the volume of their sales

of opioids to pharmacies and other facilities servicing the areas around the Tribe, thus

improperly creating incentives that contributed to and exacerbated opioid diversion and

the resulting epidemic of opioid abuse.

       239.    It was reasonably foreseeable to the Distributor Defendants that their

conduct in flooding the market in and around the Tribe with highly addictive opioids

would allow opioids to fall into the hands of children, addicts, criminals, and other

unintended users.

       240.    It is reasonably foreseeable to the Distributor Defendants that, when

unintended users gain access to opioids, tragic preventable injuries will result, including

addiction, overdoses, and death. It is also reasonably foreseeable that many of these

injuries will be suffered by tribal members, and that the costs of these injuries will be

borne by the Tribe, as well as the surrounding community served by the Tribe.

       241.    The Distributor Defendants knew or should have known that the opioids

being diverted from their supply chains would contribute to the opioid epidemic faced by

the Tribe, and would create access to opioids by unauthorized users, which, in turn,




                                             79
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 84 of 198. PageID #: 84




perpetuates the cycle of addiction, demand, illegal transactions, economic ruin, and

human tragedy.

       242.    The Distributor Defendants were aware of widespread prescription opioid

abuse in and around the Tribe, but, on information and belief, they nevertheless persisted

in a pattern of distributing commonly abused and diverted opioids in geographic areas-

and in such quantities, and with such frequency that they knew or should have known

these commonly abused controlled substances were not being prescribed and consumed

for legitimate medical purposes.

       243.    The use of opioids by tribal members who were addicted or who did not

have a medically necessary purpose for use could not occur without the knowing

cooperation and assistance of the Distributor Defendants. If the Distributor Defendants

adhered to effective controls to guard against diversion, the Tribe and its members would

have avoided significant injury.

       244.    The Distributor Defendants made substantial profits over the years based

on the diversion of opioids into the Tribe. The Distributor Defendants knew that the Tribe

would be unjustly forced to bear the costs of these injuries and damages.

       245.    The Distributor Defendants’ intentional distribution of excessive amounts

of prescription opioids to relatively small communities primarily serving Tribe members

showed an intentional or reckless disregard for the safety of the Tribe and its members.

Their conduct poses a continuing threat to the health, safety, and welfare of the Tribe.

       246.    The federal and state laws at issue here are public safety laws.

       247.    The Distributor Defendants’ violations constitute prima facie evidence of

negligence under state law.




                                            80
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 85 of 198. PageID #: 85




               2.   National Retail Pharmacies Were on Notice of and Contributed
                    to Illegal Diversion of Prescription Opioids

       248.    National retail pharmacy chains earned enormous profits by flooding the

country with prescription opioids.     They were keenly aware of the oversupply of

prescription opioids through the extensive data and information they developed and

maintained as both distributors and dispensaries. Yet, instead of taking any meaningful

action to stem the flow of opioids into communities, they continued to participate in the

oversupply and profit from it.

       249.    Each of the National Retail Pharmacies does substantial business

throughout the United States. This business includes the distribution and dispensing of

prescription opioids.

       250.    Statewide ARCOS data confirms that the National Retail Pharmacies

distributed and dispensed substantial quantities of prescription opioids, including

fentanyl, hydrocodone and oxycodone in Idaho.          In addition, they distributed and

dispensed substantial quantities of prescription opioids in other states, and these drugs

were diverted from these other states to Idaho. The National Retail Pharmacies failed to

take meaningful action to stop this diversion despite their knowledge of it, and

contributed substantially to the diversion problem.

       251.    The National Retail Pharmacies developed and maintained extensive data

on opioids they distributed and dispensed. Through this data, National Retail Pharmacies

had direct knowledge of patterns and instances of improper distribution, prescribing, and

use of prescription opioids in communities through the country, and in Idaho in particular.

They used the data to evaluate their own sales activities and workforce. On information

and belief, the National Retail Pharmacies also provided Defendant with data regarding,



                                            81
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 86 of 198. PageID #: 86




inter alia, individual doctors in exchange for rebates or other forms of consideration. The

National Retail Pharmacies’ data is a valuable resource that they could have used to help

stop diversion but failed to do so.

        252.   Each participant in the supply chain of opioid distribution, including the

National Retail Pharmacies is responsible for preventing diversion of prescription opioids

into the illegal market by, among other things, monitoring, and reporting suspicious

activity.

        253.   The National Retail Pharmacies, like manufacturers and other distributors,

are registrants under the CSA. 221 C.F.R.§1301.11.           Under the CSA, pharmacy

registrants are required to “provide effective controls and procedures to guard against

theft and diversion of controlled substances.” See 21 C.F.R. §1301.71(a). In addition, 21

C.F.R. §1306.04(a) states, “[t]he responsibility for the proper prescribing and dispensing

of controlled substances is upon the prescribing practitioner, but a corresponding

responsibility rests with the pharmacists who fills the prescription.” Because pharmacies

themselves are registrants under the CSA, the duty to prevent diversion lies with the

pharmacy entity, not the individual pharmacists alone.

        254.   The DEA, among others, has provided extensive guidance to pharmacies

concerning their duties to the public. The guidance advises pharmacies how to identify

suspicious orders and other evidence of diversion. The guidance teaches pharmacies how

to identify red flags, which indicate to the pharmacy that there may be a problem with the

legitimacy of a prescription presented by a patient. The guidance also tells pharmacies

how to resolve the red flags and what to do if the red flags are unresolvable.




                                            82
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 87 of 198. PageID #: 87




       255.    Suspicious pharmacy orders include orders of unusually large size, orders

that are disproportionately large in comparison to the population of a community served

by the pharmacy, orders that deviate from a normal pattern and/or orders of unusual

frequency and duration, among others.

       256. Additional types of suspicious orders include: prescriptions written by a

doctor who writes significantly more prescriptions (or in larger quantities) for controlled

substances compared to other practitioners in the area; prescriptions which should last for

a month in legitimate use, but are being refilled on a shorter basis; prescriptions for

antagonistic drugs, such as depressants and stimulants, at the same time; prescriptions

that look “too good” or where the prescriber’s handwriting is too legible; prescriptions

with quantities or dosage that differ from usual medical usage; prescriptions that do not

comply with standard abbreviations and/or contain no abbreviations; photocopied

prescriptions; or prescriptions containing different handwritings. Most of the time, these

attributes are not difficult to detect or recognize; they should be easily recognizable by

pharmacies.

       257.     Suspicious pharmacy orders are red flags for, if not direct evidence of,

diversion.

       258.    Other signs of diversion can be observed through data gathered,

consolidated, and analyzed by the National Retail Pharmacies themselves. That data

allows them to observe patterns or instances of dispensing that are potentially suspicious,

of oversupply in particular stores or geographic areas, or of prescribers or facilities that

seem to engage in improper prescribing.




                                             83
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 88 of 198. PageID #: 88




       259.    According to industry stands, if a pharmacy finds evidence of prescription

diversion, the local Board of Pharmacy and DEA must be contacted.

       260.    Despite their legal obligations as registrants under the CSA, the National

Retail Pharmacies allowed widespread diversion to occur – and they did so knowingly.

       261.    Performance metrics and prescription quota adopted by the National Retail

Pharmacies for their retail stores contributed to their failure. Under CVS’s Metrics

System, for example, pharmacies are directed to meet high goals that make it difficult, if

not impossible, to comply with applicable laws and regulations. There is no measurement

for pharmacy accuracy or customer safety. Moreover, the bonuses for pharmacists are

calculated, in part, on how many prescriptions that pharmacist fills within a year. The

result is both deeply troubling and entirely predictable: opioids flowed out of the National

Retail Pharmacies and into communities throughout the country. The policies remained

in place even as the epidemic raged.

       262.    Upon information and belief, this problem was compounded by the

Pharmacies’ failure to adequately train their pharmacists and pharmacy technicians on

how to properly and adequately handle prescriptions for opioid painkillers, including

what constitutes a proper inquiry into whether a prescription is legitimate, whether a

prescription is likely for a condition for which the FDA has approved treatments with

opioids, and what measures and/or actions to take when a prescription is identified as

phony, false, forged, or otherwise illegal, or when suspicious circumstances are present,

including when prescriptions are procured and pills supplied for the purpose of illegal

diversion and drug trafficking.




                                             84
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 89 of 198. PageID #: 89




       263.    Upon information and belief, the National Retail Pharmacies also failed to

use data available to them to identify doctors who were writing suspicious numbers of

prescriptions and/or prescriptions of suspicious amounts of opioids, or to adequately use

data available to them to do statistical analysis to prevent the filling of prescriptions that

were illegally diverted or otherwise contributed to the opioid crisis.

       264.     Upon information and belief, the National Retail Pharmacies failed to

analyze: (a) the number of opioid prescriptions filled by individual pharmacies relative

to the population of the pharmacy’s community; (b) the increase in opioid sales relative

to past years; (c) the number of opioid prescriptions filled relative to other drugs; and (d)

the increase in annual opioid sales relative to the increase in annual sales of other drugs.

       265.    Upon information and belief, the National Retail Pharmacies failed to

conduct adequate internal or external audits of their opioid sales to identify patterns

regarding prescriptions that should not have been filled and to create policies accordingly,

or if they conducted such audits, they failed to take any meaningful action as a result.

       266.    Upon information and belief, the National Retail Pharmacies also failed to

effectively respond to concerns raised by their own employees regarding inadequate

policies and procedures regarding the filling of opioid prescriptions.

       267.    The National Retail Pharmacies clearly knew that an opioid epidemic

existed as they considered and/or implemented changes to their security procedures to

address retail outlet concerns regarding customers who were, may have been, or had the

potential to become addicts.

       268.    The National Retail Pharmacies were, or should have been, fully aware

that the quantity of opioids being distributed and dispensed by them was untenable, and




                                              85
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 90 of 198. PageID #: 90




in many areas patently absurd; yet they did not take meaningful action to investigate or

to ensure that they were complying with their duties and obligations under the law with

regard to controlled substances.

       269.    The National Retail Pharmacies could and should have unilaterally taken

action, and/or offered a program to third-party payers, which had the effect of: (a) limiting

to 7 days the supply of opioids dispensed for certain acute prescriptions; (b) reducing the

dispensing of stronger and extended release opioids; (c) enhancing pharmacists

counseling for new opioid patients; (d) limiting the daily dosage of opioids dispensed

based on the strength of the opioid; and (e) requiring the use of immediate-release

formulations of opioids before extended-release opioids are dispensed.

              3.     Multiple Enforcement Actions Against the National Retail
                     Pharmacies Confirms Their Compliance Failures

       270.    The National Retail Pharmacies have long been on notice of their failure

to abide by state and federal law and regulations governing the distribution and dispensing

of prescription opioids. Indeed, several of the National Retail Pharmacies have been

repeatedly penalized for their illegal prescription opioid practices. Upon information and

belief, based upon the widespread nature of these violations, these enforcement actions

are the product of, and confirm, national policies and practices of the National Retail

Pharmacies.

               a.        CVS

       271.    CVS is one of the largest companies in the world, with annual revenue of

more than $150 billion. According to news reports, it manages medications for nearly 90

million customers at 9,700 retail locations.




                                               86
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 91 of 198. PageID #: 91




          272.   CVS is a repeat offender and recidivist: the company has paid fines

totaling over $40 million as the result of a series of investigations by the DEA and the

United States Department of Justice (“DOJ”). It nonetheless treated these fines as the cost

of doing business and has allowed its pharmacies to continue dispensing opioids in

quantities significantly higher than any plausible medical need would require, and to

continue violating its recordkeeping and dispensing obligations under the CSA.

          273.   As recently as July 2017, CVS entered into a $5 million settlement with

the U.S. Attorney’s Office for the Eastern District of California regarding allegations that

its pharmacies failed to keep and maintain accurate records of Schedule II, III, IV and V

controlled substances.66 This fine was preceded by numerous others throughout the

country.

          274.   In February 2016, CVS entered into an $8 million dollar settlement with

the DEA “reflect[ing] the federal commitment to prevent the diversion of pharmaceutical

drugs for illegal purposes.”67 According to the settlement agreement, CVS acknowledged

that between 2008 and 2012 certain CVS pharmacy stores dispensed controlled

substances, including oxycodone, fentanyl and hydrocodone, in a manner not fully

consistent with their compliance obligations under the CSA and related regulations.”68


     66
         Press Release, U.S. Dep’t of Just., U.S. Attorney’s Office E. Dist. of Cal., CVS
Pharmacy Inc. Pays $5M to Settle Alleged Violations of the Controlled Substance Act,
(July 11, 2017), https://www.justice.gov/usao-edca/pr/cvs-pharmacy-inc-pays-5m-
settle-alleged-violations-controlled-substance-act.
     67
         United States Attorney’s Office District of Maryland, Press Release, United
States Reaches $8 Million Settlement Agreement with CVS for Unlawful Distribution of
Controlled Substances (Feb. 12, 2016),
https://www.justice.gov/usao-md/pr/united-states-reaches-8-million-settlement-
agreement-cvs-unlawfuldistribution-controlled
     68
          Id.


                                             87
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 92 of 198. PageID #: 92




This included “failing to comply with a pharmacist’s liability to ensure the controlled

substance prescriptions were issued for a legitimate medical purpose.”69

          275.   In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve

allegations that 50 of its stores violated the CSA by filling forged prescriptions for

controlled substances – mostly addictive painkillers - more than 500 times between 2011

and 2014.70

          276.   In September 2016, CVS entered into a $795,000 settlement with the

Massachusetts Attorney General wherein CVS agreed to require pharmacy staff to access

the state’s prescription monitoring program website and review a patient’s prescription

history before dispensing certain opioid drugs.71

          277.   In October 2016, CVS paid $600,000 to settle allegations by the DOJ that

stores in Connecticut failed to maintain proper records in accordance with the CSA.72

          278.   In August 2015, CVS entered into a $450,000 settlement with the U.S.

Attorney’s Office for the District of Rhode Island to resolve allegations that several of its

Rhode Island stores violated the CSA by filling invalid prescriptions and maintaining



     69
          Id.
     70
         Press Release, U.S. Dept’t of Just., U.S Attorney’s Office Dist. of Mass., CVS
to Pay $3.5 Million to Resolve Allegations that Pharmacists Filled Fake Prescriptions.,
(June 30, 2016), https://www.justice.gov/usao-ma/pr/cvs-pay-35-million-resolve-
allegations-pharmacists-filled-fake-prescriptions.
     71
         Dialynn Dwyer, CVS Will Pay $795,000, Strengthen Policies Around
Dispensing Opioids in Agreement with State, Boston.com (Sept. 1, 2016),
https://www.boston.com/news/local-news/2016/09/01/cvs-will-pay-795000-strengthen-
policies-around-dispensing-opioids-in-agreement-with-state.
     72
        Press Release, U.S. Dep’t of Just., U.S. Attorney’s Office Dist. of Conn., CVS
Pharmacy Pays $600,000 to Settle Controlled Substances Act Allegations, (Oct. 20,
2016), https://www.justice.gov/usao-ct/pr/cvs-pharmacy-pays-60000-settle-controlled-
substances-act-allegations.


                                             88
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 93 of 198. PageID #: 93




deficient records. The United States alleged that CVS retail pharmacies in Rhode Island

filled a number of forged prescriptions with invalid DEA numbers, and filled multiple

prescriptions written by psychiatric nurse practitioners for hydrocodone, despite the fact

that these practitioners were not legally permitted to prescribe that drug. Additionally,

the government alleged that CVS had recordkeeping deficiencies.73

          279.   In May 2015, CVS agreed to pay a $22 million penalty following a DEA

investigation that found that employees at two pharmacies in Sanford, Florida, had

dispensed prescription opioids, “based on prescriptions that had not been issued for

legitimate medical purposes by a health care provider acting in the usual course of

professional practice.     CVS also acknowledged that its retail pharmacies had a

responsibility to dispense only those prescriptions that were issued on legitimate medical

need.”74

          280.   In September 2014, CVS agreed to pay $1.9 million in civil penalties to

resolve allegations it filled prescriptions written by a doctor whose controlled-substance

registration had expired.75



     73
        Press Release, U.S. Dep’t of Just., U.S. Attorney’s Office Dist. of R.I., Drug
Diversion Claims Against CVS Health Corp. Resolved With $450,000 Civil Settlement,
(Aug. 10, 2015), https://www.justice.gov/usao-ri/pr/drug-diversion-claims-against-cvs-
health-corp-resolved-450000-civil-settlement.

     74
         Press Release, U.S. Dep’t of Just., U.S. Attorney’s Office M. Dist. of Fla.,
United States Reaches $22 Million Settlement Agreement With CVS For Unlawful
Distribution of Controlled Substances, (May 13, 2015), https://www.justice.gov/usao-
mdfl/pr/united-states-reaches-22-million-settlement-agreement-cvs-unlawful-
distribution.
     75
        Patrick Danner, H-E-B, CVS Fined Over Prescriptions, San Antonio Express-
News http://www.expressnews.com/business/local/article/H-E-BCVS-fined-over-
prescriptions-5736554.php. (Las Updated Sept. 5, 2014, 8:00 PM).


                                            89
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 94 of 198. PageID #: 94




          281.   In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy

Board for improperly selling prescription narcotics in at least five locations in the

Oklahoma City metropolitan area.76

          282.   Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere

intentionally violated the CSA by filling prescriptions signed by prescribers with invalid

DEA registration numbers.77

                 b.     Walgreens

          283.   Walgreens is the second-largest pharmacy store chain in the United States

behind CVS, with annual revenue of more than $118 billion. According to its website,

Walgreens operates more than 8,100 retail locations and filled 990 million prescriptions

on a 30-day adjusted basis in fiscal 2017.

          284.   Walgreens also has been penalized for serious and flagrant violations of

the CSA. Indeed, Walgreens agreed to the largest settlement in DEA history - $80 million

– to resolve allegations that it committed an unprecedented number of recordkeeping and

dispensing violations of the CSA, including negligently allowing controlled substances

such as oxycodone and other prescription opioids to be diverted for abuse and illegal

black market sales.78


     76
        Andrew Knittle, Oklahoma Pharmacy Board Stays Busy, Hands Out Massive
Fines at Times, NewsOK http://newsok.com/article/5415840. (Last Updated May 4,
2015, 5:00 PM).
     77
        Press Release, U.S. Dep’t. of Just., U.S. Attorney’s Office W. Dist. of Okla.,
CVS to Pay $11 Million To Settle Civil Penalty Claims Involving Violations of
Controlled Substances Act, (Apr. 3, 2013), http://www.justice.gov/usao-
wdok/pr/cvd/pay-11-milion-settle-civil-penalty-claims-involving-violations-controlled.

     78
       Press Release, U.S. Dep’t of Just., U.S. Attorney’s Office S. Dist. of Fla.,
Walgreens Agrees to Pay A Record Settlement Of $80 Million For Civil Penalties


                                             90
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 95 of 198. PageID #: 95




           285.   The settlement resolved investigations into and allegations of CSA

violations in Florida, New York, Michigan, and Colorado that resulted in the diversion of

millions of opioids into illicit channels.

           286.   Walgreens’ Florida operations at issue in this settlement highlight its

egregious conduct regarding diversion of prescription opioids. Walgreens’ Florida

pharmacies each allegedly ordered more than one million dosage units of oxycodone in

2011 – more than ten times the average amount.79

           287.   Walgreens increased their orders over time, in some cases as much as

600% in the space of just two years, including, for example, supplying a town of 3,000

with 285,000 orders of oxycodone in a one-month period. Walgreens corporate officers

turned a blind eye to these abuses. In fact, corporate attorneys at Walgreens suggested,

in reviewing the legitimacy of prescriptions coming from pain clinics, that “if these are

legitimate indicators of inappropriate prescriptions perhaps we should consider not

documenting our own potential noncompliance,” underscoring Walgreens’ attitude that

profit outweighed compliance with the CSA or the health of communities.80

           288.   Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

investigation into Walgreens’ distribution center in Jupiter, Florida, which was

responsible for significant opioid diversion in Florida. According to the Order to Show




Under the Controlled Substances Act, (June 11, 2013), http://www.justice.gov/usao-
sdfl/pr/walgreens-agrees-pay-record-settlement-80-million-civil-penalties-under-
controlled.
      79
         Appendix B of Order to Show Cause and Immediate Suspension of
Registration, In the Matter of Walgreens Co. (Drug Enf’t Admin. Sept. 13, 2012),
https://www.dea.gov/divisions/mia/2013/mia061113_appendixb.pdf.
      80
           Id.


                                             91
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 96 of 198. PageID #: 96




Cause, Defendant Walgreens’ corporate headquarters pushed to increase the number of

oxycodone sales to Walgreens’ Florida pharmacies, and provided bonuses for pharmacy

employees based on number of prescriptions filled at the pharmacy in an effort to increase

oxycodone sales. In July 2010, Defendant Walgreens ranked all of its Florida stores by

number of oxycodone prescriptions dispensed in June of that year, and found that the

highest-ranking store in oxycodone sales sold almost 18 oxycodone prescriptions per day.

All of these prescriptions were filled by the Jupiter Center.81

          289.   Walgreens has also settled with a number of state attorneys general,

including West Virginia ($575,000) and Massachusetts ($200,000).82

          290.   The Massachusetts Attorney General’s Medicaid Fraud Division found

that, from 2010 through most of 2015, multiple Walgreens stores across the state failed

to monitor the opioid use of some Medicaid patient who were considered high-risk.

          291.   In January 2017, an investigation by the Massachusetts Attorney General

found that some Walgreens pharmacies failed to monitor patients’ drug use patterns and

didn’t use sound professional judgement when dispensing opioids and other controlled

substances – despite the context of soaring overdose deaths in Massachusetts. Walgreens

agreed to pay $200,000 and follow certain procedures for dispensing opioids.83




     81
          Id.
     82
       Felice J. Freyer, Walgreens to Pay $200,000 Settlement for Lapses with
Opioids, APhA (Jan. 25, 2017), https://www.pharmacist.com/article/walgreens-pay-
200000-settlement-lapses-opiods.
     83
          Id.


                                             92
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 97 of 198. PageID #: 97




                 c.     Rite Aid

          292.   With approximately 4,600 stores in 31 states and the District of Columbia,

Rite Aid is the largest drugstore chain on the East Coast and the third-largest in the United

States, with annual revenue of more than $21 billion.

          293.   In 2009, as a result of a multi-jurisdictional investigation by the DOJ, Rite

Aid and nine of its subsidiaries in eight states were fined $5 million in civil penalties for

its violations of the CSA.84

          294.   The investigation revealed that from 2004 onwards, Rite Aid pharmacies

across the country had a pattern of non-compliance with the requirements of the CSA and

federal regulations that lead to the diversion of prescription opioids in an around the

communities of the Rite Aid pharmacies that were investigated. Rite Aid also failed to

notify the DEA of losses of controlled substances in violation of 21 USC 842(a)(5) and

21 C.F.R.1301.76(b).85

          295.   Numerous state and federal drug diversion prosecutions have occurred in

which prescription opioid pills were procured from National Retail Pharmacies. The

allegations in this Complaint do not attempt to identify all these prosecutions, and the

information above is merely by way of example.

          296.   The litany of state and federal actions against the National Retail

Pharmacies demonstrate that they routinely, and as a matter of standard operation




     84
        Press Release, Dep’t of Just., Rite Aid Corporation and Subsidiaries Agree to
Pay $5 Million in Civil Penalties to Resolve Violations in Eight States of the Controlled
Substances Act, U.S. Dep’t of Just. (Jan. 12, 2009), https//www.justice.gov/opa/pr/rite-
aid-corporation-and-subsidiaries-agree-pay-5-million-civil-penalties-resolve-violations.
     85
          Id.


                                               93
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 98 of 198. PageID #: 98




procedure, violated their legal obligations under the CSA and other laws and regulations

that govern the distribution and dispensing of prescription opioids.

        297.    Throughout the country and in Idaho in particular, the National Retail

Pharmacies were or should have been aware of numerous red flags of potential suspicious

activity and diversion.

        298.    On information and belief, the National Retail Pharmacies knew or

reasonably should have known about the disproportionate flow of opioids into Idaho and

the operation of “pill mills” that generated opioid prescriptions that, by their quantity or

nature, were red flags or if not direct evidence of illicit supply and diversion. Additional

information was provided by news reports, and state and federal regulatory actions,

including prosecutions of pill mills in the area.

        299.    On information and belief, the National Retail Pharmacies knew or

reasonably should have known about the devastating consequences of the oversupply and

diversion of prescription opioids, including spiking opioid overdose rates in Plaintiff’s

community.

        300.    On information and belief, because of (among other sources of

information) regulatory and other actions taken against the National Retail Pharmacies

directly, actions taken against others pertaining to prescription opioids obtained from

their retail stores, complaints and information from employees and other agents, and the

massive volume of opioid prescription drug sale data that they developed and monitored,

the National Retail Pharmacies were well aware that their distribution and dispensing

activities fell far short of legal requirements.




                                               94
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 99 of 198. PageID #: 99




       301.    Having knowledge and/or notice of the damages that the National Retail

Pharmacies’ conduct had caused to Plaintiff and others, they still failed to take other steps

to help curb the damages already incurred by Plaintiff. Such steps the National Retail

Pharmacies’ could have taken included, among other things: (a) Donating medication

disposal units to community police departments across the country to ensure unused

opioid painkillers are disposed of properly rather than taken by individuals to who the

prescription was not written or otherwise diverted or abused; (b) Implementing a program

that consists of providing counseling to patients who are receiving an opioid prescription

for the first time, such as by discussing the risks of dependence and addiction associated

with opioid use and discussing and answering any questions or concerns such patients

may have; and (c) Running public education campaigns to share facts about opioid abuse.

       302.    The National Retail Pharmacies’ actions and omissions in failing to

effectively prevent diversion and failing to monitor, report, and prevent suspicious orders

have contributed significantly to the opioid crisis by enabling, and failing to prevent, the

diversion of opioids.

              4. The Manufacturer Defendants Negligently Failed to Control the
              Flow of Opioids to the Tribe Through Illicit Channels

   303.       The same legal duties to prevent diversion, and to monitor, report, and

prevent suspicious orders of prescriptions opioids that were incumbent upon the

Distributor Defendants were also legally required of the Manufacturer Defendants

under federal law.

       304.    Like the Distributor Defendants, the Manufacturer Defendants are

required to design and operate a system to detect suspicious orders, and to report such




                                             95
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 100 of 198. PageID #: 100




orders to law enforcement. (See 21 C.F.R. § 1301.74(b); 21 U.S.C. § 823). The

Manufacturer Defendants have not done so.

       305.    On information and belief, for over a decade the Manufacturer Defendants

have been able to track the distribution and prescribing of their opioids down to the retail

and prescriber level. Thus, the Manufacturer Defendants had actual knowledge of the

prescribing practices of doctors, including red flags indicating diversion. The

Manufacturer Defendants did not report those red flags, nor did they cease marketing to

those doctors. Like the Distributor Defendants, the Manufacturer Defendants breached

their duties under federal and state law.

       306.    The Manufacturer Defendants had access to and possession of the

information necessary to monitor, report, and prevent suspicious orders and to prevent

diversion. The Manufacturer Defendants engaged in the practice of paying “chargebacks”

to opioid distributors. A chargeback is a payment made by a manufacturer to a distributor

after the distributor sells the manufacturer’s product at a price below a specified rate.

After a distributor sells a manufacturer’s product to a pharmacy, for example, the

distributor requests a chargeback from the manufacturer and, in exchange for the

payment, the distributor identifies to the manufacturer the product, volume and the

pharmacy to which it sold the product. Thus, the Manufacturer Defendants knew – the

volume, frequency, and pattern of opioid orders being placed and filled. The

Manufacturer Defendants built receipt of this information into the payment structure for

the opioids provided to the opioid distributors.

       307.    The Department of Justice has recently confirmed the suspicious order

obligations clearly imposed by federal law (21 C.F.R. § 1301.74(b); 21 U.S.C. §




                                             96
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 101 of 198. PageID #: 101




823(a)(1)), fining Mallinckrodt $35 million for failure to report suspicious orders of

controlled substances, including opioids, and for violating recordkeeping requirements.86

Among the allegations resolved by the settlement, the government charged “Mallinckrodt

failed to design and implement an effective system to detect and report suspicious orders

for controlled substances – orders that are unusual in their frequency, size, or other

patterns. . . [and] Mallinckrodt supplied distributors, and the distributors then supplied

various U.S. pharmacies and pain clinics, an increasingly excessive quantity of

oxycodone pills without notifying DEA of these suspicious orders.”87 Mallinckrodt

agreed that its “system to monitor and detect suspicious orders did not meet the standards

outlined in letters from the DEA Deputy Administrator, Office of Diversion Control, to

registrants dated September 27, 2006 and December 27, 2007.”88

          308.   Purdue also unlawfully and unfairly failed to report or address illicit and

unlawful prescribing of its drugs, despite knowing about it for years. Through its

extensive network of sales representatives, Purdue had and continues to have knowledge

of the prescribing practices of thousands of doctors and could identify doctors who

displayed red flags for diversion, such as those whose waiting rooms were overcrowded,

whose parking lots had numerous out-of-state vehicles, and whose patients seemed young

and healthy or homeless. Using this information, Purdue has maintained a database since




     86
         See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35
 Million Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for
 Recordkeeping Violations (July 11, 2017), available at https://www.justice.gov/opa/pr
 /mallinckrodt-agrees-pay-record-35-million-settlement-failure-report-suspicious- orders.
      87
         Id. (internal quotation omitted).
      88
         2017 Mallinckrodt MOA at p. 2-3.


                                              97
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 102 of 198. PageID #: 102




2002 of doctors suspected of inappropriately prescribing its drugs.89 Rather than report

these doctors to state medical boards or law enforcement authorities (as Purdue is legally

obligated to do) or cease marketing to them, Purdue used the list to demonstrate the high

rate of diversion of OxyContin – the same OxyContin that Purdue had promoted as less

addictive – in order to persuade the FDA to bar the manufacture and sale of generic copies

of the drug because the drug was too likely to be abused. In an interview with the Los

Angeles Times,90 Purdue’s senior compliance officer acknowledged that in five years of

investigating suspicious pharmacies, Purdue failed to take action – even where Purdue

employees personally witnessed the diversion of its drugs. The same was true of

prescribers; despite its knowledge of illegal prescribing, Purdue did not report until years

after law enforcement shut down a Los Angeles clinic that prescribed more than 1.1

million OxyContin tablets, which Purdue’s district manager described internally as “an

organized drug ring.” In doing so, Purdue protected its own profits at the expense of

public health and safety.

           309.   In 2016, the NY AG found that, between January 1, 2008 and March 7,

2015, Purdue’s sales representatives, at various times, failed to timely report suspicious

prescribing and continued to detail those prescribers even after they were placed on a “no-

call” list.91




      89
          Scott Glover and Lisa Girion, OxyContin maker closely guards its list of suspect
doctors, L.A. Times (August 11, 2013), available at http://articles.latimes.com/2013/aug/
11/local/la-me-rx-purdue-20130811 (last accessed December 20, 2017).
       90
          Harriet Ryan et al., More than 1 million OxyContin pills ended up in the hands of
criminal and addicts. What the drugmaker knew, L.A. Times (July 10, 2016), available at
http://www.latimes.com/projects/la-me-oxycontin-part2/ (last accessed December 20, 2017).
       91
          See NY Purdue Settlement, at 6-7, available at https://ag.ny.gov/pdfs/Purdue-AOD-
Executed.pdf (last accessed December 20, 2017).


                                              98
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 103 of 198. PageID #: 103




           310.   As Dr. Mitchell Katz, director of the Los Angeles County Department of

Health Services, said in a Los Angeles Times article, “Any drug company that has

information about physicians potentially engaged in illegal prescribing or prescribing that

is endangering people’s lives has a responsibility to report it.”92 The NY AG’s settlement

with Purdue specifically cited the company for failing to adequately address suspicious

prescribing. Yet, on information and belief, Purdue continues to profit from the

prescriptions of such prolific prescribers.

           311.   Like Purdue, Endo has been cited for its failure to set up an effective

system for identifying and reporting suspicious prescribing. In its settlement agreement

with Endo, the NY AG found that Endo failed to require sales representatives to report

signs of abuse, diversion, and inappropriate prescribing; paid bonuses to sales

representatives for detailing prescribers who were subsequently arrested or convicted for

illegal prescribing; and failed to prevent sales representatives from visiting prescribers

whose suspicious conduct had caused them to be placed on a no-call list. The NY AG

also found that, in certain cases where Endo’s sales representatives detailed prescribers

who were convicted of illegal prescribing of opioids, those representatives could have

recognized potential signs of diversion and reported those prescribers but failed to do so.

           312.   On information and belief, the other Manufacturer Defendants have

engaged in similar conduct in violation of their responsibilities to prevent diversion.




      92
         Scott Glover and Lisa Girion, OxyContin maker closely guards its list of suspect
doctors, L.A. Times (August 11, 2013), available at http://articles.latimes.com/201
3/aug/11/local/la-me-rx-purdue-20130811 (last accessed December 20, 2017).


                                               99
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 104 of 198. PageID #: 104




           313.   The Manufacturer Defendants’ actions and omission in failing to

effectively prevent diversion and failing to monitor, report, and prevent suspicious orders

have enabled the unlawful diversion of opioids into the Tribe’s community.

           H.     The Opioids the Defendants Sold Migrated Into Other Jurisdictions,
                  Causing an Interstate Crisis

           314.   As the demand for prescription opioids grew, fueled by their potency and

purity, interstate commerce flourished: opioids moved from areas of high supply to areas

of high demand, traveling across state, city, county and tribal lines in a variety of ways.

           315.   First, prescriptions written in one state would, under some circumstances,

be filled in a different state. But even more significantly, individuals transported opioids

from one jurisdiction specifically to sell them in another.

           316.   When authorities in states cracked down on opioid suppliers, out-of-state

suppliers filled the gaps. Florida in particular assumed a prominent role, as its lack of

regulatory oversight created a fertile ground for pill mills. Residents of other states would

simply drive to Florida, stock up on pills from a pill mill, and transport them back home

to sell. The practice became so common that authorities dubbed these individuals

“prescription tourists.”

           317.   In another example, a man from Warren county, Ohio, sentenced to four

years for transporting prescription opioids from Florida to Ohio, explained that he could

get a prescription for 180 pills from a quick appointment in West Palm Beach, and that

back home, people were willing to pay as much as $100 a pill—ten times the pharmacy

price.93 In Columbus, Ohio, a DEA investigation led to the 2011 prosecution of sixteen



      93
       Andrew Welsh-Huggins, Associated Press, ‘Prescription Tourists’ Thwart States’
Crackdown on Illegal Sale of Painkillers, NBC News, available at http://www.nbcnews.com/id/


                                              100
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 105 of 198. PageID #: 105




individuals involved in the “oxycodone pipeline between Ohio and Florida.”94 When

officers searched the Ohio home of the alleged leader of the group, they found thousands

of prescriptions pills, including oxycodone and hydrocodone, and $80,000 in cash. In

2015, another Columbus man was sentenced for the same conduct—paying couriers to

travel to Florida and bring back thousands of prescription opioids, and, in the words of

U.S. District Judge Michael Watson, contributing to a “pipeline of death.”95

       318.    Outside of Atlanta, Georgia, four individuals pled guilty in 2015 to

operating a pill mill; the U.S. attorney’s office found that most of the pain clinic’s

customers came from other states.96 Another investigation in Atlanta led to the 2017

conviction of two pharmacists who dispensed opioids to customers of a pill mill across

from the pharmacy; many of those customers were from other states.97

       319.    In yet another case, defendants who operated a pill mill in south Florida

within Broward County were tried in eastern Kentucky based on evidence that large

numbers of customers transported oxycodone back to the area for both use and

distribution by local drug trafficking organizations. As explained by the Sixth Circuit in


48111639/ns/us_news-crime_and_courts/t/prescription-tourists-thwart-states-crackdown-illegal-
sale-painkillers/#.WtdyKE2Wy71 (last updated July 8, 2012, 12:28 PM).
       94
          16 Charged in ‘Pill Mill’ Pipeline, Columbus Dispatch (June 7, 2011), available at
http://www.dispatch.com/content/stories/local/2011/06/07/16-charged-in-pill-mill-pipeline.html
(last accessed July 25, 2018).
       95
          Associated Press, Leader of Ohio Pill-Mill Trafficking Scheme Sentenced, Star Beacon
(July 16, 2015), available at http://www.starbeacon.com/news/leader-of-ohio-pill-mill-
trafficking-scheme-sentenced/article_5fb058f5-deb8-5963-b936-d71c279ef17c.html (last
accessed July 25, 2018).
       96
          Press Release, U.S. Dep’t of Just., U.S. Atty’s Off., Northern District of Ga., Four
Defendants Plead Guilty to Operating a “Pill Mill” in Lilburn, Georgia (May 14, 2015),
available at https://www.justice.gov/usao-ndga/pr/four-defendants-plead-guilty-operating-pill-
mill-lilburn-georgia (last accessed July 25, 2018).
       97
          Press Release, U.S. Dep’t of Just., U.S. Atty’s Off., Northern District of Ga., Two
Pharmacists Convicted for Illegally Dispensing to Patients of a Pill Mill (Mar. 29, 2017),
available at https://gdna.georgia.gov/press-releases/2017-03-30/two-pharmacists-convicted-
illegally-dispensing-patients-pill-mill (last accessed July 25, 2018).


                                             101
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 106 of 198. PageID #: 106




its decision upholding the venue decision, “[d]uring its existence, the clinic generated

over $10 million in profits. To earn this sum required more business than the local market

alone could provide. Indeed, only about half of the [Pain Center of Broward]’s customers

came from Florida. Instead, the clinic grew prosperous on a flow of out-of-state traffic,

with prospective patients traveling to the clinic from locations far outside Ft. Lauderdale,

including from Ohio, Georgia, and Massachusetts.”98 The court further noted that the pill

mill “gained massive financial benefits by taking advantage of the demand for oxycodone

by Kentucky residents.”99

          320.   The route from Florida and Georgia to Kentucky, Ohio, and West Virginia

was so well traveled that it became known as the Blue Highway, a reference to the color

of the 30mg Roxicodone pills manufactured by Mallinckrodt.100 Eventually, as police

began to stop vehicles with certain out-of-state tags cruising north on I-75, the

prescription tourists adapted. They rented cars just over the Georgia state line to avoid

the telltale out-of-state tag.101 If they were visiting multiple pill mills on one trip, they

would stop at FedEx between clinics to mail the pills home and avoid the risk of being

caught with multiple prescriptions if pulled over.102 Or they avoided the roads altogether:

Allegiant Air, which offered several flights between Appalachia and Florida, was so

popular with drug couriers that it was nicknamed the “Oxy Express.”103




     98
        United States v. Elliott, 876 F.3d 855, 858 (6th Cir. 2017).
     99
        Id. at 861.
     100
         John Temple, American Pain, How a Young Felon and His Ring of Doctors Unleashed
America’s Deadliest Drug Epidemic 171 (2016).
     101
         Id. at 172
     102
         Id. at 171
     103
         Id.


                                             102
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 107 of 198. PageID #: 107




        321.    While the I-75 corridor was well utilized, prescription tourists also came

from other states. The director of the Georgia drugs and narcotics agency observed that

visitors to Georgia pill mills come from as far away as Arizona and Nebraska.104

        322.    Similar pipelines developed in other regions of the country. For example,

the I-95 corridor was another transport route for prescription pills. As the director of the

Maine Drug Enforcement Agency explained, the oxycodone in Maine was coming up

extensively from Florida, Georgia and California.105 And, according to the FBI, Michigan

plays an important role in the opioid epidemic in other states; opioids prescribed in

Michigan are often trafficked down to West Virginia, Ohio, and Kentucky.

        323.    Along the west coast, over a million pills were transported from the Lake

Medical pain clinic in Los Angeles and cooperating pharmacies to the City of Everett,

Washington.106 Couriers drove up I-5 through California and Oregon, or flew from Los

Angeles to Seattle.107 The Everett-based dealer who received the pills from southern

California wore a diamond necklace in the shape of the West Coast states with a trail of

green gemstones—the color of 80-milligram OxyContin—connecting Los Angeles and

Washington state.




      104
           Andrew Welsh-Huggins, Associated Press, ‘Prescription Tourists’ Thwart States’
Crackdown on Illegal Sale of Painkillers, NBC News, available at http://www.nbcnews.com/id/
48111639/ns/usnews-crimeandcourts/t/prescription-tourists-thwart-states-crackdown-illegal-
sale-painkillers/#.WtdyKE2Wy71 (last accessed July 25, 2018).
       105
           Nok-Noi Ricker, Slaying of Florida firefighter in Maine Puts Focus on Interstate 95
Drug Running, Bangor Daily News (March 9, 2012), available at http://bangordailynews.com/
2012/03/09/news/state/slaying-of-florida-firefighter-in-maine-puts-focus-on-interstate-95-drug-
running (last accessed July 25, 2018)
       106
           Harriet Ryan et al., How Black-Market OxyContin Spurred a Town’s Descent into
Crime, Addiction and Heartbreak, Los Angeles Times (July 10, 2016), available at
http://www.latimes.com/projects/la-me-oxycontin-everett/ (last accessed July 25, 2018)
       107
           Id.


                                              103
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 108 of 198. PageID #: 108




       324.    Defendants certainly were aware, or should have been aware, that pill

mills from around the country were pushing its products. Defendants purchased

nationwide, regional, state, and local prescriber- and patient-level data from data vendors

that allowed them to track prescribing trends, identify suspicious orders, identify patients

who were doctor shopping, identify pill mills, etc. The data vendors’ information

purchased by the Defendants allowed them to view, analyze, compute, and track their

competitors’ sales, and to compare and analyze market share information.

       325.    Similarly, Wolters Kluwer, an entity that eventually owned data mining

companies that were created by McKesson (Source) and Cardinal Health (ArcLight),

provided the Defendants with charts analyzing the weekly prescribing patterns of multiple

physicians, organized by territory, regarding competing drugs, and analyzed the market

share of those drugs.

       326.    Not only were Defendants aware of the pill mills, but Defendants’ sales

incentives rewarded sales representatives who happened to have pill mills within their

territories, enticing those representatives to look the other way even when their in-person

visits to such clinics should have raised numerous red flags. In one example, a pain clinic

in South Carolina was diverting massive quantities of OxyContin. People traveled to the

clinic from towns as far as 100 miles away to get prescriptions, the DEA’s diversion unit

raided the clinic, and prosecutors eventually filed criminal charges against the doctors.

But Purdue’s sales representative for that territory, Eric Wilson, continued to promote

OxyContin sales at the clinic. He reportedly told another local physician that this clinic

accounted for 40% of the OxyContin sales in his territory. At that time, Wilson was

Purdue’s top-ranked sales representative. In response to news stories about this clinic,




                                            104
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 109 of 198. PageID #: 109




Purdue issued a statement, declaring that “if a doctor is intent on prescribing our

medication inappropriately, such activity would continue regardless of whether we

contacted the doctor or not. 108

        327.    In another example, a Purdue sales manager informed her supervisors in

2009 about a suspected pill mill in Los Angeles, reporting over email that when she

visited the clinic with her sales representative “it was packed with a line out the door,

with people who looked like gang members,” and that she felt “very certain that this an

organized drug ring[.]”109 She wrote, “This is clearly diversion. Shouldn’t the DEA be

contacted about this?” But her supervisor at Purdue responded that while they were

“considering all angles,” it was “really up to [the wholesaler] to make the report.”110 This

pill mill was the source of 1.1 million pills trafficked to Everett, Washington, a city of

around 100,000 people. Purdue waited until after the clinic was shut down in 2010 to

inform the authorities.

        328.    Abundant evidence, thus, establishes that prescription opioids migrated

between states, counties, cities and tribes and that Defendants were aware of it. As a

result, Defendants’ public nuisance is not limited to the local or state level, but is national

in scope. Additionally, prescription data from any particular jurisdiction does not capture

the full scope of the misuse, oversupply and diversion problem in that specific area. As

the criminal prosecutions referenced above show, if prescription opioid pills were hard to




      108
           Barry Meier, Pain Killer: A “Wonder” Drug’s Trail of Addiction and Death 204, 289-
       399 (Rodale 2003).
       109
           Harriet Ryan et al., More Than 1 Million OxyContin Pills Ended Up in the Hands of
Criminals and Addicts. What the Drugmaker Knew, Los Angeles Time (July 10, 2016),
http://www.latimes.com/projects/la-me-oxycontin-part2/. (last accessed July 30, 2018)
       110
           Id.


                                              105
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 110 of 198. PageID #: 110




get in one area, they migrated from another. The manufacturers and distributors were

fully aware of this phenomenon and profited from it.

        I.       Defendants’ Unlawful Conduct and Breaches of Legal Duties Caused
                 the Harm Alleged Herein and Substantial Damages

        329.     As the Manufacturer Defendants’ efforts to expand the market for opioids

increased, so have the rates of prescription and the sale of their products—and the rates

of opioid-related substance abuse, hospitalization, and death among the Tribe’s members

and across the nation. Meanwhile, the Distributor Defendants have continued to

unlawfully ship massive quantities of opioids into tribal communities, fueling the

epidemic.

        330.     There is a “parallel relationship between the availability of prescription

opioid analgesics through legitimate pharmacy channels and the diversion and abuse of

these drugs and associated adverse outcomes.” 111

        331.     Opioids are widely diverted and improperly used, and the widespread use

of the drugs has resulted in a national epidemic of opioid overdose deaths and

addictions.112

        332.     The epidemic is “directly related to the increasingly widespread misuse of

powerful opioid pain medications.”113

        333.     The increased abuse of prescription opioids—along with growing sales—

has contributed to a large number of overdoses and deaths.




      111
          See Richard C. Dart et al., Trends in Opioid Analgesic Abuse and Mortality in the
United States, 372 N. Eng. J. Med. 241 (2015).
      112
          Volkow & McLellan, supra note 1.
      113
          Califf, supra note 2.


                                               106
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 111 of 198. PageID #: 111




       334.    As shown above, the opioid epidemic has escalated in the Tribe’s

community with devastating effects. Substantial opiate-related substance abuse,

hospitalization, and death mirror Defendants’ increased distribution of opioids.

       335.    Because of the well-established relationship between the use of

prescription opioids and the use of non-prescription opioids, such as heroin, the massive

distribution of opioids to the Tribe’s community and areas from which opioids are being

diverted to the Tribe, has caused the opioid epidemic to include heroin addiction, abuse,

and death.

       336.    Prescription opioid abuse, addiction, morbidity, and mortality are hazards

to public health and safety in the Tribe’s community.

       337.    Heroin abuse, addiction, morbidity, and mortality are hazards to public

health and safety in the Tribe’s community.

       338.    Defendants repeatedly and purposefully breached their duties under state

and federal law, and such breaches are direct and proximate causes of, and/or substantial

factors leading to, the widespread diversion of prescription opioids for nonmedical

purposes in the Tribe’s community.

       339.    The unlawful diversion of prescription opioids is a direct and proximate

cause of, and/or substantial factor leading to, the opioid epidemic, prescription opioid

abuse, addiction, morbidity, and morality in the Tribe’s community. This diversion and

the resulting epidemic are direct causes of foreseeable harms incurred by the Tribe and

members of the Tribe’s community.

       340.    Defendants’ intentional and unlawful conduct resulted in direct and

foreseeable, past and continuing, economic damages for which the Tribe seeks relief, as




                                           107
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 112 of 198. PageID #: 112




alleged herein. The Tribe also seeks the means to abate the epidemic created by the

Defendants.

       341.    The Tribe seeks economic damages from the Defendants as

reimbursement for the costs associated with past efforts to eliminate the hazards to public

health and safety.

       342.    The Tribe seeks economic damages from the Defendants to pay for the

costs to permanently eliminate the hazards to public health and safety and abate the public

nuisance.

       343.    To eliminate the hazard to public health and safety, and abate the public

nuisance, a “multifaceted, collaborative public health and law enforcement approach is

urgently needed.”114

       344.    A comprehensive response to this crisis must focus on preventing new

cases of opioid addiction, identifying early opioid-addicted individuals, and ensuring

access to effective opioid addiction treatment while safely meeting the need of patients

experiencing pain.115

       345.    The community-based problems require community-based solutions that

have been limited by budgetary constraints.

       346.    Having profited enormously through the aggressive sale, misleading

promotion, and irresponsible distribution of opioids, Defendants should be required to




     114
         Rudd, supra note 58.
     115
         See Johns Hopkins Bloomberg School of Public Health, The Prescription Opioid
Epidemic: An Evidence-Based Approach (G. Caleb Alexander et al., eds., 2015), available at
https://www.jhsph.edu/research/centers-and-institutes/center-for-drug-safety-and-
effectiveness/research/prescription-opioids/JHSPH_OPIOID_EPIDEMIC_REPORT.pdf (last
accessed January 8, 2018).


                                             108
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 113 of 198. PageID #: 113




take responsibility for the financial burdens their conduct has inflicted upon the Tribe and

the Tribe’s community.

        347.   The opioid epidemic still rages because the fines and suspensions imposed

by the DEA do not change the conduct of the industry. The Defendants pay fines as a cost

of doing business in an industry that generates billions of dollars in annual revenue. They

hold multiple DEA registration numbers and when one facility is suspended, they simply

ship from another facility.

        348.   The Defendants have abandoned their duties imposed by the law, have

taken advantage of a lack of DEA enforcement, and have abused the privilege of

distributing controlled substances in the Tribe’s community.

        349.   In the course of conduct described in this Complaint, Defendants have

acted with oppression, fraud, and malice, actual and presumed.

        J.     The Impact of Opioid Abuse on the Tribal Community

        350.   Defendants’ creation, through false and misleading advertising and a

failure to prevent diversion, of a virtually limitless opioid market has significantly harmed

tribal communities and resulted in an abundance of drugs available for non-medical and

criminal use, which in turn fueled a new wave of addiction and injury. It is estimated that

approximately 60% of the opioids that are abused come, directly or indirectly, through

doctors’ prescriptions.

        351.   American Indians suffer the highest per capita rate of opioid overdoses.116

And these overdose deaths among American Indians have increased fivefold between



      116
         National Congress of American Indians, Reflecting on a Crisis Curbing Opioid Abuse
in Communities (Oct. 2016), available at http://www.ncai.org/policy-research-center/research-
data/prc-publications/Opioid_Brief.pdf (last accessed December 20, 2017).


                                             109
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 114 of 198. PageID #: 114




1999 and 2015.117 During that time period, American Indians accounted for roughly 22

overdose deaths in every 100,000 people in metropolitan areas and nearly 20 for every

100,000 people in non-metropolitan areas—a rate higher than any other group.118

        352.    The impact on American Indian children is particularly devastating. The

CDC reported that approximately 1 in 10 American Indian youths ages 12 or older used

prescription opioids for nonmedical purposes in 2012, which is double the rate for white

youth.119

        353.    Opioid deaths represent the tip of the iceberg. Hospital admissions and

emergency room visits have also skyrocketed.120 For every opioid overdose death, there

are 10 treatment admissions for abuse, 32 emergency room visits, 130 people who are

addicted to opioids, and 825 nonmedical users of opioids.121

        354.    The fact that American Indian teens are able to easily obtain prescription

opioids through the black market created by opioid diversion highlights the direct impact

on the Tribe of Defendants’ actions and inactions.




      117
           Native American overdose deaths surge since opioid epidemic, Associated Press, Mar.
15, 2018, available at https://apnews.com/81eb3ae96c2b4f6aae272ec50f 0672d2 (last accessed
March 27, 2018).
       118
           Id.
       119
           Id.
       120
           Lisa Girion and Karen Kaplan, Opioids prescribed by doctors led to 92,000 overdoses
in ERs in one year, LA Times (Oct. 27, 2014), available at http://beta.latimes.com/nation/la-sci-
sn-opioid-overdose-prescription-hospital-er-20141026-story.html (last accessed December 21,
2017).
       121
           Jennifer DuPuis, Associate Dir., Human Servs. Div., Fond du Lac Band of Lake
Superior Chippewa, The Opioid Crisis in Indian Country, at 37, available at
https://www.nihb.org/docs/06162016/Opioid%20Crisis%20Part%20in%20Indian%20Country.p
df (last accessed December 21, 2017); Gery P. Guy, Jr., et al., Emergency Department Visits
Involving Opioid Overdoses, US., 2010-2014, Am. J. of Preventive Medicine (Jan. 2018),
available at http://www.ajpmonline.org/article/S0749-3797(17)30494-4/fulltext (last accessed
December 21, 2017).


                                               110
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 115 of 198. PageID #: 115




        355.   Even the Tribe’s youngest members bear the consequences of the opioid

abuse epidemic fueled by Defendants’ conduct. In 1992, only 2 percent of women

admitted for drug treatment services during pregnancy abused opioids. By 2012, opioids

were the most commonly abused substance by pregnant women, accounting for 38

percent of all drug treatment admissions.122 Many tribal women have become addicted

to prescription opioids and have used these drugs during their pregnancies. As a result,

many tribal infants suffer from opioid withdrawal and Neonatal Abstinence Syndrome

(“NAS”).123

        356.   Infants suffering from NAS are separated from their families and placed

into the custody of the tribal child welfare services or receive other governmental services

so they can be afforded medical treatment and be protected from drug-addicted parents.

        357.   The impact of NAS can be life-long. Most NAS infants are immediately

transferred to a neonatal intensive care unit for a period of days, weeks, or even months.

NAS can also require an emergency evacuation for care to save the infant’s life. Such

emergency transportation costs the Tribe thousands of dollars for each occurrence.

        358.   Many NAS infants have short-term and long-term developmental issues

that prevent them from meeting basic cognitive and motor-skills milestones. Many will

suffer from vision and digestive issues; some are unable to attend full days of school.

These disabilities follow these children through elementary school and beyond.



      122
           Naana Afua Jumah, Rural, Pregnant and Opioid Dependent: A Systematic Review,
National Institutes of Health, available at https://www.ncbi.nlm.nih.gov/
pmc/articles/PMC4915786/ (last accessed December 21, 2017).
       123
           Jean Y, Ko et al., CDC Grand Rounds, Public Health Strategies to Prevent Neonatal
Abstinence Syndrome, U.S. C.D.C. Morbidity and Mortality Weekly Report, available at
https://www.cdc.gov/mmwr/volumes/66/wr/pdfs/mm6609a2.pdf (last accessed December 21,
2017).


                                             111
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 116 of 198. PageID #: 116




       359.       Pregnant American Indian women are up to 8.7 times124 more likely to be

diagnosed with opioid dependency or abuse compared to the next highest demographic,

and in some communities upwards of 1 in 10 pregnant American Indian women has a

diagnosis of opioid dependency or abuse.125

       360.       Many parents of these children continue to relapse into prescription opioid

use and abuse. As a result, many of these children are placed in foster care or adopted.

       361.       Opioid diversion also contributes to a range of social problems, including

physical and mental consequences, crime, delinquency, and mortality. Opioid abuse has

also resulted in an explosion in heroin use. Almost 80% of those who used heroin in the

past year previously abused prescription opioids. Other adverse social outcomes include

child abuse and neglect, family dysfunction, criminal behavior, poverty, property

damage, unemployment, and despair. More and more tribal resources are needed to

combat these problems, leaving a diminished pool of already-scarce resources to devote

to positive societal causes like education, cultural preservation, and other social

programs. The Tribe faces a growing employment staffing problem, as critical services

such as social services and victims’ assistance programs have experienced high rates of

employee turnover due to the opioid-related nature of the work. The prescription opioid

crisis also diminishes the Tribe’s available workforce, decreases productivity, increases

poverty, and requires greater governmental expenditures by the Tribe. It also undermines

the ability of the Tribe to self-govern and to maintain and develop economic

independence.




     124
           DuPuis, supra note 121, at 64.
     125
           Id.


                                              112
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 117 of 198. PageID #: 117




       362.    Idaho’s reservations are geographically isolated, and the Indian Health

Service, which provides health care on most reservations, including the Tribe’s Reservation,

has been underfunded for decades. Accordingly, Native Americans, like those living within

the Reservation, often must travel farther than other Idahoans to access treatment centers and

quality medical care.

       363.    The prescription opioid crisis has directly financially injured the Tribe.

The crisis has led to an increased demand for, inter alia, police, child protective services,

health services, clean-up services, and legal services on the reservation. The Tribe has

also had to hire additional staff and expend additional resources to manage the demand.

       364.    The Tribe’s health clinic has seen an increase in opioid-related health

problems among tribal members, including, but not limited to, infants born with opioid-

related medical conditions. This has resulted in increased demand, difficulty retaining

staff, and increased expenses.

       365.    The Tribe has also suffered substantial financial damages in the form of

lost productivity of tribal members, lost economic activity, lost reputation and good will,

and the lost opportunity for growth and self-determination. These damages have been

suffered and continue to be suffered directly by the Tribe.

       366.    Many patients who become addicted to opioids will lose their jobs. Some

will lose their homes and their families. Some will get treatment and fewer will

successfully complete it; many of those patients will relapse, returning to opioids or some

other drug. Of those who continue to take opioids, some will overdose – some fatally,

some not. Others will die prematurely from related causes – falling or getting into traffic

accidents due to opioid-induced somnolence; dying in their sleep from opioid-induced

respiratory depression; suffering assaults while engaging in illicit drug transactions; or


                                             113
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 118 of 198. PageID #: 118




dying from opioid-induced heart or neurological disease. The opioid epidemic

undermines the ability of the Tribe to self-govern and to maintain and develop economic

independence.

       367.     While the use of opioids has taken an enormous toll on the Tribe and their

people, Defendants have realized blockbuster profits. In 2014 alone, opioids generated

$11 billion in revenue for drug companies like the Manufacturer Defendants. Indeed, on

information and belief, each Defendant experienced a material increase in sales, revenue,

and profits from the unlawful and unfair conduct described above.

       K.       The Statutes of Limitations Are Tolled and Defendants Are Estopped
                from Asserting Statutes of Limitations As Defenses

       368.     Defendants’ conduct has continued from the early 1990s through today,

and is still ongoing. The continued tortious and unlawful conduct by the Defendants

causes a repeated or continuous injury. The damages have not occurred all at once but

have continued to occur and have increased as time progresses. The tort is not completed

nor have all the damages been incurred until the wrongdoing ceases. The wrongdoing and

unlawful activity by Defendants has not ceased. The public nuisance remains unabated.

       369.     Defendants are equitably estopped from relying upon a statute of

limitations defense because they undertook efforts to purposefully conceal their unlawful

conduct and fraudulently assure the public that they were undertaking efforts to comply

with their obligations under the controlled substances laws, all with the goal of continuing

to generate profits.

       370.     For example, a Cardinal Health executive claimed that it uses “advanced

analytics” to monitor its supply chain, and assured the public it was being “as effective




                                            114
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 119 of 198. PageID #: 119




and efficient as possible in constantly monitoring, identifying, and eliminating any

outside criminal activity.”126

        371.     Similarly, McKesson publicly stated that it has a “best-in-class controlled

substance monitoring program to help identify suspicious orders,” and claimed it is

“deeply passionate about curbing the opioid epidemic in our country.”127

        372.     Defendants, through their trade associations, filed an amicus brief that

represented that Defendants took their duties seriously, complied with their statutory and

regulatory responsibilities, and monitored suspicious orders using advanced

technology.128

        373.     Defendants purposely concealed their wrongful conduct, including by

assuring the public and governmental authorities that they were complying with their

obligations and were acting to prevent diversion and drug abuse. Defendants also

misrepresented the impact of their behavior by providing the public with false

information about opioids and have continued to use Front Groups and third parties to

minimize the risks of Defendants’ conduct. Defendants’ conduct is continuing to this day.




      126
           Lenny Bernstein et al., How Drugs Intended for Patients Ended Up in the Hands of
Illegal Users: “No One Was Doing Their Job,” Wash. Post (Oct. 22, 2016), available at
https://www.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-
the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-8ff7-
7b6c1998b7a0_story.html (last accessed December 21, 2017)
       127
           Scott Higham et al., Drug Industry Hired Dozens of Officials from the DEA as the
Agency Tried to Curb Opioid Abuse, Wash. Post, (Dec. 22, 2016), available at
https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-dea-to-
pharmaceutical-industry/2016/12/22/55d2e938-c07b-11e6-b527-949c5893595e_story.html (last
accessed December 21, 2017).
       128
           Br. for Healthcare Distribution Mgmt. Ass’n and Nat’l Ass’n of Chain Drug Stores as
Amici Curiae in Support of Neither Party, Case No. 15-1335, 2016 WL 1321983, at *3-4, *25
(2d Cir. Apr. 4, 2016).


                                              115
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 120 of 198. PageID #: 120




        374.      Defendants have also concealed and prevented discovery of information,

including data from the ARCOS database, which will confirm their identities and the

extent of their wrongful and illegal activities.

        375.      Defendants also lobbied Congress and actively attempted to halt DEA

investigations and enforcement actions and to subvert the ability of agencies to regulate

their conduct.129 This led to a sharp drop in enforcement actions and the imposition of a

more burdensome standard for the DEA to revoke a distributor’s license.

        376.      In addition, the Defendants fraudulently attempted to convince the public

that they were complying with their legal obligations and working to curb the opioid

epidemic.

        377.      Because the Defendants concealed the facts surrounding the opioid

epidemic, the Tribe did not know of the existence or scope of the Defendants’ misconduct,

and could not have acquired such knowledge earlier through the exercise of reasonable

diligence.

        378.      Defendants intended that their false statements and omissions be relied

upon, including by the Tribe, its community, and its members.

        379.      Defendants knew of their wrongful acts and had material information

pertinent to their discovery, but concealed that information from the public, including the

Tribe, its community, and its members. Only Defendants knew of their widespread

misinformation campaign and of their repeated, intentional failures to prevent opioid

diversion.




      129
            See Higham and Bernstein, supra note 61.


                                               116
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 121 of 198. PageID #: 121




       380.     Defendants cannot claim prejudice due to a late filing because this suit

was filed upon discovering the facts essential to the claim. Indeed, the existence, extent,

and damage of the opioid crisis have only recently come to light.

       381.     Defendants had actual knowledge that their conduct was deceptive, and

they intended it to be deceptive.

       382.     The Tribe was unable to obtain vital information regarding these claims

absent any fault or lack of diligence on the Tribe’s part.

      L.      Facts Pertaining to Punitive Damages

       383.     As set forth above, Defendants acted deliberately to increase sales of, and

profits from, opioid drugs. The Marketing Defendants knew there was no support for their

claims that addiction was rare, that addiction risk could be effectively managed, that signs

of addiction were merely “pseudoaddiction,” that withdrawal is easily managed, that

higher doses pose no significant additional risks, that long-term use of opioids improves

function, or that time-release or abuse-deterrent formulations would prevent addiction or

abuse. Nonetheless, they knowingly promoted these falsehoods in order to increase the

market for their addictive drugs.

       384.     All of the Defendants, moreover, knew that large and suspicious quantities

of opioids were being poured into communities throughout the United States, yet, despite

this knowledge, took no steps to report suspicious orders, control the supply of opioids,

or otherwise prevent diversion. Indeed, as described above, Defendants acted in concert

together to maintain high levels of quotas for their products and to ensure that suspicious

orders would not be reported to regulators.

       385.     Defendants conduct was so willful and deliberate that it continued in the

face of numerous enforcement actions, fines, and other warnings from state and local


                                              117
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 122 of 198. PageID #: 122




governments and regulatory agencies. Defendants paid their fines, made promises to do

better, and continued on with their marketing and supply schemes. This ongoing course

of conduct knowingly, deliberately, and repeatedly threatened and accomplished harm

and risk of harm to public health and safety, and large-scale economic loss to

communities and government liabilities across the country.

       386.     Defendants’ actions demonstrated both malice and also aggravated and

egregious fraud. Defendants engaged in the conduct alleged herein with a conscious

disregard for the rights and safety of other persons, even though that conduct had a great

probability of causing substantial harm. The Marketing Defendants’ fraudulent

wrongdoing was done with a particularly gross and conscious disregard.

       1.     The Marketing Defendants Persisted in Their Fraudulent Scheme Despite
              Repeated Admonitions, Warnings and Prosecutions From Governmental
              and Regulatory Agencies

       387.     So determined were the Marketing Defendants to sell more opioids that

they simply ignored multiple admonitions, warnings, and prosecutions.              These

governmental and regulatory actions included:

                a. FDA Warnings to Janssen

       388.     FDA warnings to Janssen failed to deter Janssen’s misleading promotion

of Duragesic. On February 15, 2000, the FDA sent Janssen a letter concerning the

dissemination of “homemade” promotional pieces that promoted the Janssen drug

Duragesic in violation of the Federal Food, Drug and Cosmetic Act. In a subsequent

letter dated March 30, 2000, the FDA explained that the “homemade” promotional pieces

were “false or misleading because they contain misrepresentations of safety information,

broaden Duragesic’s indication, contain unsubstantiated claims, and lack fair balance.”



                                           118
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 123 of 198. PageID #: 123




The March 30, 2000 letter detailed numerous ways which Janssen’s marketing was

misleading.

       389.    The letter did not stop Janssen.      On September 2, 2004 the U.S.

Department of Health and Human Services (“HHS”) sent Janssen a warning letter

concerning Duragesic due to “false or misleading claims about the abuse potential and

other risks of the drug, and…unsubstantiated effectiveness claims for Duragesic,”

including, specifically, “suggesting that Duragesic has a lower potential for abuse

compared to other opioid products.” The September 2, 2004 letter detailed a series of

unsubstantiated, false, or misleading claims.

       390.    One year later, Janssen was still at it. On July 15, 2005, the FDA issued a

public health advisory warning doctors of deaths resulting from the use of Duragesic and

its generic competitor. The advisory noted that the FDA had been “examining the

circumstances of product use to determine if the reported adverse events may be related

to inappropriate use of the patch” and noted the possibility “that patients and physicians

might be unaware of the risks” of using the fentanyl transdermal patch, which is a potent

opioid analgesic approved only for chronic pain in opioid-tolerant patients that could not

be treated by other drugs.

               b. Cephalon Fined for Off-Label Marketing of Actiq

       391.    Government action, including large monetary fines, failed to stop

Cephalon from falsely marketing Actiq for off-label uses. On September 29, 2008,

Cephalon finalized and entered into a corporate integrity agreement with the Office of the

Inspector General of HHS and agreed to pay $425 million in civil and criminal penalties

for its off-label marketing of Actiq and two other drugs (Gabitril and Provigil).




                                           119
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 124 of 198. PageID #: 124




According to a DOJ press release, Cephalon had trained sales representatives to disregard

restrictions of the FDA-approved label, employed sales representatives and healthcare

professionals to speak to physicians about off-label uses of the drugs and funded CME to

promote off label uses.

       392.    Notwithstanding letters, an FDA safety alert, DOJ and state investigations,

and the massive settlement, Cephalon has continued its deceptive marketing strategy.

               c. Cephalon Ignored FDA Warnings Regarding Fentora Marketing

       393.    On September 27, 2007, the FDA issued a public health advisory to

address numerous reports that patients who did not have cancer or were not opioid tolerant

had been prescribed Fentora, and death or life-threatening side effects had resulted. The

FDA warned: “Fentora should not be used to treat any type of short-term pain.” Indeed,

FDA specifically denied Cephalon’s application, in 2008, to broaden the indication of

Fentora to include treatment of non-cancer breakthrough pain and use in patients who

were not already opioid-tolerant.

       394.    Flagrantly disregarding the FDA’s refusal to broaden the indication for

Fentora, Cephalon nonetheless marketed Fentora beyond its approved indications. On

March 26, 2009, the FDA warned Cephalon against its misleading advertising of Fentora

(“Warning Letter”). The Warning Letter described a Fentora internet advertisement as

misleading because it purported to broaden “the indication for Fentora by implying that

any patient with cancer who required treatment for breakthrough pain is a candidate for

Fentora…when this is not the case.” It further criticized Cephalon’s other direct Fentora

advertisements because they did not disclose the risks associated with the drug.




                                           120
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 125 of 198. PageID #: 125




        395.    Despite this warning, Cephalon continued to use the same sales tactics to

push Fentora as it did with Actiq. For example, on January 13, 2012, Cephalon

published an insert in Pharmacy Times titled “An Integrated Risk Evaluation and

Mitigation Strategy (REMS) for FENTORA (Fentanyl Buccal Tablet) and ACTIQ (Oral

Transmucosal Fentanyl Citrate).” Despite the repeated warnings of the dangers

associated with the use of the drugs beyond their limited indication, as detailed above,

the first sentence of the insert states: “It is well recognized that the judicious use of

opioids can facilitate effective and safe management of chronic pain.”

                d. Purdue Was Not Deterred from Fraudulently Marketing
                   OxyContin

        396.    In May 2007, Purdue and three of its executives pled guilty to federal

charges of misbranding OxyContin in what the company acknowledged was an attempt

to mislead doctors about the risk of addiction. Purdue was ordered to pay $600 million

in fines and fees. In its plea, Purdue admitted that its promotion of OxyContin was

misleading and inaccurate, misrepresented the risk of addiction and was unsupported by

science. Additionally, Michael Friedman, the company’s president, pled guilty to a

misbranding charge and agreed to pay $19 million in fines; Howard R. Udell, Purdue’s

top lawyer, also pled guilty and agreed to pay $8 million in fines; and Paul D.

Goldenheim, its former medical director, pled guilty as well and agreed to pay 7.5

million in fines.

        397.    Nevertheless, even after the settlement, Purdue continued to pay doctors

on speakers’ bureaus to promote the liberal prescribing of OxyContin for chronic pain

and fund seemingly neutral organizations to disseminate the message that opioids were

non-addictive as well as other misrepresentations. At least until early 2018, Purdue



                                              121
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 126 of 198. PageID #: 126




continued to deceptively market the benefits of opioids for chronic pain while

diminishing the associated dangers of addiction. After Purdue made its guilty plea in

2017, it assembled an army of lobbyists to fight any legislative actions that might

encroach on its business. Between 2006 and 2015, Purdue and other opioid producers,

along with their associated nonprofits, spent nearly $900 million dollars on lobbying

and political contributions – eight times what the gun lobby spent during that period.

       2.      Repeated Admonishments and Fines Did Not Stop Defendants from
               Ignoring Their Obligations to Control the Supply Chain and Prevent
               Diversion

       398.    Defendants were repeatedly admonished and even fined by regulatory

authorities but continued to disregard their obligations to control the supply chain of

dangerous opioids and to institute controls to prevent diversion.

       399.    Government actions against Defendants with respect to their obligations

to control the supply chain and prevent diversion include:

               a. On April 24, 2007, the DEA issued an Order to Show Cause and
                  Immediate Suspension Order against AmerisourceBergen Orlando
                  Florida distribution center (“Orlando Facility”) alleging failure to
                  maintain effective controls against diversion of controlled
                  substances. On June 22, 2007, AmerisourceBergen entered into a
                  settlement that resulted in the suspension of its DEA registration.

               b. On November 28, 2007, the DEA issued an Order to Show Cause
                   and Immediate Suspension Order against the Cardinal Health
                   Auburn, Washington Distribution Center (“Auburn Facility”) for
                   failure to maintain effective controls against diversion of
                   hydrocodone.

               c. On December 5, 2007, the DEA issued an Order to Show Cause and
                   Immediate Suspension Order against the Cardinal Health Lakeland,
                   Florida Distribution Center (“Lakeland Facility”) for failure to
                   maintain effective controls against diversion of hydrocodone.

               d. On December 7, 2007, the DEA issued an Order to Show Cause and

                                            122
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 127 of 198. PageID #: 127




                  Immediate Suspension Order against the Cardinal Health
                  Swedesboro, New Jersey Distribution Center (“Swedesboro
                  Facility”) for failure to maintain effective controls against diversion
                  of hydrocodone;

              e. On January 30, 2008, the DEA issued an Order to Show Cause
                  against the Cardinal Health Stafford, Texas Distribution Center
                  (“Stafford Facility”) for failure to maintain effective controls
                  against diversion of hydrocodone.

              f. On September 30, 2008, Cardinal Health entered into a Settlement
                  and Release Agreement and Administrative Memorandum of
                  Agreement with the DEA related to its Auburn, Lakeland,
                  Swedesboro and Stafford Facilities. The document also referenced
                  allegations by the DEA that Cardinal failed to maintain effective
                  controls against the diversion of controlled substances at its
                  distribution facilities located in McDonough, Georgia
                  (“McDonough Facility”). Valencia, California (“Valencia Facility”)
                  and Denver, Colorado (“Denver Facility”).

              g. On February 2, 2012, the DEA issued an Order to Show Cause and
                  Immediate Suspension Order against the Cardinal Health’s
                  Lakeland Facility for failure to maintain effective controls against
                  diversion of oxycodone.

              h. On December 23, 2016, Cardinal Health agreed to pay a $44 million
                  fine to the DEA to resolve the civil penalty portion of the
                  administrative action taken against its Lakeland Facility.


       400.   McKesson’s deliberate disregard of its obligations was especially

flagrant. On May 2, 2008, McKesson Corporation entered into an Administrative

Memorandum Agreement (“2008 McKesson MOA”) with the DEA which provided that

McKesson would “maintain a compliance program designed to detect and prevent the

diversion of controlled substances, inform DEA of suspicious orders required by 21

C.F.R §1301.74(b), and follow the procedures established by its Controlled Substance

Monitoring Program.”



                                           123
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 128 of 198. PageID #: 128




       401.    Despite its 2008 agreement with DEA, McKesson continued to fail to

report suspicious orders between 2008 and 2012 and did not fully implement or follow

the monitoring program it agreed to. It failed to conduct adequate due diligence of its

customers, failed to keep complete and accurate records in the CSMP files maintained

for many of its customers and bypassed suspicious order reporting procedures set forth

in the CSMP. It failed to take these actions despite its awareness of the great

probability that its failure to do so would cause substantial harm.

       402.    On January 5, 2017, McKesson Corporation entered into an

Administrative Memorandum Agreement with the DEA wherein it agreed to pay a $150

million civil penalty for violation of the 2008 MOA as well as failure to identify and

report suspicious orders at its facilities in Aurora, CO; Aurora, IL; Delran, NJ;

LaCrosse, WI; Lakeland, FL; Landover, MD; La Vista, NE; Livonia, MI; Methuen,

MA; Santa Fe Springs, CA; Washington Courthouse, OH; and West Sacramento, CA.

McKesson’s 2017 agreement with DEA shows that McKesson continued to breach its

admitted duties by “fail[ing] to properly monitor its sales of controlled substances

and/or report suspicious orders to DEA, in accordance with McKesson’s obligations.”

       403.    As The Washington Post and 60 Minutes recently reported, DEA staff

recommended a much larger penalty than the $150 million ultimately agreed to for

McKesson’s continued and renewed breach of its duties, as much as a billion dollars,

and delicensing of certain facilities. A DEA memo outlining the investigative findings

in connection with the administrative case against 12 McKesson distribution centers

included in the 2017 Settlement stated that McKesson “[s]upplied controlled substances

in support of criminal diversion activites”; “[i]gnored blatant diversion”; had a




                                            124
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 129 of 198. PageID #: 129




“[p]attern of raising thresholds arbitrarily”; “[f]ailed to review orders or suspicious

activity”; and “[i]gnored [company’s] own procedures designed to prevent diversion.”

       404.    Following the 2017 settlement, McKesson shareholders made a books

and records request of the company. According to a separate action pending on their

behalf, the Company’s records show that the Company’s Audit Committee failed to

monitor McKesson’s information reporting system to assess the state of the Company’s

compliance with the CSA and McKesson’s 2008 Settlements. More particularly, the

shareholder action alleges that the records show that in October 2008, the Audit

Committee had an initial discussion of the 2008 Settlements and results of internal

auditing, which revealed glaring omissions; specifically:

               a. some customers had “not yet been assigned thresholds in the system
                  to flag large shipments of controlled substances for review”;

               b. “[d]ocumentation evidencing new customer due diligence was
                  incomplete”;

               c. “documentation supporting the company’s decision to change
                  thresholds for existing customers was also incomplete”; and

               d. Internal Audit “identified opportunities to enhance the Standard
                  Operating Procedures.”

       405.    Yet, instead of correcting these deficiencies, after that time, for a period

of more than four years, the Audit Committee failed to address the CSMP or perform

any more audits of McKesson’s compliance with the CSA or the 2008 Settlements, the

shareholder action’s description of McKesson’s internal documents reveals. During

that period of time, McKesson’s Audit Committee failed to inquire whether the

Company was in compliance with obligations set forth in those agreements and with the




                                             125
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 130 of 198. PageID #: 130




controlled substance regulations more generally. It was only in January 2013 that the

Audit Committee received an Internal Audit report touching on these issues.

       406.    In short, McKesson, was “neither rehabilitated nor deterred by the 2008

[agreement],” as a DEA official working on the case noted. Quite the opposite, “their

bad acts continued and escalated to a level of egregiousness not seen before.”

According to statements of “DEA investigators, agents and supervisors who worked on

the McKesson case” reported in The Washington Post, “the company paid little or no

attention to the unusually large and frequent orders placed by pharmacies, some of them

knowingly supplying the drug rings.” Instead, the DEA officials said, the company

raised its own self-imposed limits, known as thresholds, on orders from pharmacies and

continued to ship increasing amounts of drugs in the face of numerous red flags.”

       407.    Since at least 2002, Purdue has maintained a database of health care

providers suspected of inappropriately prescribing OxyContin or other opioids.

Physicians could be added to this database based on observed indicators of illicit

prescribing such as excessive numbers of patients, cash transactions, patient overdoses,

and unusual prescribing of the highest-strength pills (80 mg OxyContin pills or “80s”,

as they were known on the street, were a prime target for diversion). Purdue claims that

health care providers added to the database no longer were detailed, and that sales

representatives received no compensation tied to these providers’ prescriptions.

       408.     Yet, Purdue failed to cut off these providers’ opioid supply at the

pharmacy level - meaning Purdue continued to generate sales revenue from their

prescriptions – and failed to report these providers to state medical boards or law

enforcement. Purdue’s former senior compliance officer acknowledged in an interview




                                            126
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 131 of 198. PageID #: 131




with the Los Angeles Times that in five years of investigating suspicious pharmacies, the

company never stopped the supply of its opioids to a pharmacy, even where Purdue

employees personally witnessed the diversion of its drugs.

        409.    The same was true of prescribers. For example, as discussed above,

despite Purdue’s knowledge of illicit prescribing from one Los Angeles clinic, which its

district manager called an “organized drug ring” in 2009, Purdue did not report its

suspicions until long after law enforcement shut it down and not until the ring

prescribed more than 1.1 million OxyContin tablets.

        410.    Indeed, the New York Attorney General found that Purdue placed 103

New York health care providers on its “No-Call” List between January 1, 2008, and

March 7, 2015, and yet Purdue’s sales representatives had detailed approximately two-

thirds of these providers, some quite extensively, making more than a total of 1,800

sales calls to their offices over a six-year period.

        411.    The New York Attorney General similarly found that Endo knew, as

early as 2011, that Opana ER was being abused in New York, but certain sales

representatives who detailed New York health care providers testified that they did not

know about any policy or duty to report problematic conduct. The New York Attorney

General further determined that Endo detailed health care providers who were

subsequently arrested or convicted for illegal prescribing of opioids a total of 326 times,

and these prescribers collectively wrote 1,370 prescriptions for Opana ER (although the

subsequent criminal charges at issue did not involve Opana ER).

        412.    As all of the governmental actions against the Marketing Defendants and

against all the Defendants shows, Defendants knew that their actions were unlawful,




                                              127
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 132 of 198. PageID #: 132




and yet deliberately refused to change their practices because compliance with the legal

obligations would have decreased their sales and their profits.

V.      FACTS PERTAINING TO CLAIMS UNDER RICO

     413.      Defendants did not simply scheme to market opioids through

misrepresentations and turning a blind eye to diversion. Various groups of Defendants

also formed informal associations with others (“Enterprises”) and used these Enterprises

to perpetrate their schemes, as described below.

        A.       The Opioid Marketing Enterprise

                 1.     The Common Purpose and Scheme of the Opioid Marketing
                        Enterprise

        414.     Knowing that their opioids were highly addictive, ineffective, and unsafe

for the treatment of long-term, chronic pain, non-acute, and non-cancer pain,

Manufacturer Defendants formed an association-in-fact enterprise with the Front Groups

and KOLs described above (the “Opioid Marketing Enterprise”). The Manufacturer

Defendants used this Enterprise to engage in a scheme to increase their profits and sales

unlawfully, and grow their share of the prescription painkiller market, through repeated

and systematic misrepresentations about the safety and efficacy of opioids for treating

long-term, chronic pain.

        415.     In order to unlawfully increase the demand for their name-brand and

generic opioid products, the RICO Marketing Defendants (Purdue, Cephalon, Janssen,

Endo, Teva, Allergan, Insys, and Mallinckrodt) formed an association-in-fact enterprise

(the “Opioid Marketing Enterprise”) with the “Front Groups” and KOLs described above.

Through their personal relationships, the members of the Opioid Marketing Enterprise

had the opportunity to form and take actions in furtherance of the Opioid Marketing



                                            128
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 133 of 198. PageID #: 133




Enterprise’s common purpose. The RICO Marketing Defendants’ substantial financial

contribution to the Opioid Marketing Enterprise, and the advancement of opioids-friendly

messaging, fueled the U.S. opioids epidemic.

       416.     The RICO Marketing Defendants, through the Opioid Marketing

Enterprise, concealed the true risks and dangers of opioids from the medical community

and   the   public,   including   Plaintiff,   and   made    misleading    statements    and

misrepresentations about opioids that downplayed the risk of addiction and exaggerated

the benefits of opioid use. The misleading statements included: (a) that addiction is rare

among patients taking opioids for pain; (b) that addiction risk can be effectively managed;

(c) that symptoms of addiction exhibited by opioid patients are actually symptoms of an

invented condition the RICO Marketing Defendants named “pseudoaddiction”; (d) that

withdrawal is easily managed; (e) that increased dosing presents no significant risks; (f)

that long-term use of opioids improves function; (g) that the risks of alternative forms of

pain treatment are greater than the adverse effects of opioids; (h) that use of time-released

dosing prevents addiction; and (i) that abuse-deterrent formulations provide a solution to

opioid abuse.

       417.     The scheme devised, implemented and conducted by the RICO Marketing

Defendants was a common course of conduct designed to ensure that the RICO Marketing

Defendants unlawfully increased their sales and profits through concealment and

misrepresentations about the addictive nature and effective use of the RICO Marketing

Defendants’ drugs. The RICO Marketing Defendants, the Front Groups, and the KOLs

acted together for a common purpose and perpetuated the Opioid Marketing Enterprise’s




                                               129
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 134 of 198. PageID #: 134




scheme, including through the unbranded promotion and marketing network as described

above.

         418.   There was regular communication between the RICO Marketing

Defendants,     Front   Groups   and   KOLs,     in   which information    was   shared,

misrepresentations coordinated, and payments exchanged. Typically, the coordination,

communication and payment occurred, and continues to occur, through the repeated and

continuing use of the wires and mail in which the RICO Marketing Defendants, Front

Groups, and KOLs share information regarding overcoming objections and resistance to

the use of opioids for chronic pain. The RICO Marketing Defendants, Front Groups and

KOLs functioned as a continuing unit for the purpose of implementing the Opioid

Marketing Enterprise’s scheme and common purpose, and each agreed and took actions

to hide the scheme and continue its existence.

         419.   At all relevant times, the Front Groups were aware of the RICO Marketing

Defendants’ conduct, were knowing and willing participants in and beneficiaries of that

conduct. Each Front Group also knew, but did not disclose, that the other Front Groups

were engaged in the same scheme, to the detriment of consumers, prescribers, and

Plaintiff. But for the Opioid Marketing Enterprise’s unlawful fraud, the Front Groups

would have had incentive to disclose the deceit by the RICO Marketing Defendants and

the Opioid Marketing Enterprise to their members and constituents. By failing to disclose

this information, Front Groups perpetuated the Opioid Marketing Enterprise’s scheme

and common purpose, and reaped substantial benefits.

         420.   At all relevant times, the KOLs were aware of the RICO Marketing

Defendants’ conduct, were knowing and willing participants in that conduct, and reaped




                                           130
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 135 of 198. PageID #: 135




benefits from that conduct. The RICO Marketing Defendants selected KOLs solely

because they favored the aggressive treatment of chronic pain with opioids. The RICO

Marketing Defendants’ support helped the KOLs become respected industry experts.

And, as they rose to prominence, the KOLs falsely touted the benefits of using opioids to

treat chronic pain, repaying the RICO Marketing Defendants by advancing their

marketing goals. The KOLs also knew, but did not disclose, that the other KOLs and

Front Groups were engaged in the same scheme, to the detriment of consumers,

prescribers, and Plaintiff. But for the Opioid Marketing Enterprise’s unlawful conduct,

the KOLs would have had incentive to disclose the deceit by the RICO Marketing

Defendants and the Opioid Marketing Enterprise, and to protect their patients and the

patients of other physicians. By failing to disclose this information, KOLs furthered the

Opioid Marketing Enterprise’s scheme and common purpose, and reaped substantial

benefits.

       421.    As public scrutiny and media coverage focused on how opioids ravaged

communities in Idaho and throughout the United States, the Front Groups and KOLS did

not challenge the RICO Marketing Defendants’ misrepresentations, seek to correct their

previous misrepresentations, terminate their role in the Opioid Marketing Enterprise, nor

disclose publicly that the risks of using opioids for chronic pain outweighed their benefits

and were not supported by medically acceptable evidence.

       422.    The RICO Marketing Defendants, Front Groups and KOLs engaged in

certain discrete categories of activities in furtherance of the common purpose of the

Opioid Marketing Enterprise. As described herein, the Opioid Marketing Enterprise’s

conduct in furtherance of the common purpose of the Opioid Marketing Enterprise




                                            131
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 136 of 198. PageID #: 136




involved: (a) misrepresentations regarding the risk of addiction and safe use of

prescription opioids for long-term chronic pain (described in detail above); (b) lobbying

to defeat measures to restrict over-prescription; (c) efforts to criticize or undermine CDC

guidelines; and (d) efforts to limit prescriber accountability.

       423.    In addition to disseminating misrepresentations about the risks and

benefits of opioids, the Opioid Marketing Enterprise also furthered its common purpose

by criticizing or undermining CDC guidelines. Members of the Opioid Marketing

Enterprise criticized or undermined the CDC Guidelines which represented “an important

step – and perhaps the first major step from the federal government - toward limiting

opioid prescriptions for chronic pain.”

       424.    Several Front Groups, including the U.S. Pain Foundation and the AAPM,

criticized the draft guidelines in 2015, arguing that the “CDC slides presented on

Wednesday were not transparent relative to process and failed to disclose the names,

affiliation, and conflicts of interest of the individuals who participated in the construction

of these guidelines.”

       425.    The AAPM criticized the prescribing guidelines in 2016, through its

immediate past president, stating “that the CDC guideline makes disproportionately

strong recommendations based upon a narrowly selected portion of the available clinical

evidence.”

       426.    The RICO Marketing Defendants alone could not have accomplished the

purpose of the Opioid Marketing Enterprise without the assistance of the Front Groups

and KOLs, who were perceived as “neutral” and more “scientific” than the RICO

Marketing Defendants themselves. Without the work of the Front Groups and KOLs in




                                             132
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 137 of 198. PageID #: 137




spreading misrepresentations about opioids, the Opioid Marketing Enterprise could not

have achieved its common purpose.

       427.    The impact of the Opioid Marketing Enterprise’s scheme is still in place -

i.e., the opioids continue to be prescribed and used for chronic pain throughout the Tribe,

and the epidemic continues to injure Plaintiff, and consume the resources of Plaintiff’s

health care and law enforcement systems.

       428.    As a result, it is clear that the RICO Marketing Defendants, the Front

Groups, and the KOLs were each willing participant in the Opioid Marketing Enterprise,

had a common purpose and interest in the object of the scheme, and functioned within a

structure designed to effectuate the Enterprise’s purpose.

              2.    The Conduct of the Opioid Marketing Enterprise Violated
                    RICO

       429.    From approximately the late 1990s to the present, each of the RICO

Marketing Defendants exerted control over the Opioid Marketing Enterprise and

participated in the operation or management of the affairs of the Opioid Marketing

Enterprise, directly or indirectly, in the following ways:

           a. Creating and providing a body of deceptive, misleading and unsupported
              medical and popular literature about opioids that (i) understated the risks
              and overstated the benefits of long-term use; (ii) appeared to be the result
              of independent, objective research; and (iii) was thus more likely to be
              relied upon by physicians, patients, and payors;

           b. Creating and providing a body of deceptive, misleading and unsupported
              electronic and print advertisements about opioids that (i) understated the
              risks and overstated the benefits of long-term use; (ii) appeared to be the
              result of independent, objective research; and (iii) was thus more likely
              to be relied upon by physicians, patients, and payors;

           c. Creating and providing a body of deceptive, misleading and unsupported
              sales and promotional training materials about opioids that (i)
              understated the risks and overstated the benefits of long-term use; (ii)



                                            133
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 138 of 198. PageID #: 138




            appeared to be the result of independent, objective research; and (iii) was
            thus more likely to be relied upon by physicians, patients, and payors;

         d. Creating and providing a body of deceptive, misleading and unsupported
            CMEs and speaker presentations about opioids that (i) understated the
            risks and overstated the benefits of long-term use; (ii) appeared to be the
            result of independent, objective research; and (iii) was thus more likely
            to be relied upon by physicians, patients, and payors;

         e. Selecting, cultivating, promoting and paying KOLs based solely on their
            willingness to communicate and distribute the RICO Marketing
            Defendants’ messages about the use of opioids for chronic pain;

         f. Providing substantial opportunities for KOLs to participate in research
            studies on topics the RICO Marketing Defendants suggested or chose,
            with the predictable effect of ensuring that many favorable studies
            appeared in the academic literature;

         g. Paying KOLs to serve as consultants or on the RICO Marketing
            Defendants’ advisory boards, on the advisory boards and in leadership
            positions on Front Groups, and to give talks or present CMEs, typically
            over meals or at conferences;

         h. Selecting, cultivating, promoting, creating and paying Front Groups
            based solely on their willingness to communicate and distribute the
            RICO Marketing Defendants’ messages about the use of opioids for
            chronic pain;

         i. Providing substantial opportunities for Front Groups to participate in
            and/or publish research studies on topics the RICO Marketing
            Defendants suggested or chose (and paid for), with the predictable effect
            of ensuring that many favorable studies appeared in the academic
            literature;

         j. Paying significant amounts of money to the leaders and individuals
            associated with Front Groups;

         k. Donating to Front Groups to support talks or CMEs, that were typically
            presented over meals or at conferences;

         l. Disseminating many of their false, misleading, imbalanced, and
            unsupported statements through unbranded materials that appeared to be
            independent publications from Front Groups;

         m. Sponsoring CME programs put on by Front Groups that focused
            exclusively on the use of opioids for chronic pain;



                                         134
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 139 of 198. PageID #: 139




           n. Developing and disseminating pro-opioid treatment guidelines with the
              help of the KOLs as authors and promoters, and the help of the Front
              Groups as publishers, and supporters;

           o. Encouraging Front Groups to disseminate their pro-opioid messages to
              groups targeted by the RICO Marketing Defendants, such as veterans
              and the elderly, and then funding that distribution;

           p. Concealing their relationship to and control of Front Groups and KOLs
              from Plaintiff and the public at large; and

           q. Intending that Front Groups and KOLs would distribute through the U.S.
              mail and interstate wire facilities, promotional and other materials that
              claimed opioids could be safely used for chronic pain.

       430.    The Opioid Marketing Enterprise had a hierarchical decision-making

structure that was headed by the RICO Marketing Defendants and corroborated by the

KOLs and Front Groups. The RICO Marketing Defendants controlled representations

made about their opioids and their drugs, doled out payments to KOLs, and ensured that

representations made by KOLs, Front Groups, and the RICO Marketing Defendants’ sales

detailers were consistent with the RICO Marketing Defendants’ messaging throughout

the United States and Idaho. The Front Groups and KOLS in the Opioid Marketing

Enterprise were dependent on the RICO Marketing Defendants for their financial

structure and for career development and promotion opportunities.

       431.    The Front Groups also conducted and participated in the conduct of the

Opioid Marketing Enterprise, directly or indirectly, in the following ways:

           a. The Front Groups promised to, and did, make representations regarding
              opioids and the RICO Marketing Defendants’ drugs that were consistent
              with the RICO Marketing Defendants’ messages;

           b. The Front Groups distributed, through the U.S. Mail and interstate wire
              facilities, promotional and other materials which claimed that opioids
              could be safely used for chronic pain without addiction, and




                                           135
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 140 of 198. PageID #: 140




               misrepresented the benefits of using opioids for chronic pain outweighed
               the risks;

           c. The Front Groups echoed and amplified messages favorable to increased
              opioid use—and ultimately, the financial interests of the RICO
              Marketing Defendants;

           d. The Front Groups issued guidelines and policies minimizing the risk of
              opioid addiction and promoting opioids for chronic pain;

           e. The Front Groups strongly criticized the 2016 guidelines from the Center
              for Disease Control and Prevention (CDC) that recommended limits on
              opioid prescriptions for chronic pain; and

           f. The Front Groups concealed their connections to the KOLs and the
              RICO Marketing Defendants.

       432.    The RICO Marketing Defendants’ Front Groups, “with their large

numbers and credibility with policymakers and the public—have ‘extensive influence in

specific disease areas.’” The larger Front Groups “likely have a substantial effect on

policies relevant to their industry sponsors.”130 “By aligning medical culture with industry

goals in this way, many of the groups described in this report may have played a

significant role in creating the necessary conditions for the U.S. opioid epidemic.”

       433.    The KOLs also participated in the conduct of the affairs of the Opioid

Marketing Enterprise, directly or indirectly, in the following ways:

           a. The KOLs promised to, and did, make representations regarding opioids
              and the RICO Marketing Defendants’ drugs that were consistent with the
              RICO Marketing Defendants’ messages themselves;

           b. The KOLs distributed, through the U.S. Mail and interstate wire
              facilities, promotional and other materials which claimed that opioids
              could be safely used for chronic pain without addiction, and
              misrepresented the benefits of using opioids for chronic pain outweighed
              the risks;



     130
         U.S. S. Homeland Sec. & Governmental Aff. Comm., Ranking Members’ Office,
Fueling an Epidemic (Feb. 12, 2018), available at https://www.hsdl.org/?abstract&did=808171


                                             136
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 141 of 198. PageID #: 141




              c. The KOLs echoed and amplified messages favorable to increased opioid
                 use—and ultimately, the financial interests of the RICO Marketing
                 Defendants;

              d. The KOLs issued guidelines and policies minimizing the risk of opioid
                 addiction and promoting opioids for chronic pain;

              e. The KOLs strongly criticized the 2016 guidelines from the Center for
                 Disease Control and Prevention (CDC) that recommended limits on
                 opioid prescriptions for chronic pain; and

              f. The KOLs concealed their connections to the Front Groups and the
                 RICO Marketing Defendants, and their sponsorship by the RICO
                 Marketing Defendants.

       434.       The scheme devised and implemented by the RICO Marketing Defendants

and members of the Opioid Marketing Enterprise, amounted to a common course of

conduct intended to increase the RICO Marketing Defendants’ sales from prescription

opioids by encouraging the prescribing and use of opioids for long-term chronic pain.

The scheme was a continuing course of conduct, and many aspects of it continue through

to the present.

                3.    The RICO Marketing Defendants Controlled and Paid Front
                      Groups and KOLs to Promote and Maximize Opioid Use

       435.       As discussed in detail above, the RICO Marketing Defendants funded and

controlled the various Front Groups, including APF, AAPM/APS, FSMB, USPF, and

AGS. The Front Groups, which appeared to be independent, but were not, transmitted the

RICO Marketing Defendants’ misrepresentations. The RICO Marketing Defendants and

the Front Groups thus worked together to promote the goals of the Opioid Marketing

Enterprise.

       436.       The RICO Marketing Defendants worked together with each other

through the Front Groups that they jointly funded and through which they collaborated

on the joint promotional materials described above.


                                            137
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 142 of 198. PageID #: 142




       437.    Similarly, as discussed in detail above, the RICO Marketing Defendants

paid KOLs, including Drs. Portenoy, Fine, and Webster, to spread their

misrepresentations and promote their products. The RICO Marketing Defendants and the

KOLs thus worked together to promote the goals of the Opioid Marketing Enterprise.

               4.      Pattern of Racketeering Activity

       438.    The RICO Marketing Defendants’ scheme described herein was

perpetrated, in part, through multiple acts of mail fraud and wire fraud, constituting a

pattern of racketeering activity as described herein.

       439.    The pattern of racketeering activity used by the RICO Marketing

Defendants and the Opioid Marketing Enterprise likely involved thousands of separate

instances of the use of the U.S. Mail or interstate wire facilities in furtherance of the

unlawful Opioid Marketing Enterprise, including essentially uniform misrepresentations,

concealments and material omissions regarding the beneficial uses and non-addictive

qualities for the long-term treatment of chronic, non-acute and non-cancer pain, with the

goal of profiting from increased sales of the RICO Marketing Defendants’ drugs induced

by consumers, prescribers, regulators and Plaintiff’s reliance on the RICO Marketing

Defendants’ misrepresentations.

       440.    Each of these fraudulent mailings and interstate wire transmissions

constitutes racketeering activity and collectively, these violations constitute a pattern of

racketeering activity, through which the RICO Marketing Defendants, the Front Groups

and the KOLs defrauded and intended to defraud Idaho consumers, the Tribe, and other

intended victims.

       441.    The RICO Marketing Defendants devised and knowingly carried out an

illegal scheme and artifice to defraud by means of materially false or fraudulent pretenses,


                                            138
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 143 of 198. PageID #: 143




representations, promises, or omissions of material facts regarding the safe, non-addictive

and effective use of opioids for long-term chronic, non-acute and non-cancer pain. The

RICO Marketing Defendants and members of the Opioid Marketing Enterprise knew that

these representations violated the FDA approved use these drugs, and were not supported

by actual evidence. The RICO Marketing Defendants intended that that their common

purpose and scheme to defraud would, and did, use the U.S. Mail and interstate wire

facilities, intentionally and knowingly with the specific intent to advance, and for the

purpose of executing, their illegal scheme.

       442.    By intentionally concealing the material risks and affirmatively

misrepresenting the benefits of using opioids for chronic pain to prescribers, regulators

and the public, including Plaintiff, the RICO Marketing Defendants, the Front Groups

and the KOLs engaged in a fraudulent and unlawful course of conduct constituting a

pattern of racketeering activity.

       443.    The RICO Marketing Defendants’ use of the U.S. Mail and interstate wire

facilities to perpetrate the opioids marketing scheme involved thousands of

communications, publications, representations, statements, electronic transmissions,

payments, including, inter alia:

           a. Marketing materials about opioids, and their risks and benefits, which
              the RICO Marketing Defendants sent to health care providers,
              transmitted through the internet and television, published, and
              transmitted to Front Groups and KOLs located across the country and
              Plaintiff’s community;

           b. Written representations and telephone calls between the RICO Marketing
              Defendants and Front Groups regarding the misrepresentations,
              marketing statements and claims about opioids, including the non-
              addictive, safe use of chronic long-term pain generally;




                                              139
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 144 of 198. PageID #: 144




           c. Written representations and telephone calls between the RICO Marketing
              Defendants and KOLs regarding the misrepresentations, marketing
              statements and claims about opioids, including the non-addictive, safe
              use of chronic long-term pain generally;

           d. E-mails, telephone and written communications between the RICO
              Marketing Defendants and the Front Groups agreeing to or implementing
              the opioids marketing scheme;

           e. E-mails, telephone and written communications between the RICO
              Marketing Defendants and the KOLs agreeing to or implementing the
              opioids marketing scheme;

           f. Communications between the RICO Marketing Defendants, Front
              Groups and the media regarding publication, drafting of treatment
              guidelines, and the dissemination of the same as part of the Opioid
              Marketing Enterprise;

           g. Communications between the RICO Marketing Defendants, KOLs and
              the media regarding publication, drafting of treatment guidelines, and the
              dissemination of the same as part of the Opioid Marketing Enterprise;

           h. Written and oral communications directed to State agencies, federal and
              state courts, and private insurers throughout Plaintiff’s community that
              fraudulently misrepresented the risks and benefits of using opioids for
              chronic pain; and

           i. Receipts of increased profits sent through the U.S. Mail and interstate
              wire facilities—the wrongful proceeds of the scheme.

       444.    In addition to the above-referenced predicate acts, it was intended by and

foreseeable to the RICO Marketing Defendants that the Front Groups and the KOLs

would distribute publications through the U.S. Mail and by interstate wire facilities, and,

in those publications, claim that the benefits of using opioids for chronic pain outweighed

the risks of doing so.

       445.    To achieve the common goal and purpose of the Opioid Marketing

Enterprise, the RICO Marketing Defendants and members of the Opioid Marketing

Enterprise hid from the consumers, prescribers, regulators and Plaintiff: (a) the fraudulent




                                            140
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 145 of 198. PageID #: 145




nature of the RICO Marketing Defendants’ marketing scheme; (b) the fraudulent nature

of statements made by the RICO Marketing Defendants and by their KOLs, Front Groups

and other third parties regarding the safety and efficacy of prescription opioids; and (c)

the true nature of the relationship between the members of the Opioid Marketing

Enterprise.

       446.    The RICO Marketing Defendants, and each member of the Opioid

Marketing Enterprise agreed, with knowledge and intent, to the overall objective of the

RICO Marketing Defendants’ fraudulent scheme and participated in the common course

of conduct to commit acts of fraud and indecency in marketing prescription opioids.

       447.    Indeed, for the RICO Marketing Defendants’ fraudulent scheme to work,

each of them had to agree to implement similar tactics regarding fraudulent marketing of

prescription opioids. This conclusion is supported by the fact that the RICO Marketing

Defendants each financed, supported, and worked through the same KOLs and Front

Groups, and often collaborated on and mutually supported the same publications, CMEs,

presentations, and prescription guidelines.

       448.    The RICO Marketing Defendants’ predicate acts all had the purpose of

creating the opioid epidemic that substantially injured Plaintiff’s business and property,

while simultaneously generating billion-dollar revenue and profits for the RICO

Marketing Defendants. The predicate acts were committed or caused to be committed by

the RICO Marketing Defendants through their participation in the Opioid Marketing

Enterprise and in furtherance of its fraudulent scheme.

       B.      The Opioid Supply Chain Enterprise

       449.    Faced with the reality that they will now be held accountable for the

consequences of the opioid epidemic they created, members of the industry resort to “a


                                              141
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 146 of 198. PageID #: 146




categorical denial of any criminal behavior or intent.”131 Defendants’ actions went far

beyond what could be considered ordinary business conduct. For more than a decade,

certain Defendants, the “RICO Supply Chain Defendants” (AmerisourceBergen,

Cardinal, McKesson, Purdue, Actavis, Cephalon, Endo, and Mallinckrodt) worked

together in an illicit enterprise, engaging in conduct that was not only illegal, but in certain

respects anti-competitive, with the common purpose and achievement of vastly increasing

their respective profits and revenues by exponentially expanding a market that the law

intended to restrict.

        450.    Knowing that dangerous drugs have a limited place in our society, and that

their dissemination and use must be vigilantly monitored and policed to prevent the harm

that drug abuse and addiction causes to individuals, society and governments, Congress

enacted the Controlled Substances Act (“CSA”). Specifically, through the CSA, which

created a closed system of distribution for controlled substances, Congress established an

enterprise for good. CSA imposes a reporting duty that cuts across company lines.

Regulations adopted under the CSA require that companies who are entrusted with

permission to operate within this system cannot simply operate as competitive in an

“anything goes” profit-maximizing market. Instead, the statute tasks them to watch over

each other with a careful eye for suspicious activity. Driven by greed, Defendants

betrayed that trust and subverted the constraints of the CSA’s closed system to conduct

their own enterprise for evil.




      131
         McKesson Responds to Recent 60 Minutes Story About January 2017 Settlement With
the Federal Government, McKesson, available at http://www.mckesson.com/about-
mckesson/fighting-opioid-abuse/60-minutes-response (last visited Apr. 21, 2018).


                                              142
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 147 of 198. PageID #: 147




       451.      As “registrants” under the CSA, the RICO Supply Chain Defendants are

duty bound to identify and report “orders of unusual size, orders deviating substantially

from a normal pattern, and orders of unusual frequency.”132 Critically, these Defendants’

responsibilities do not end with the products they manufacture or distribute—there is no

such limitation in the law because their duties cut across company lines. Thus, when these

Defendants obtain information about the sales and distribution of other companies’ opioid

products, as they did through data mining companies like IMS Health, they were legally

obligated to report that activity to the DEA.

       452.      If morality and the law did not suffice, competition dictates that the RICO

Supply Chain Defendants would turn in their rivals when they had reason to suspect

suspicious activity. Indeed, if a manufacturer or distributor could gain market share by

reporting a competitor’s illegal behavior (causing it to lose a license to operate, or

otherwise inhibit its activity), ordinary business conduct dictates that it would do so.

Under the CSA this whistleblower or watchdog function is not only a protected choice,

but a statutory mandate. Unfortunately, however, that is not what happened. Instead,

knowing that investigations into potential diversion would only lead to shrinking markets,

the Rico Supply Chain Defendants elected to operate in a conspiracy of silence, in

violation of both the CSA and RICO.

       453.      The RICO Supply Chain Defendants’ scheme required the participation of

all. If any one member broke rank, its compliance activities would highlight deficiencies

of the others, and the artificially high quotas they maintained through their scheme would

crumble. But, if all the members of the enterprise conducted themselves in the same



     132
           21 C.F.R. § 1301.74(b).


                                             143
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 148 of 198. PageID #: 148




manner, it would be difficult for the DEA to go after any one of them. Accordingly,

through the connections they made as a result of their participation in the Healthcare

Distribution Alliance (“HDA”), the RICO Supply Chain Defendants chose to flout the

closed system designed to protect the citizens. Publicly, in 2008, they announced their

formulation of “Industry Compliance Guidelines: Reporting Suspicious Orders and

Prevention Diversion of Controlled Substances.” But, privately, the RICO Supply Chain

Defendants refused to act and through their lobbying efforts, they collectively sought to

undermine the impact of the CSA. Indeed, despite the issuance of these Industry

Compliance Guidelines, which recognize these Defendants’ duties under the law, as

illustrated by the subsequent industry-wide enforcement actions and consent orders

issued after that time, none of them complied. John Gray, President and CEO of the HDA

said to Congress in 2014, it is “difficult to find the right balance between proactive anti-

diversion efforts while not inadvertently limiting access to appropriately prescribed and

dispensed medications.” Yet, the RICO Supply Chain Defendants apparently all found

the same profit-maximizing balance – intentionally remaining silent to ensure the largest

possible financial return.

       454.    As described above, at all relevant times, the RICO Supply Chain

Defendants operated as an association-in-fact enterprise formed for the purpose of

unlawfully increasing sales, revenues and profits by fraudulently increasing the quotas

set by the DEA that would allow them to collectively benefit from a greater pool of

prescription opioids to manufacture and distribute. In support of this common purpose

and fraudulent scheme, the RICO Supply Chain Defendants jointly agreed to disregard

their statutory duties to identify, investigate, halt and report suspicious orders of opioids




                                             144
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 149 of 198. PageID #: 149




and diversion of their drugs into the illicit market so that those orders would not result in

a decrease, or prevent an increase in, the necessary quotas.

       455.    At all relevant times, as described above, the RICO Supply Chain

Defendants exerted control over, conducted and/or participated in the Opioid Supply

Chain Enterprise by fraudulently claiming that they were complying with their duties

under the CSA to identify, investigate and report suspicious orders of opioids in order to

prevent diversion of those highly addictive substances into the illicit market, and to halt

such unlawful sales, so as to increase production quotas and generate unlawful profits, as

follows:

       456.    The RICO Supply Chain Defendants disseminated false and misleading

statements to state and federal regulators claiming that:

           a. the quotas for prescription opioids should be increased;

           b. they were complying with their obligations to maintain effective controls
              against diversion of their prescription opioids;

           c. they were complying with their obligations to design and operate a
              system to disclose to the registrant suspicious orders of their prescription
              opioids;

           d. they were complying with their obligation to notify the DEA of any
              suspicious orders or diversion of their prescription opioids; and

           e. they did not have the capability to identify suspicious orders of
              controlled substances.

       457.    The Defendants applied political and other pressure on the DOJ and DEA

to halt prosecutions for failure to report suspicious orders of prescription opioids and

lobbied Congress to strip the DEA of its ability to immediately suspend registrations




                                             145
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 150 of 198. PageID #: 150




pending investigation by passing the “Ensuring Patient Access and Effective Drug

Enforcement Act.”133

        458.    The CSA and the Code of Federal Regulations, require the RICO Supply

Chain Defendants to make reports to the DEA of any suspicious orders identified through

the design and operation of their system to disclose suspicious orders. The failure to make

reports as required by the CSA and Code of Federal Regulations amounts to a criminal

violation of the statute.

        459.    The RICO Supply Chain Defendants knowingly and intentionally

furnished false or fraudulent information in their reports to the DEA about suspicious

orders, and/or omitted material information from reports, records and other document

required to be filed with the DEA including the Marketing Defendants’ applications for

production quotas. Specifically, the RICO Supply Chain Defendants were aware of

suspicious orders of prescription opioids and the diversion of their prescription opioids

into the illicit market, and failed to report this information to the DEA in their mandatory

reports and their applications for production quotas.



133
    HDMA is Now the Healthcare Distribution Alliance, Pharmaceutical Commerce, available at
http://pharmaceuticalcommerce.com/business-and-finance/hdma-now-healthcare-distribution-
alliance/ (last updated July 6, 2016); Lenny Bernstein & Scott Higham, Investigation: The DEA
Slowed Enforcement While the Opioid Epidemic Grew Out of Control, Wash. Post (Oct. 22,
2016), available at https://www.washingtonpost.com/investigations/the-dea-slowed-
enforcement-while-the- opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-
8d13- d7c704ef9fd9_story.html (last accessed December 21, 2017); Lenny Bernstein & Scott
Higham, Investigation: U.S. Senator Calls for Investigation of DEA Enforcement Slowdown
Amid Opioid Crisis, Wash. Post (Mar. 6, 2017), available at
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-
enforcement-slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html (last
accessed December 21, 2017); Eric Eyre, DEA Agent: “We Had no Leadership” in WV Amid
Flood of Pain Pills, Charleston Gazette-Mail (Feb. 18, 2017), available at
http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-leadership-in-wv-amid-
flood-of-pain-pills- (last accessed December 21, 2017).



                                             146
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 151 of 198. PageID #: 151




       460.     The RICO Supply Chain Defendants used, directed the use of, and/or

caused to be used, thousands of interstate mail and wire communications in service of

their scheme through virtually uniform misrepresentations, concealments and material

omissions regarding their compliance with their mandatory reporting requirements and

the actions necessary to carry out their unlawful goal of selling prescription opioids

without reporting suspicious orders or the diversion of opioids into the illicit market.

       461.     In devising and executing the illegal scheme, the RICO Supply Chain

Defendants devised and knowingly carried out a material scheme and/or artifice to

defraud by means of materially false or fraudulent pretenses, representations, promises,

or omissions of material facts.

       462.     For the purpose of executing the illegal scheme, the RICO Supply Chain

Defendants committed racketeering acts, which number in the thousands, intentionally

and knowingly with the specific intent to advance the illegal scheme. These racketeering

acts, which included repeated acts of mail fraud and wire fraud, constituted a pattern of

racketeering.

       463.     The RICO Supply Chain Defendants’ use of the mail and wires includes,

but is not limited to, the transmission, delivery, or shipment of the following by the

Marketing Defendants, the Distributor Defendants, or third parties that were foreseeably

caused to be sent as a result of the RICO Supply Chain Defendants’ illegal scheme,

including but not limited to:

           a. The prescription opioids themselves;

           b. Documents and communications that supported and/or facilitated the
              RICO Supply Chain Defendants’ request for higher aggregate production
              quotas, individual production quotas, and procurement quotas;




                                            147
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 152 of 198. PageID #: 152




           c. Documents and communications that facilitated the manufacture,
              purchase and sale of prescription opioids;

           d. RICO Supply Chain Defendants’ DEA registrations;

           e. Documents and communications that supported and/or facilitated RICO
              Supply Chain Defendants’ DEA registrations;

           f. RICO Supply Chain Defendants’ records and reports that were required
              to be submitted to the DEA pursuant to 21 U.S.C. § 827;

           g. Documents and communications related to the RICO Supply Chain
              Defendants’ mandatory DEA reports pursuant to 21 U.S.C. § 823 and 21
              C.F.R. § 1301.74;

           h. Documents intended to facilitate the manufacture and distribution of the
              RICO Supply Chain Defendants’ prescription opioids, including bills of
              lading, invoices, shipping records, reports and correspondence;

           i. Documents for processing and receiving payment for prescription
              opioids;

           j. Payments from the Distributors to the Marketing Defendants;

           k. Rebates and chargebacks from the Marketing Defendants to the
              Distributors Defendants;

           l. Payments to the RICO Supply Chain Defendants’ lobbyists through the
              PCF;

           m. Payments to the RICO Supply Chain Defendants’ trade organizations,
              like the HDA, for memberships and/or sponsorships;

           n. Deposits of proceeds from the RICO Supply Chain Defendants’
              manufacture and distribution of prescription opioids; and

           o. Other documents and things, including electronic communications.

       464.    The RICO Supply Chain Defendants (and/or their agents), for the purpose

of executing the illegal scheme, sent and/or received (or caused to be sent and/or received)

by mail or by private or interstate carrier, shipments of prescription opioids and related

documents by mail or by private carrier affecting interstate commerce.




                                            148
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 153 of 198. PageID #: 153




        465.    The RICO Supply Chain Defendants used the internet and other electronic

facilities to carry out their scheme and conceal the ongoing fraudulent activities.

Specifically, the RICO Supply Chain Defendants made misrepresentations about their

compliance with federal and state laws requiring them to identify, investigate and report

suspicious orders of prescription opioids and/or diversion of the same into the illicit

market.

        466.    At the same time, the RICO Supply Chain Defendants misrepresented the

superior safety features of their order monitoring programs, ability to detect suspicious

orders, commitment to preventing diversion of prescription opioids, and their compliance

with all state and federal regulations regarding the identification and reporting of

suspicious orders of prescription opioids.

        467.    The RICO Supply Chain Defendants utilized the internet and other

electronic resources to exchange communications, to exchange information regarding

prescription opioid sales, and to transmit payments and rebates/chargebacks.

        468.    The RICO Supply Chain Defendants also communicated by U.S. Mail, by

interstate facsimile, and by interstate electronic mail with each other and with various

other affiliates, regional offices, regulators, distributors, and other third-party entities in

furtherance of the scheme.

        469.    The mail and wire transmissions described herein were made in

furtherance of the RICO Supply Chain Defendants’ scheme and common course of

conduct to deceive regulators, the public and Plaintiff that these Defendants were

complying with their state and federal obligations to identify and report suspicious orders

of prescription opioids all while Defendants were knowingly allowing millions of doses




                                              149
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 154 of 198. PageID #: 154




of prescription opioids to divert into the illicit drug market. The RICO Supply Chain

Defendants’ scheme and common course of conduct was to increase or maintain high

production quotas for their prescription opioids from which they could profit.

       470.    Many of the precise dates of the fraudulent uses of the U.S. mail and

interstate wire facilities have been deliberately hidden by Defendants and cannot be

alleged without access to Defendants’ books and records. However, Plaintiff has

described the types of, and in some instances, occasions on which the predicate acts of

mail and/or wire fraud occurred. They include thousands of communications to

perpetuate and maintain the scheme, including the things and documents described in the

preceding paragraphs.

       471.    The RICO Supply Chain Defendants did not undertake the practices

described herein in isolation, but as part of a common scheme. Various other persons,

firms, and corporations, including third-party entities and individuals not named as

defendants in this Complaint, may have contributed to and/or participated in the scheme

with these Defendants in these offenses and have performed acts in furtherance of the

scheme to increase revenues, increase market share, and /or minimize the losses for the

RICO Supply Chain Defendants.

       472.    The predicate acts constituted a variety of unlawful activities, each

conducted with the common purpose of obtaining significant monies and revenues from

the sale of their highly addictive and dangerous drugs. The predicate acts also had the

same or similar results, participants, victims, and methods of commission. The predicate

acts were related and not isolated events.




                                             150
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 155 of 198. PageID #: 155




         473.   The predicate acts all had the purpose of creating the opioid epidemic that

substantially injured Plaintiff’s business and property, while simultaneously generating

billion-dollar revenue and profits for the RICO Supply Chain Defendants. The predicate

acts were committed or caused to be committed by the Defendants through their

participation in the Opioid Supply Chain Enterprise and in furtherance of its fraudulent

scheme.

         474.   As described above, the RICO Supply Chain Defendants were repeatedly

warned, fined, and found to be in violation of applicable law and regulations, and yet they

persisted. The sheer volume of enforcement actions against the RICO Supply Chain

Defendants supports this conclusion that the RICO Supply Chain Defendants operated

through a pattern and practice of willfully and intentionally omitting information from

their mandatory reports to the DEA as required by 21 C.F.R. § 1301.74.

         475.   Each instance of racketeering activity alleged herein was related, had

similar purposes, involved the same or similar participants and methods of commission,

and had similar results affecting similar victims, Plaintiff’s community and Plaintiff. The

RICO Supply Chain Defendants calculated and intentionally crafted the diversion scheme

to increase and maintain profits from unlawful sales of opioids, without regard to the

effect such behavior would have on this jurisdiction, its citizens or Plaintiff. The RICO

Supply Chain Defendants were aware that Plaintiff and the citizens of these jurisdictions

rely on these Defendants to maintain a closed system of manufacturing and distribution

to protect against the non-medical diversion and use of their dangerously addictive opioid

drugs.




                                            151
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 156 of 198. PageID #: 156




        476.    By intentionally refusing to report and halt suspicious orders of their

prescription opioids, the RICO Supply Chain Defendants engaged in a fraudulent scheme

and unlawful course of conduct constituting a pattern of racketeering activity.

VI.     CAUSES OF ACTION

                             COUNT I: PUBLIC NUISANCE
                                Federal Common Law
                                Against All Defendants

        477.    Plaintiff realleges and incorporates by reference the foregoing allegations

as if set forth at length herein.

        478.     “The elements of a claim based on the federal common law of nuisance

are simply that the defendant is carrying on an activity that is causing an injury or

significant threat of injury to some cognizable interest of the complainant.” Illinois v. City

of Milwaukee, 599 F.2d 151, 165 (7th Cir. 1979), rev’d on other grounds, Milwaukee II,

451 U.S. 304.

        479.    The Second Restatement, which “has been a common reference point for

courts considering cases arising under federal common law” Michigan v. U.S. Army

Corps of Engineers, 758 F.3d 892, 900 (7th Cir. 2014), defines a public nuisance as “an

unreasonable interference with a right common to the general public.” Restatement

(Second) of Torts § 821B(1) (1979) (defining public nuisance, in part, as a significant

interference with the public health, safety, peace, comfort, or convenience).

        480.    The Supreme Court, when analyzing claims under the federal common

law of public nuisance, has observed that “common law generally, adapts to changing

scientific and factual circumstances.” Am. Elec. Power Co. v. Connecticut, 564 U.S. 410,

423 (2011). Other Circuit courts have observed that the Supreme Court’s jurisprudence

“reflects [a] broad understanding” of the public nuisance doctrine and that “[p]ublic


                                             152
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 157 of 198. PageID #: 157




nuisance traditionally has been understood to cover a tremendous range of subjects.”

Michigan v. U.S. Army Corps of Engineers, 667 F.3d 765, 771-772 (7th Cir. 2011).

       481.    As more fully alleged in the preceding Paragraphs of this Complaint,

Defendants’ deliberately deceptive, coordinated, and nationwide marketing strategy to

expand name-brand and generic opioid use, together with their equally deliberate efforts

to evade restrictions on opioid distribution, has caused substantial and unreasonable

interference with Plaintiff and Plaintiff’s community’s public rights, including, but not

limited to, the public’s right to health, safety, welfare, peace, comfort, convenience, and

ability to be free from disturbance and reasonable apprehension of danger to person or

property.

       482.    Specifically, Manufacturer Defendants unreasonably interfered with

Plaintiff and Plaintiff’s community’s public rights by, inter alia, engaging in an

intentional, nationwide promotion and marketing scheme that pushed the use of opioids

for indications not federally approved, and by circulating false and misleading

information concerning their risks, benefits, and superiority, and/or downplaying or

omitting the risk of addiction arising from their use. And when Manufacturer Defendants

were aware that the marketing scheme was working, they did not take appropriate action

to educate doctors, healthcare providers and the medical community on the proper use of

and abuse and addiction risks associated with their name-brand and generic opioid

products as set forth in their opioid product labels. In so doing, Manufacturer Defendants

failed to comply with federal law.

       483.    Defendants have also unlawfully, intentionally, and unreasonably

distributed opioids or caused opioids to be distributed without maintaining effective




                                            153
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 158 of 198. PageID #: 158




controls against diversion. Defendants’ distribution scheme worked as an illicit

enterprise, and was driven by national policies, coordination, plans, and procedures that

were the same in Idaho as they were across the country. Such conduct was illegal and

proscribed by statute and regulation. Defendants’ failures to maintain effective controls

against diversion include Defendants’ failure to effectively monitor for suspicious orders,

report suspicious orders, and/or stop shipment of suspicious orders.

       484.    Defendants intentionally and unlawfully manufactured, marketed,

distributed, and sold prescription opioids that Defendants know, or reasonably should

know, would be diverted across various jurisdictions, causing widespread distribution of

prescription opioids in Plaintiff’s community, resulting in addiction and abuse, an

elevated level of crime, death and injuries, a higher level of fear, discomfort and

inconvenience, and direct costs to Plaintiff and Plaintiff’s community.

       485.    Defendants’ actions and its impacts were, and continue to be, inherently

transboundary in nature. When individual states, counties, cities, or tribal communities

implemented stricter measures on the sales of opioids, out-of-state suppliers filled the

gaps. Prescriptions for opioids manufactured and distributed in one jurisdiction were

regularly transported for sale in another. Additionally, prescriptions written in one

jurisdiction would, under some circumstances, be filled in a different jurisdiction. The

manufacturers and distributors were fully aware of this phenomenon and profited from it.

       486.    There is a uniquely federal interest associated with the widespread, and

transboundary nature of the prescription opioid epidemic and the federal common law is

an appropriate vehicle to address Plaintiff’s claims.




                                            154
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 159 of 198. PageID #: 159




       487.    Defendants’ interference with Plaintiff and Plaintiff’s community’s public

rights include, but are not limited to, the effects of addiction, abuse, elevated crime,

deaths, and increased expenditures to combat and address these harms. These damages

have been suffered and continue to be suffered directly by Plaintiff and Plaintiff’s

community.

       488.    Defendants’ actions have also created a palpable climate of fear, distress,

dysfunction and chaos among residents in Plaintiff’s community where opioid diversion,

abuse, and addiction are prevalent and where diverted opioids tend to be used frequently.

       489.    Specifically, Defendants’ conduct has caused, inter alia,:

           a. Children to fall victim to the opioid epidemic. Easy access to prescription
              opioids made opioids a recreational drug of choice among teenagers. Even
              infants have been born addicted to opioids due to prenatal exposure,
              causing severe withdrawal symptoms and lasting developmental impacts.

           b. Children to be routinely separated from their parents, who have fallen
              victim to easy access to opioids and/or related crime.

           c. Many residents to endure both the emotional and financial costs of caring
              for loved ones addicted to or injured by opioids, and the loss of
              companionship, wages, or other support from family members who have
              used, abused, become addicted to, overdosed on, or been killed by opioids.

           d. Increased crime and/or destruction of public spaces and property.

           e. Property crimes throughout Plaintiff’s community as addicts search for the
              means to finance their addiction.

           f. Employers to lose the value of productive and healthy employees.

           g. Resources to be diverted from other important public uses in order to fund
              public services most heavily impacted by the opioid epidemic.

           h. A decrease in property values within the Tribe




                                           155
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 160 of 198. PageID #: 160




        490.   Defendants’ impact on Plaintiff and Plaintiff’s community is of a

continuing nature. Defendants’ conduct will undoubtedly continue to cause long-lasting

effects on the public rights of Plaintiff and Plaintiff’s community.

        491.   Defendants know or should have known that their actions would lead to

the national opioid epidemic and to the resulting injuries to the public rights of Plaintiff

and of Plaintiff’s community.

        492.   The externalized risks associated with Defendants’ nuisance-creating

conduct as described herein greatly exceed the internalized benefits.

        493.   Plaintiff has sustained specific and special injuries because its damages

include, inter alia, health service expenditures, law enforcement expenditures, payment

of prescription opioids and opioid addiction treatment through its healthcare program,

casino revenue losses, and other costs related to opioid addiction treatment and overdose

prevention.

        494.   Defendants’ actions are a direct and proximate contributing cause of the

national opioid epidemic and of the injuries to the public rights of Plaintiff and Plaintiff’s

community.

        495.   Defendants’ actions, individually and collectively, are at the very least, a

substantial factor in causing the national opioid epidemic and the injuries to the public

rights of Plaintiff and Plaintiff’s community.

        496.   The injuries to the public rights of Plaintiff and Plaintiff’s community are

indivisible.




                                             156
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 161 of 198. PageID #: 161




       497.    Defendants’ manufacture, marketing, distribution, and sale of prescription

opioids, if unabated, will continue to cause an unreasonable interference with public

rights of Plaintiff and Plaintiff’s community.

       498.    Defendants are jointly and severally liable under the federal common law

of public nuisance.

       499.    Defendants’ conduct is ongoing and persistent, and Plaintiff seeks all

damages flowing from Defendants’ conduct. Plaintiff seeks economic losses (direct,

incidental, and/or consequential pecuniary losses) resulting from Defendants illegal and

wrongful conduct described above. Plaintiff does not seek damages for the wrongful

death, physical personal injury, or emotional distress caused by Defendants’ actions.

       500.    Plaintiff further seeks to abate the nuisance and harm created by

Defendants’ conduct.

       501.    Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed

by law, including, inter alia, abatement, compensatory damages, and punitive damages

from the Defendants for the creation of a public nuisance, attorney fees and costs, as well

as pre- and post-judgment interest.

                         COUNT II: PUBLIC NUISANCE
                   Idaho Code § 52-101 Et Seq. And Common Law
                              Against All Defendants

       502.    In the alternative to the First Cause of Action, if federal common law were

not to apply, Defendants are liable to Plaintiff under the applicable state common law

and/or statutory law of public nuisance (Idaho Code. § 52-101 et seq.).




                                            157
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 162 of 198. PageID #: 162




        503.    Plaintiff realleges and incorporates by reference the foregoing allegations

as if set forth at length herein.

        504.    Plaintiff alleges that Defendants actions have created a public nuisance.

Each Defendant is liable for public nuisance because its conduct at issue is intentional,

unreasonable, and unlawful, and has created an epidemic which annoys, injures or

endangers the safety, health, morals, comfort, or repose of a considerable number of

members of Plaintiff’s community. Defendants’ conduct is also indecent or offensive to

the senses, and constitutes an obstruction to the free use of property sufficient to constitute

an interference with Plaintiff and Plaintiff’s community’s comfortable enjoyment of life

or property.

        505.    As more fully alleged in the preceding Paragraphs of this Complaint,

Defendants’ intentional and deliberately deceptive marketing strategy to expand opioid

use, together with their equally deliberate efforts to evade restrictions on opioid

distribution has caused substantial and unreasonable interference with Plaintiff and

Plaintiff’s community’s public rights, including, but not limited to, the public’s right to

health, safety, welfare, peace, comfort, convenience, and ability to be free from

disturbance and reasonable apprehension of danger to person or property.

        506.    Specifically, Manufacturer Defendants intentionally, unlawfully, and

unreasonably interfered with Plaintiff and Plaintiff’s community’s public rights by, inter

alia, engaging in a promotion and marketing scheme that pushed the use of opioids for

indications not federally approved, and by circulating false and misleading information

concerning their risks, benefits, and superiority, and/or downplaying or omitting the risk

of addiction arising from their use. And when Manufacturer Defendants were aware that




                                              158
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 163 of 198. PageID #: 163




the marketing scheme was working, they did not take appropriate action to educate

doctors, healthcare providers and the medical community on the proper use of and abuse

and addiction risks associated with their name-brand and generic opioid products as set

forth in their opioid product labels. In so doing, Manufacturer Defendants failed to

comply with federal law.

        507.    Defendants have also unlawfully and intentionally distributed opioids or

caused opioids to be distributed within and without Plaintiff’s community absent effective

controls against diversion. Such conduct was illegal, and proscribed by statute and

regulation. Defendants’ failures to maintain effective controls against diversion include

Defendants’ failure to effectively monitor for suspicious orders, report suspicious orders,

and/or stop shipment of suspicious orders.

        508.    Defendant’s unreasonable interference with Plaintiff’s community’s

public rights include, but are not limited to, the effects of addiction, abuse, elevated crime,

deaths, and increased expenditures to combat and address these harms. Plaintiff has also

paid costs of opioid prescriptions for chronic pain paid directly through the Tribe’s

healthcare program, dispensed as a direct result of Defendants’ widespread, pervasive,

misleading, and effective opioid marketing campaign. Plaintiff has also made payments

through its healthcare program for opioid addiction treatment. These damages have been

suffered and continue to be suffered directly by Plaintiff and Plaintiff’s community.

        509.    Defendants’ actions have also created a palpable climate of fear, distress,

dysfunction and chaos among residents in Plaintiff’s community where opioid diversion,

abuse, and addiction are prevalent and where diverted opioids tend to be used frequently.

Specifically, Defendants conduct has caused (a) routine separation of children from their




                                              159
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 164 of 198. PageID #: 164




parents who have fallen victim to easy access to opioids and/or related crime; (b) children

to have easy access and to become addicted to opioids; (c) residents to endure both the

emotional and financial costs of caring for loved ones addicted to or injured by opioids;

(d) increased crime and/or destruction of public spaces and property; (e) property crimes

throughout Plaintiff’s community; (f) employers to lose the value of productive and

healthy employees; (g) resources to be diverted from other important public uses; and (h)

a decrease in property values within the Tribe.

        510.    Defendants’ conduct’s impact on Plaintiff and Plaintiff’s community is of

a continuing nature. Defendants’ conduct will undoubtedly continue to cause long-lasting

effects on their public rights.

        511.    Defendants knew or should have known that their actions would lead to

the national opioid epidemic and to the resulting injuries to the public rights of Plaintiff

and of Plaintiff’s community.

        512.    Plaintiff has sustained a special and peculiar injury because its damages

include, inter alia, health service expenditures, law enforcement expenditures, lost casino

revenue, payment of prescription opioids and opioid addiction treatment through its

healthcare program, and other costs related to opioid addiction treatment and overdose

prevention.

        513.    The externalized risks associated with Defendants’ nuisance-creating

conduct as described herein greatly exceed the internalized benefits.

        514.    Defendants’ actions are a direct and proximate contributing cause of the

opioid epidemic and the injuries to the public rights of Plaintiff and Plaintiff’s

community.




                                            160
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 165 of 198. PageID #: 165




        515.    Defendants, individually and collectively, are at the very least, a

substantial factor in causing the national opioid epidemic and of the injuries to the public

rights of Plaintiff and Plaintiff’s community.

        516.    The injuries to the public rights of Plaintiff and Plaintiff’s community are

indivisible injuries.

        517.    Defendants’ manufacture, marketing, distribution, and sale of prescription

opioids, if unabated, will continue to cause an unreasonable interference with public

rights of Plaintiff and Plaintiff’s community.

        518.    Defendants’ conduct is ongoing and persistent, and Plaintiff seeks all

damages flowing from Defendants’ conduct. Plaintiff seeks economic losses (direct,

incidental, and/or consequential pecuniary losses) resulting from Defendants’ illegal and

wrongful conduct described above. Plaintiff does not seek damages for the wrongful

death, physical personal injury, or emotional distress caused by Defendants’ actions.

        519.    Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed

by law, including, inter alia, abatement, compensatory damages, and punitive damages

from the Defendants for the creation of a public nuisance, attorney fees and costs, as well

as pre- and post-judgment interest.

COUNT III: RACKETEER-INFLUENCED AND CORRUPT ORGANIZATIONS
        ACT, 18 U.S.C. § 1961 Et Seq. - Opioid Marketing Enterprise
    (Against Manufacturer Defendants – “Rico Marketing Defendants”)

        520.    Plaintiff realleges and incorporates by reference the foregoing allegations

as if set forth at length herein.




                                             161
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 166 of 198. PageID #: 166




       521.    At all relevant times, the RICO Marketing Defendants were and are

“persons” under 18 U.S.C. § 1961(3) because they are entities capable of holding, and do

hold, “a legal or beneficial interest in property.”

       522.    The Opioid Marketing Enterprise was an association-in-fact enterprise

that consisted of the RICO Marketing Defendants; the Front Groups; and the KOLs. The

activities of this enterprise affected interstate commerce.

       523.    The RICO Marketing Defendants (a) through the use of “Front Groups”

that appeared to be independent of the RICO Marketing Defendants; (b) through the

dissemination of publications that supported the RICO Marketing Defendants scheme;

(c) through continuing medical education (“CME”) programs controlled and/or funded

by the RICO Marketing Defendants; (d) by the hiring and deployment of so-called “key

opinion leaders,” (“KOLs”) who were paid by the RICO Marketing Defendants to

promote their message; and (e) through the “detailing” activities of the RICO Marketing

Defendants’ sales forces, conducted an association-in-fact enterprise, and/or participated

in the conduct of that enterprise through a pattern of illegal activities (the predicate

racketeering acts of mail and wire fraud) to carry out the common purpose of the Opioid

Marketing Enterprise, i.e., to increase unlawfully profits and revenues from the continued

prescription and use of name-brand and generic opioids for long-term chronic pain and

through creating widespread dependency on and addiction to opioids. The Opioid

Marketing Enterprise sought to further this common purpose through a fraudulent scheme

to change prescriber habits and public perception about the safety and efficacy of opioid

use. In so doing, each of the RICO Marketing Defendants knowingly conducted and




                                             162
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 167 of 198. PageID #: 167




participated in the conduct of the Opioid Marketing Activities by engaging in mail and

wire fraud in violation of 18 U.S.C. § 1962(c) and (d).

        524.    Each of the RICO Marketing Defendants and the other members of the

Opioid Marketing Enterprise conducted and participated in the conduct of the Opioid

Marketing Enterprise by playing a role in furthering the enterprise’s common purpose of

increasing profits and sales through the knowing and intentional dissemination of false

and misleading information about the safety and efficacy of long-term opioid use.

        525.    The RICO Marketing Defendants worked together to coordinate the

Enterprise’s goals and conceal their role, and the Enterprise’s existence, from the public

by, among other things, (a) funding, editing, and distributing publications that supported

and advanced their false messages; (b) funding KOLs to promote their false messages;

(c) funding, editing, and distributing CME programs to advance their false messages; and

(d) tasking their own employees to direct deceptive marketing materials and pitches

directly at physicians and, in particular, at physicians lacking the expertise of pain care

specialists (that is, sales detailing).

        526.    Each of the Front Groups helped disguise the role of RICO Marketing

Defendants by purporting to be unbiased, independent patient-advocacy and professional

organizations in order to disseminate patient education materials, a body of biased and

unsupported scientific “literature,” and “treatment guidelines” that promoted the RICO

Marketing Defendants’ false messages.

        527.    Each of the KOLs were physicians chosen and paid by each of the RICO

Marketing Defendants to influence prescribers’ habits by promoting the RICO Marketing

Defendants’ false message through, among other things, writing favorable journal articles




                                            163
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 168 of 198. PageID #: 168




and delivering supportive CMEs as if they were independent medical professionals,

thereby further obscuring the RICO Marketing Defendants’ role in the Opioid Marketing

Enterprise and the Opioid Marketing Enterprise’s existence.

       528.    Further, each of the RICO Marketing Defendants, KOLs, and Front

Groups that made-up the Opioid Marketing Enterprise had systematic links to and

personal relationships with each other through (a) joint participation in lobbying groups,

(b) trade industry organizations, (c) contractual relationships, and (d) continuing

coordination of activities. These systematic links and personal relationships allowed

members of the Opioid Marketing Enterprise to act with a common purpose and agree to

conduct and participate in the conduct of the Opioid Marketing Enterprise. Specifically,

each of the RICO Marketing Defendants coordinated their efforts through the same KOLs

and Front Groups, based on their agreement and understanding that the Front Groups and

KOLs were industry-friendly and would work together with the RICO Marketing

Defendants to advance the common purpose of the Opioid Marketing Enterprise. And

each of the individuals and entities who formed the Opioid Marketing Enterprise acted to

enable the common purpose and fraudulent scheme of the Opioid Marketing Enterprise.

       529.    At all relevant times, the Opioid Marketing Enterprise: (a) had an

existence separate and distinct from each member of the Opioid Marketing Enterprise;

(b) was separate and distinct from the pattern of racketeering in which the RICO

Marketing Defendants engaged; (c) was an ongoing and continuing organization

consisting of individuals, persons, and legal entities, including each of the RICO

Marketing Defendants; (d) was characterized by interpersonal relationships between and

among each member of the Opioid Marketing Enterprise, including between the RICO




                                           164
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 169 of 198. PageID #: 169




Marketing Defendants and each of the Front Groups and KOLs; and (e) had sufficient

longevity for the enterprise to pursue its purpose and functioned as a continuing unit.

       530.    The RICO Marketing Defendants conducted and participated in the

conduct of the Opioid Marketing Enterprise through a pattern of racketeering activity that

employed the use of mail and interstate wire facilities, in violation of 18 U.S.C. § 1341

(mail fraud) and § 1343 (wire fraud), to increase profits and revenue by changing

prescriber habits and public perceptions in order to increase the prescription and use of

prescription opioids.

       531.    The RICO Marketing Defendants each committed, conspired to commit,

and/or aided and abetted in the commission of at least two predicate acts of racketeering

activity (i.e. violations of 18 U.S.C. §§ 1341 and 1343) within the past ten years.

       532.    The multiple acts of racketeering activity that the RICO Marketing

Defendants committed, or aided and abetted in the commission of, were related to each

other, posed a threat of continued racketeering activity and/or constituted continuous

racketeering activity, and therefore constitute a “pattern of racketeering activity.” The

racketeering activity was made possible by the RICO Marketing Defendants’ regular use

of the facilities, services, distribution channels, and employees of the Opioid Marketing

Enterprise. The RICO Marketing Defendants participated in the scheme to defraud by

using mail, telephones, and the internet to transmit mailings and wires in interstate or

foreign commerce.

       533.    The RICO Marketing Defendants’ predicate acts of racketeering (18

U.S.C. § 1961(1)) include, but are not limited to:

           a. Mail Fraud: The RICO Marketing Defendants violated 18 U.S.C. § 1341
              by sending or receiving, or by causing to be sent and/or received,



                                            165
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 170 of 198. PageID #: 170




               materials via U.S. mail or commercial interstate carriers for the purpose
               of executing the unlawful scheme to design, manufacture, market, and
               sell the prescription opioids by means of false pretenses,
               misrepresentations, false promises, and omissions.

           b. Wire Fraud: The RICO Marketing Defendants violated 18 U.S.C. §
              1343 by transmitting and/or receiving, or by causing to be transmitted
              and/or received, materials by interstate wires for the purpose of
              executing the unlawful scheme to design, manufacture, market, and sell
              the prescription opioids by means of false pretenses, misrepresentations,
              false promises, and omissions.

       534.    Indeed, as summarized herein, the RICO Marketing Defendants used the

mail and interstate wires to send or receive thousands of communications, publications,

representations, statements, electronic transmissions, and payments to carry out the

Opioid Marketing Enterprise’s fraudulent scheme.

       535.    Because the RICO Marketing Defendants disguised their participation in

the Opioid Marketing Enterprise, and worked to keep even the Opioid Marketing

Enterprise’s existence secret so as to give the false appearance that their false messages

reflected the views of independent third parties, many of the precise dates of the Opioid

Marketing Enterprise’s uses of the U.S. Mail and interstate wire facilities (and

corresponding predicate acts of mail and wire fraud) have been hidden and cannot be

alleged without access to the books and records maintained by the RICO Marketing

Defendants, Front Groups, and KOLs. Indeed, an essential part of the successful

operation of the Opioid Marketing Enterprise depended upon secrecy. However, Plaintiff

has described occasions on which the RICO Marketing Defendants, Front Groups, and

KOLs disseminated misrepresentations and false statements to consumers, prescribers,

regulators and Plaintiff, and how those acts were in furtherance of the scheme.




                                           166
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 171 of 198. PageID #: 171




       536.    Each instance of racketeering activity alleged herein was related, had

similar purposes, involved the same or similar participants and methods of commission,

and had similar results affecting similar victims, including consumers, prescribers,

regulators, and Plaintiff. The RICO Marketing Defendants, Front Groups, and KOLs

intentionally crafted the scheme in accordance with the common purpose of the Opioid

Marketing Enterprise to ensure that their own profits—and the rewards of the scheme

meted out to the Front Groups and KOLs—remained high. In designing and

implementing the scheme, the RICO Marketing Defendants understood and intended that

those in the distribution chain would rely on the integrity of the pharmaceutical

companies and ostensibly neutral third parties to provide objective and scientific evidence

regarding the RICO Marketing Defendants’ products.

       537.    The racketeering activities conducted by the RICO Marketing Defendants,

Front Groups, and KOLs amounted to a common course of conduct, with a similar pattern

and purpose, intended to deceive consumers, prescribers, regulators, and Plaintiff. Each

separate use of the U.S. Mail and/or interstate wire facilities employed by the RICO

Marketing Defendants was related, had similar intended purposes, involved similar

participants and methods of execution, and had the same results affecting the same

victims, including consumers, prescribers, regulators and Plaintiff. The RICO Marketing

Defendants have engaged in the pattern of racketeering activity for the purpose of

conducting the ongoing affairs of the Opioid Marketing Enterprise.

       538.    Each of the RICO Marketing Defendants aided and abetted others in the

violations of the above laws, thereby rendering them indictable as principals in the 18

U.S.C. §§ 1341 and 1343 offenses.




                                            167
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 172 of 198. PageID #: 172




         539.   As described herein, the RICO Marketing Defendants engaged in a pattern

of related and continuous predicate acts for years. The predicate acts constituted a variety

of unlawful activities, each conducted with the common purpose of obtaining significant

money and revenue from the marketing and sale of their highly addictive and dangerous

drugs.

         540.   The pattern of racketeering activity alleged herein is continuing as of the

date of this Complaint and, upon information and belief, will continue into the future

unless enjoined by this Court. The last racketeering incident occurred within five years

of the commission of a prior incident of racketeering.

         541.   The RICO Marketing Defendants’ violations of law and their pattern of

racketeering activity directly and proximately caused Plaintiff injury in its business and

property. They also directly and proximately caused injury to Plaintiff’s residents. The

RICO Marketing Defendants’ pattern of racketeering activity logically, substantially, and

foreseeably caused an opioid epidemic. Plaintiff’s injuries were not unexpected,

unforeseen, or independent. Rather, as Plaintiff alleges, the RICO Marketing Defendants

knew that the opioids were unsuited to treatment of long-term chronic, non-acute, and

non-cancer pain, or for any other use not approved by the FDA, and knew that opioids

were highly addictive and subject to abuse. Nevertheless, the RICO Marketing

Defendants engaged in a scheme that utilized the mail and interstate wires in order to

carry out the Opioid Marketing Enterprises’ fraudulent scheme, thereby increasing sales

of their opioid products.

         542.   The RICO Marketing Defendants’ creation of, and then participation in,

the Opioid Marketing Enterprise through a pattern of racketeering activities to carry-out




                                            168
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 173 of 198. PageID #: 173




their fraudulent scheme has injured Plaintiff in the form of substantial losses of money

and property that logically, directly and foreseeably arise from the opioid-addiction

epidemic. Plaintiff’s injuries, as alleged throughout this Complaint, and expressly

incorporated herein by reference, include, inter alia, the costs of (a) medical and

therapeutic care, and other treatment costs for patients suffering from opioid addiction or

disease, overdose, or death; (b) opioid prescriptions for chronic pain paid directly through

the Tribe’s healthcare program, dispensed as a direct result of Defendants’ widespread,

pervasive and misleading opioid marketing campaign; (c) increased costs to the Tribe’s

healthcare program for payment of opioid abuse treatment; (d) counseling, treatment and

rehabilitation services; (e) treatment of infants born with opioid-related medical

conditions; (f) welfare and foster care for children whose parents suffer from opioid-

related disability or incapacitation, including costs of related legal proceedings; (g) law

enforcement and public safety connected to the opioid epidemic within the Tribe’s

community; (h) increased burden on the Tribe’s judicial system; (i) re-education of

doctors and patients about the appropriate use of opioids; and (j) extensive clean-up of

public parks, spaces, and facilities.

       543.    Plaintiff has also suffered substantial damages in the form of lost casino

revenue, lost productivity of tribal members, lost economic activity, lost reputation and

good will, and lost opportunity for growth and self-determination. These damages have

been suffered and continue to be suffered directly by the Tribe.

       544.    These damages logically, directly, and foreseeably arose from the opioid-

addiction epidemic. The health and welfare of Plaintiff’s citizens also have been injured.




                                            169
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 174 of 198. PageID #: 174




        545.    Plaintiff is most directly harmed and there is no other plaintiff better suited

to seek a remedy for the economic harms at issue here.

        546.    Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed

by law, including, inter alia, abatement, compensatory damages, punitive damages,

attorney fees and costs, as well as pre- and post-judgment interest.


COUNT IV: RACKETEER-INFLUENCED AND CORRUPT ORGANIZATIONS
        ACT, 18 U.S.C. § 1961 Et Seq. – Opioid Supply Chain Enterprise
 (Against AmerisourceBergen, Cardinal, McKesson, Purdue, Actavis, Cephalon,
       Teva, Endo, And Mallinckrodt – “Rico Supply Chain Defendants”)

        547.    Plaintiff incorporates by reference all other paragraphs of this Complaint

as if fully set forth herein.

        548.    At all relevant times, the RICO Supply Chain Defendants were and are

“persons” under 18 U.S.C. § 1961(3) because they are entities capable of holding, and do

hold, “a legal or beneficial interest in property.”

        549.    The RICO Supply Chain Defendants together formed an association-in-

fact enterprise, the Opioid Supply Chain Enterprise, for the purpose of coordination and

increasing the quota for and profiting from the increased volume of opioid sales in the

United States, including but not limited to, creating a market for non-medical use of

opioids of epidemic proportions. The Opioid Supply Chain Enterprise is an association-

in-fact enterprise within the meaning of § 1961. The Opioid Supply Chain Enterprise

consists of the RICO Supply Chain Defendants. The activities of the Opioid Supply Chain

Enterprise affect interstate commerce.




                                              170
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 175 of 198. PageID #: 175




        550.    Many of the RICO Supply Chain Defendants are members, participants,

and/or sponsors of the HDA, and have been since at least 2006, and utilized the HDA to

form the interpersonal relationships of the Opioid Supply Chain Enterprise and to assist

the RICO Supply Chain Defendants in engaging in the pattern of racketeering activity

that gives rise to this Count.

        551.    At all relevant times, the Opioid Supply Chain Enterprise: (a) had an

existence separate and distinct from each of the RICO Supply Chain Defendants; (b) was

separate and distinct from the pattern of racketeering in which the RICO Supply Chain

Defendants engaged; (c) was an ongoing and continuing organization consisting of legal

entities, including each of the RICO Supply Chain Defendants; (d) was characterized by

interpersonal relationships among the RICO Supply Chain Defendants; (e) had sufficient

longevity for the enterprise to pursue its purpose; and (f) functioned as a continuing unit.

Each member of the Opioid Supply Chain Enterprise participated in the conduct of the

enterprise through a pattern of racketeering activity, and shared in the astounding growth

of profits supplied by fraudulently inflating opioid quotas and resulting sales.

        552.    The RICO Supply Chain Defendants carried out, or attempted to carry out,

a coordinated scheme to defraud federal and state regulators, the American public, and

Plaintiff by knowingly conducting or participating in the conduct of the Opioid Supply

Chain Enterprise through a pattern of racketeering activity within the meaning of 18

U.S.C. § 1961(1) that employed the use of mail and wire interstate facilities, in violation

of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud). In so doing, each of the RICO

Supply Chain Defendants knowingly conducted and participated in the conduct of the




                                            171
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 176 of 198. PageID #: 176




Opioid Supply Chain Enterprise by engaging in mail and wire fraud in violation of 18

U.S.C. § 1962(c) and (d).

       553.      The RICO Supply Chain Defendants committed, conspired to commit,

and/or aided and abetted in the commission of at least two predicate acts of racketeering

activity (i.e. violations of 18 U.S.C. §§ 1341 and 1343) within the past ten years. The

multiple acts of racketeering activity that the RICO Supply Chain Defendants committed,

or aided and abetted in the commission of, were related to each other, posed a threat of

continued racketeering activity and/or constituted continuous racketeering activity, and

therefore constitute a “pattern of racketeering activity.” The racketeering activity was

made possible by the RICO Supply Chain Defendants’ regular use of the facilities,

services, distribution channels, and employees of the Opioid Supply Chain Enterprise.

The RICO Supply Chain Defendants participated in the scheme to defraud by using mail,

telephone and the Internet to transmit mailings and wires in interstate or foreign

commerce.

       554.      The RICO Supply Chain Defendants also conducted and participated in

the conduct of the affairs of the Opioid Supply Chain Enterprise through a pattern of

racketeering activity by the felonious manufacture, importation, receiving, concealment,

buying, selling, or otherwise dealing in a controlled substance or listed chemical (as

defined in section 102 of the Controlled Substance Act), punishable under any law of the

United States.

       555.      The RICO Supply Chain Defendants committed crimes that are

punishable as felonies under the laws of the United States. Specifically, 21 U.S.C. §

843(a)(4) makes it unlawful for any person knowingly or intentionally to furnish false or




                                           172
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 177 of 198. PageID #: 177




fraudulent information in, or omit any material information from, any application, report,

record or other document required to be made, kept or filed under this subchapter. A

violation of § 843(a)(4) is punishable by up to four years in jail, making it a felony. 21

U.S.C. § 843(d)(1).

       556.      In sum, the RICO Supply Chain Defendants’ predicate acts of racketeering

(18 U.S.C. § 1961(1)) consisted of:

              a. Mail Fraud: The RICO Supply Chain Defendants violated 18 U.S.C. §
                 1341 by sending or receiving, or by causing to be sent and/or received,
                 materials via U.S. mail or commercial interstate carriers for the purpose
                 of executing the unlawful scheme to design, manufacture, market, and
                 sell the prescription opioids by means of false pretenses,
                 misrepresentations, false promises, and omissions.

              b. Wire Fraud: The RICO Supply Chain Defendants violated 18 U.S.C. §
                 1343 by transmitting and/or receiving, or by causing to be transmitted
                 and/or received, materials by interstate wire for the purpose of executing
                 the unlawful scheme to design, manufacture, market, and sell the
                 prescription opioids by means of false pretenses, misrepresentations,
                 false promises, and omissions.

              c. Controlled Substance Violations: The RICO Supply Chain Defendants
                 who are Distributor RICO Supply Chain Defendants violated 21 U.S.C.
                 § 843 by knowingly or intentionally furnishing false or fraudulent
                 information in, and/or omitting material information from, documents
                 filed with the DEA.

       557.      The RICO Supply Chain Defendants conducted their pattern of

racketeering activity in this jurisdiction and throughout the United States through this

enterprise.

       558.      The RICO Supply Chain Defendants aided and abetted others in the

violations of the above laws, thereby rendering them indictable as principals in the 18

U.S.C. §§ 1341 and 1343 offenses.




                                              173
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 178 of 198. PageID #: 178




           559.   The RICO Supply Chain Defendants hid from the general public and

suppressed and/or ignored warnings from third parties, whistleblowers, and governmental

entities about the reality of the suspicious orders that the RICO Supply Chain Defendants

were filling on a daily basis – leading to the diversion of hundreds of millions of doses of

prescription opioids into the illicit market.

           560.   The RICO Supply Chain Defendants, with knowledge and intent, agreed

to the overall objective of their fraudulent scheme and participated in a coordinated,

common course of conduct to commit acts of fraud.

           561.   Indeed, for the RICO Supply Chain Defendants’ fraudulent scheme to

work, each of the RICO Supply Chain Defendants had to agree to implement similar

tactics.

           562.   As described herein, the RICO Supply Chain Defendants engaged in a

pattern of related and continuous predicate acts for years. The predicate acts constituted

a variety of unlawful activities, each conducted with the common purpose of obtaining

significant monies and revenues from the sale of their highly addictive and dangerous

drugs. The predicate acts also had the same or similar results, participants, victims, and

methods of commission. The predicate acts were related and not isolated events.

           563.   The predicate acts all had the purpose of creating the opioid epidemic that

substantially injured Plaintiff’s business and property, as well as the health and welfare

of Plaintiff’s citizens, while simultaneously generating billion-dollar revenue and profits

for the RICO Supply Chain Defendants. The predicate acts were committed or caused to

be committed by the RICO Supply Chain Defendants through their participation in the

Opioid Supply Chain Enterprise and in furtherance of its fraudulent scheme.




                                                174
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 179 of 198. PageID #: 179




       564.    The pattern of racketeering activity alleged herein is continuing as of the

date of this Complaint and, upon information and belief, will continue into the future

unless enjoined by this Court.

       565.    Many of the precise dates of the RICO Supply Chain Defendants’ criminal

actions at issue here have been hidden by RICO Supply Chain Defendants and cannot be

alleged without access to RICO Supply Chain Defendants’ books and records. Indeed, an

essential part of the successful operation of the Opioid Supply Chain Enterprise alleged

herein depended upon secrecy.

       566.    By intentionally refusing to report and halt suspicious orders of their

prescription opioids, RICO Supply Chain Defendants engaged in a fraudulent scheme and

unlawful course of conduct constituting a pattern of racketeering activity.

       567.    It was foreseeable to the RICO Supply Chain Defendants that Plaintiff

would be harmed when they refused to report and halt suspicious orders, because their

violation of the duties imposed by the CSA and Code of Federal Regulations allowed the

widespread diversion of prescription opioids out of appropriate medical channels and into

the illicit drug market—causing the opioid epidemic that the CSA intended to prevent.

       568.    The last racketeering incident occurred within five years of the

commission of a prior incident of racketeering.

       569.    The RICO Supply Chain Defendants’ violations of law and their pattern

of racketeering activity directly and proximately caused Plaintiff’s injury in its business

and property. The RICO Supply Chain Defendants’ pattern of racketeering activity,

including their refusal to identify, report and halt suspicious orders of controlled

substances, logically, substantially, and foreseeably caused an opioid epidemic. Plaintiff




                                            175
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 180 of 198. PageID #: 180




was injured by the RICO Supply Chain Defendants’ pattern of racketeering activity and

the opioid epidemic that it created.

         570.   RICO Supply Chain Defendants knew that the opioids they manufactured

and supplied were unsuited to treatment of long-term, chronic, non-acute, and non-cancer

pain, or for any other use not approved by the FDA, and knew that opioids were highly

addictive and subject to abuse. Nevertheless, in order to increase sales of their opioid

products, the RICO Supply Chain Defendants engaged in a scheme of deception by

refusing to identify or report suspicious orders of prescription opioids that they knew

were highly addictive, subject to abuse, and were actually being diverted into the market

of non-medical use. They did so by utilizing the mail and interstate wires as part of their

fraud.

         571.   The RICO Supply Chain Defendants’ predicate acts and pattern of

racketeering activity were a proximate cause of the opioid epidemic that has injured

Plaintiff in the form of substantial losses of money and property that logically, directly,

and foreseeably arise from the opioid-addiction epidemic brought on by the RICO Supply

Chain Defendants’ acts. The RICO Supply Chain Defendants’ predicate acts also injured

the health and welfare of Plaintiff’s residents.

         572.   Plaintiff’s injuries, as alleged throughout this Complaint, and expressly

incorporated herein by reference, include, inter alia, the costs of (a) medical and

therapeutic care, and other treatment costs for patients suffering from opioid addiction or

disease, overdose, or death; (b) opioid prescriptions for chronic pain paid directly through

the Tribe’s healthcare program, dispensed as a direct result of Defendants’ widespread,

pervasive and misleading opioid marketing campaign; (c) increased costs to Tribe’s




                                             176
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 181 of 198. PageID #: 181




healthcare program for payment of opioid abuse treatment; (d) counseling, treatment and

rehabilitation services; (e) treatment of infants born with opioid-related medical

conditions; (f) welfare and foster care for children whose parents suffer from opioid-

related disability or incapacitation, including costs of related legal proceedings; (g) law

enforcement and public safety connected to the opioid epidemic within the Tribe’s

community; (h) increased burden on the Tribe’s judicial system; (i) re-education of

doctors and patients about the appropriate use of opioids; and (j) extensive clean-up of

public parks, spaces, and facilities.

        573.    The predicate acts and pattern of racketeering activity proximately caused

Plaintiff’s injuries, as alleged throughout this Complaint, including Count III of this

Complaint, and such allegations are expressly incorporated herein by reference.

        574.    Plaintiff’s injuries, as alleged throughout this Complaint, are hereby

expressly incorporated herein by reference.

        575.    Plaintiff is most directly harmed and there is no other plaintiff better suited

to seek a remedy for the economic harms at issue here.

        576.    Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed

by law, including, inter alia, abatement, compensatory damages, punitive damages,

attorney fees and costs, as well as pre- and post-judgment interest.

                 COUNT V: LANHAM ACT, 15 U.S.C. § 1125(a)(1)(B)

                                    Against All Defendants

        577.    Plaintiff realleges and incorporates by reference the foregoing allegations

as if set forth at length herein.

        578.    The Lanham Act, 15 U.S.C. § 1125(a), provides, in pertinent part:


                                              177
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 182 of 198. PageID #: 182




       (1) Any person who, on or in connection with any goods or services . . .
       uses in commerce any . . . false or misleading description of fact, or false
       or misleading representation of fact, which –

       (B) in commercial advertising or promotion, misrepresents the nature,
       characteristics [or] qualities . . . of his or her or another person’s goods,
       services, or commercial activities, shall be liable in a civil action by any
       person who believes that he or she is or is likely to be damaged by such
       act.

       579.     As alleged herein, Defendants, in connection with their manufacture,

distribution, and/or sale of prescription opioids, made numerous false or misleading

descriptions and representations of fact during the advertising and promotion of

prescription opioids.

       580.     These false or misleading descriptions and representations of fact

misrepresented the nature, characteristics, or qualities of the prescription opioids.

       581.     As described herein, Manufacturer Defendants misrepresented the safety

and efficacy of prescription opioids. Diversion Defendants misleadingly represented that

they were taking effective steps to prevent diversion.

       582.     Defendants’ misrepresentations proximately caused Plaintiff’s injuries, as

alleged throughout this Complaint, and such allegations are expressly incorporated herein

by reference.

       583.     Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed

by law, including, inter alia, abatement, compensatory damages, punitive damages,

attorney fees and costs, as well as pre- and post-judgment interest.

                COUNT VI: INTENTIONAL MISREPRESENTATION

                                 Against All Defendants




                                             178
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 183 of 198. PageID #: 183




          584.   Plaintiff incorporates by reference all preceding paragraphs of this

Complaint as if fully set forth herein.

          585.   The Defendants made fraudulent misrepresentations and omissions of

material fact. Defendants’ knowing deceptions during the relevant period, more fully

described in this Complaint, were intended to induce reliance.

          586.   Those misrepresentations and omissions were known to be untrue by the

Defendants, or were recklessly made.

          587.   As alleged herein, the Manufacturer Defendants engaged in false

representations and concealments of material fact regarding the use of name-brand and

generic opioids to treat chronic non-cancer pain.

          588.   As alleged herein, Defendants made false statements and/or omissions

regarding their compliance with state and federal law regarding their duties to prevent

diversion, their duties to monitor, report and halt suspicious orders, and/or concealed their

noncompliance with these requirements. Defendants also failed to disclose the prevalence

of diversion of controlled substances, including opioids within the Tribe’s community.

          589.   The Defendants made those misrepresentations and omissions in an

intentional effort to deceive Plaintiff and Plaintiff’s community, despite the Defendants’

knowledge of the dangers of such use of name-brand and generic prescription opioids.

          590.   In addition, and independently, Marketing Defendants had a duty not to

deceive Plaintiff because Defendants had in their possession unique material knowledge

that was unknown, and not knowable, to Plaintiff, Plaintiff’s agents, physicians, and the

public.




                                             179
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 184 of 198. PageID #: 184




          591.     The Defendants continued making those misrepresentations, and failed to

correct those material omissions, despite repeated regulatory settlements and publications

demonstrating the false and misleading nature of the Defendants’ omissions and/or

claims.

          592.     Defendants had a duty to disclose the above-referenced material facts, yet

concealed them. These false representations and concealed facts were material to the

conduct and actions at issue. Defendants made these false representations and concealed

facts with knowledge of the falsity of their representations and did so with the intent of

misleading Plaintiff, Plaintiff’s community, the public, and persons on whom these

entities relied.

          593.     Defendants intended and had reason to expect under the operative

circumstances that Plaintiff, Plaintiff’s agents, physicians, the public, and persons on

whom Plaintiff and its agents relied would be deceived by Defendants’ statements,

concealments, and conduct as alleged herein and that these entities would act or fail to

act in reasonable reliance thereon.

          594.     Plaintiff, Plaintiff’s community, and others, did in fact rightfully,

reasonably, and justifiably rely on Defendants’ representations and/or concealments, both

directly and indirectly.

          595.     For instance, doctors, including those serving the Tribe and its members,

relied on the Defendants’ misrepresentations and omissions in prescribing opioids for

chronic pain relief. Patients, including members of the Tribe, relied on the Defendants’

misrepresentations and omissions in taking prescription opioids for chronic pain relief.




                                               180
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 185 of 198. PageID #: 185




        596.    Also, as a result of these representations and/or omissions, Plaintiff

proceeded under the misapprehension that the opioid crisis was simply a result of conduct

by persons other than Defendants. As a consequence, these Defendants prevented

Plaintiff from a more timely and effective response to the opioid crisis.

        597.    Defendants’ misconduct alleged in this case is ongoing and persistent.

        598.    Plaintiff’s community has experienced an unprecedented opioid addiction

and overdose epidemic leading to increased costs for, inter alia, treatment services,

autopsies, emergency room visits, medical care, treatment for related illnesses and

accidents, payments for fraudulent or medically unnecessary prescriptions, and lost

productivity to the Tribe’s workforce.

        599.    As a direct and foreseeable consequence of Defendants’ fraud, Plaintiff

has incurred and continues to incur costs for opioid prescriptions in excess of those

Plaintiff would have otherwise incurred.

        600.    The injuries alleged by Plaintiff herein were sustained as a direct and

proximate result of Defendants’ fraudulent conduct.

        601.    Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed

by law, including, inter alia, abatement, compensatory damages, punitive damages,

attorney fees and costs, as well as pre- and post-judgment interest.

               COUNT VII: NEGLIGENCE AND GROSS NEGLIGENCE

                                    Against All Defendants

        602.    Plaintiff realleges and incorporates by reference the foregoing allegations

as if set forth at length herein.




                                              181
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 186 of 198. PageID #: 186




       603.    To establish actionable negligence in Idaho, Plaintiff must show a duty, a

breach of that duty, and injury resulting proximately therefrom.

       604.    Defendants have a duty to exercise reasonable care under the

circumstances, in light of the risks. This includes a duty not to cause foreseeable harm to

others. In addition, these Defendants, having engaged in conduct that created an

unreasonable risk of harm to others, had, and still have, a duty to exercise reasonable care

to prevent the threatened harm.

       605.    In addition, Defendants had a duty not to breach the standard of care

established under Idaho law and the federal Controlled Substances Act (“CSA”) and it’s

implementing regulations, which require Defendants to report suspicious orders and to

maintain systems to detect and report such activity.

       606.    Defendants voluntarily undertook a legal duty to prevent the diversion of

prescription opioids by engaging in the distribution of prescription opioids and by making

public promises to prevent the diversion of prescription opioids.

       607.    Defendants knew of the serious problem posed by prescription opioid

diversion and were under a legal obligation to take reasonable steps to prevent diversion.

       608.    Defendants knew of the highly addictive nature of prescription opioids and

of the high likelihood of foreseeable harm to patients and communities, including the

Tribe, from prescription opioid diversion.

       609.    As described throughout the Complaint, in language expressly

incorporated herein, Defendants breached their duties to exercise due care in the business

of wholesale distribution of dangerous opioids, which are Schedule II Controlled




                                             182
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 187 of 198. PageID #: 187




Substances, by failing to monitor for, failing to report, and filling highly suspicious orders

time and again.

       610.    As described throughout the Complaint, in language expressly

incorporated herein, Defendants misrepresented their compliance with their duties under

the law and concealed their noncompliance and shipments of suspicious orders of opioids

to Plaintiff’s community and destinations from which they knew opioids were likely to

be diverted into Plaintiff’s community, in addition to other misrepresentations alleged

and incorporated herein.

       611.    The Manufacturer Defendants breached their duty to Plaintiff by

deceptively marketing and sale of name-brand and generic opioids, including minimizing

the risks of addiction and overdose and exaggerating the purported benefits of long-term

use of opioids for the treatment of chronic pain and failing to take the necessary steps to

adequately inform doctors, healthcare providers and the medical community of the proper

use and the abuse and addiction risks associated with their name-brand and generic opioid

products in accordance with their product labels.

       612.    Manufacturer Defendants knew or should have known, that their

affirmative misconduct in engaging in an aggressive, widespread, and misleading

campaign in marketing narcotic drugs and their failure to inform doctors and the medical

community of the proper use and risks associated with their products created an

unreasonable risk of harm. The Defendants’ sales data, reports from sales representatives,

and internal documents, should have put them on notice that such harm was not only

foreseeable, but was actually occurring. Defendants nevertheless chose to deceptively




                                             183
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 188 of 198. PageID #: 188




withhold information about the dangers of opioids from Plaintiff, physicians, patients,

and the public.

       613.       Defendants’ breaches were intentional and/or unlawful, and Defendants’

conduct was willful, wanton, malicious, reckless, oppressive, and/or fraudulent.

       614.       Defendants’ misconduct alleged in this case is ongoing and persistent.

       615.       Defendants acted with actual malice in breaching their duties, i.e., they

have acted with a conscious disregard for the rights and safety of other persons, and said

actions have a great probability of causing substantial harm.

       616.       As is described throughout this Complaint, Defendants acted without even

slight diligence or scant care, and with indifference, and were negligent in a very high

degree, disregarding the rights and safety of other persons, and said actions have a great

probability of causing substantial harm.

       617.       Plaintiff is not asserting a cause of action under the CSA or other

controlled substances laws cited above. Rather, it seeks to remedy harms caused to it by

the breach of duty defined by these statutes and under common law.

       618.       As a direct and proximate result of Defendants’ negligence, Plaintiff has

suffered and will continue to suffer economic damages including, but not limited to,

significant expenses for police, emergency, health, prosecution, and rehabilitation

services as well as lost casino revenue and the cost of opioid prescriptions and addiction

treatment paid through the Tribe’s healthcare program.

       619.       As a direct and proximate result of Defendants’ negligence, Plaintiff has

suffered and will continue to suffer stigma damage, non-physical property damage, and

damage to its proprietary interests.




                                              184
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 189 of 198. PageID #: 189




       620.    Defendants’ breaches of their duty of care foreseeably and proximately

caused damage to the Tribe and its members.

       621.    Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed

by law, including, inter alia, abatement, compensatory damages, punitive damages,

attorney fees and costs, as well as pre- and post-judgment interest.

                        COUNT VIII: NEGLIGENCE PER SE

                                 Against All Defendants

       622.    The Tribe incorporates by reference all preceding paragraphs of this

Complaint as if fully set forth herein and further allege as follows.

       623.    All Defendants were obligated to prevent the diversion of prescription

opioids under the CSA and its implementing regulations.

       624.    The CSA and its implementing regulations were enacted to promote safety

and to prevent exactly the type of harm that occurred as a result of Defendants’ failures.

       625.    All Defendants failed to perform their statutory and regulatory obligations

under the CSA.

       626.    Idaho law requires the design and operation of a system to detect and

disclose suspicious orders of controlled substances pursuant to Idaho Code § 37-2720.

       627.    Idaho Code § 37-2720 was enacted to promote safety and prevent the type

of harm that occurred as a result of Defendants’ failures.

       628.    All Defendants engaged in misrepresentation and fraud, and aided and

abetted the use of misrepresentation and fraud, in the distribution of prescription opioids

in Idaho.




                                            185
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 190 of 198. PageID #: 190




       629.    Defendants’ breaches of their duty of care foreseeably and proximately

caused damage to the Tribe and its members.

       630.    The Tribe is entitled to damages from Defendants in an amount to be

determined in this litigation.

                        COUNT IX: UNJUST ENRICHMENT

                                 Against All Defendants

       631.    The Tribe incorporates by reference all preceding paragraphs of this

Complaint as if fully set forth herein.

       632.    As an expected and intended result of their conscious wrongdoing as set

forth in this Complaint, Defendants have profited and benefited from the increase in the

distribution and purchase of their name-brand and generic opioid products within

Plaintiff’s community, including from opioids foreseeably and deliberately diverted

within and into Plaintiff’s community.

       633.    Plaintiff has expended substantial amounts of money in an effort to

remedy or mitigate the societal harms caused by Defendants’ conduct.

       634.    These expenditures include, but are not limited to, the provision of

healthcare services and treatment services to people who use opioids. Plaintiff has also

incurred expenses for opioid prescriptions for chronic pain paid directly through the

Tribe’s healthcare program, dispensed as a direct result of Defendants’ widespread,

pervasive and misleading opioid marketing campaign. Plaintiff has also made payments

through its healthcare program for opioid addiction treatment.

       635.    These expenditures have helped sustain Defendants’ businesses.




                                           186
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 191 of 198. PageID #: 191




          636.   Plaintiff has conferred a benefit upon Defendants by paying for

Defendants’ externalities: the cost of the harms caused by Defendants’ improper

distribution practices.

          637.   Defendants were aware of these obvious benefits, and their retention of

the benefit is unjust.

          638.   Plaintiff has paid for the cost of Defendants’ externalities and Defendants

have benefited from those payments because they allowed them to continue providing

customers with a high volume of opioid products. Because of their deceptive marketing

of prescription opioids, Marketing Defendants obtained enrichment they would not

otherwise have obtained. Because of their conscious failure to exercise due diligence in

preventing diversion, Defendants obtained enrichment they would not otherwise have

obtained. The enrichment was without justification and Plaintiff lacks a remedy provided

by law.

          639.   Defendants have unjustly retained benefits to the detriment of Plaintiff,

and Defendants’ retention of such benefits violates the fundamental principles of justice,

equity, and good conscience.

          640.   Defendants’ misconduct alleged in this case is ongoing and persistent.

          641.   Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed

by law, including, inter alia, abatement, compensatory damages, punitive damages,

attorney fees and costs, as well as pre- and post-judgment interest.

                           COUNT X: CIVIL CONSPIRACY

                                  Against All Defendants




                                             187
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 192 of 198. PageID #: 192




        642.    Plaintiff realleges and incorporates by reference the foregoing allegations

as if set forth at length herein.

        643.    Defendants engaged in a civil conspiracy in their unlawful marketing and

sale of opioids and/or distribution of name-brand and generic opioids into Idaho and

Plaintiff’s community.

        644.    Defendants engaged in a civil conspiracy to commit fraud and

misrepresentation in conjunction with their unlawful marketing and sale of opioids and/or

distribution of opioids into Idaho and Plaintiff’s community.

        645.    Defendants unlawfully failed to act to prevent diversion and failed to

monitor for, report, and prevent suspicious orders of opioids.

        646.    The Marketing Defendants further unlawfully marketed opioids in Idaho

and Plaintiff’s community in furtherance of that conspiracy.

        647.    Defendants’ conspiracy and acts in furtherance thereof are alleged in detail

in this Complaint, including, without limitation, in Plaintiff’s Counts for violations of

RICO and the Idaho Statutes. Such allegations are specifically incorporated herein.

        648.    Defendants acted with a common understanding or design to commit

unlawful acts, as alleged herein, and acted purposely, without a reasonable or lawful

excuse, which directly and proximately caused the injuries alleged herein.

        649.    Defendants acted with malice, purposely, intentionally, unlawfully, and

without a reasonable or lawful excuse.

        650.    Defendants conduct in furtherance of the conspiracy described herein was

not mere parallel conduct because each Defendant acted directly against their commercial

interests in not reporting the unlawful distribution practices of their competitors to the




                                             188
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 193 of 198. PageID #: 193




authorities, which they had a legal duty to do. Each Defendant acted against their

commercial interests in this regard due to an actual or tacit agreement between the

Defendants that they would not report each other to the authorities so they could all

continue engaging in their unlawful conduct.

        651.    Defendants’ conspiracy, and Defendants’ actions and omissions in

furtherance thereof, caused the direct and foreseeable losses alleged herein.

        652.    Defendants’ actions demonstrated both malice and also aggravated and

egregious fraud. Defendants engaged in the conduct alleged herein with a conscious

disregard for the rights and safety of other persons, even though that conduct has a great

probability of causing substantial harm.

        653.    Defendants’ misconduct alleged in this case is ongoing and persistent.

        654.    Plaintiff’s injuries, as alleged throughout this Complaint, are expressly

incorporated herein by reference. Plaintiff seeks all legal and equitable relief as allowed

by law, including, inter alia, abatement, compensatory damages, punitive damages,

attorney fees and costs, as well as pre- and post-judgment interest.

                   COUNT XI: DECEPTIVE TRADE PRACTICES
                              Idaho Code. § 48-603
                             Against All Defendants

        655.    Plaintiff realleges and incorporates by reference the foregoing allegations

as if set forth at length herein.

        656.    Idaho Code § 48-603 prohibits misrepresenting the quality of goods, as

well as sales sounding in fraud, misrepresentation, or deceptive practices.

        657.    As more fully described in this Complaint, Defendants committed

repeated and willful, unfair, or deceptive acts or practices, and unconscionable trade




                                            189
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 194 of 198. PageID #: 194




practices, in connection with the sale, marketing and distribution of merchandise and

specifically, their name-brand and generic opioid products.

       658.    Defendants’ unfair, deceptive, and unconscionable representations,

concealments, and omissions were reasonably calculated to deceive the Tribe, the public,

and their agents.

       659.    As described more specifically above, Defendants’ misrepresentations,

concealments, and omissions constitute a willful course of conduct which continues to

this day.

       660.    Each Defendant failed to report and/or prevent the diversion of highly

addictive prescription drugs. Because of the dangerously addictive nature of these drugs,

the Distributor Defendants’ manufacturing, marketing, sales, and distribution practices

unlawfully caused an opioid and heroin plague and epidemic. Each Defendant had a

nondelegable duty to guard against and prevent the diversion of prescription opioids to

other than legitimate medical, scientific, and industrial channels.

       661.    The Defendants also omitted material facts, causing confusion or

misunderstanding as to approval or certification of goods or services.

       662.    The Defendants failed to disclose the material facts that, inter alia, they

were not in compliance with laws and regulations requiring that they maintain a system

to prevent diversion, protect against addiction and severe harm, and specifically monitor,

investigate, report, and refuse suspicious orders. But for these material factual omissions,

Defendants would not have been able to sell opioids, and the Distributor Defendants

would not have been able to receive and renew licenses to sell opioids.




                                            190
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 195 of 198. PageID #: 195




       663.    As alleged herein, each Manufacturer Defendant wrongfully represented

that the opioid prescription medications they manufactured, marketed, and sold had

characteristics, uses, or benefits that they do not have.

       664.    The Manufacturer Defendants also wrongfully misrepresented that the

opioids were safe and effective when such representations were untrue, false, and

misleading.

       665.    The Manufacturer Defendants also used exaggeration and/or ambiguity as

to material facts and omitted material facts, with an intent deceive.

       666.    Because of the dangerously addictive nature of these drugs, which the

Manufacturer Defendants concealed and misrepresented, they lacked medical value, and

in fact caused addiction and overdose deaths; therefore, Defendants’ sales and marketing

of opioids constituted a violation of state law.

       667.    The Manufacturer Defendants made deceptive representations about the

use of opioids to treat chronic non-cancer pain. Each Manufacturer Defendant also

omitted or concealed material facts and failed to correct prior misrepresentations and

omissions about the risks and benefits of opioids. Each Defendant’s omissions rendered

even their seemingly truthful statements about opioids deceptive.

       668.    All of Distributor and Manufacturer Defendants’ actions of fraud, false

pretenses, false promises, misrepresentations, misleading statements, and deceptive

practices discussed herein, were made with the intent that others, including Plaintiff and

Plaintiff’s community, rely thereon.




                                             191
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 196 of 198. PageID #: 196




       669.      The damages which Plaintiff seeks to recover were sustained as a direct

and proximate cause of the Manufacturer and Distributor Defendants’ intentional actions

and omissions.

       670.      Because of Defendants’ omissions and deceptive misrepresentations to,

inter alia, Plaintiff, its residents, and their agents, Plaintiff has incurred significant

damages, including, but not limited to, those alleged throughout this Complaint, which

are expressly incorporated herein by reference.

                                 PRAYER FOR RELIEF

       WHEREFORE, the Tribe respectfully requests judgment in its favor granting

the following relief:

       a)        Entering Judgment in favor of the Tribe in a final order against each of
                 the Defendants;

       b)        An award of actual and consequential damages in an amount to be
                 determined at trial;

       c)        An award of all damages resulting from Defendants’ violation of 18
                 U.S.C. § 1962(c) and (d), including prejudgment interest, the sum trebled
                 pursuant to 18 U.S.C. § 1962(c);

       d)        An order obligating Defendants to disgorge all revenues and profits
                 derived from their scheme;

       e)        Ordering that Defendants compensate the Tribe for past and future costs
                 to abate the ongoing public nuisance caused by the opioid epidemic;

       f)        Ordering Defendants to fund an “abatement fund” for the purposes of
                 abating the public nuisance;

       g)        Awarding the damages caused by the opioid epidemic, including, inter
                 alia, (a) costs for providing medical care, additional therapeutic and
                 prescription drug purchases, and other treatments for patients suffering
                 from opioid-related addiction or disease, including overdoses and deaths;
                 (b) costs for providing treatment, counseling, and rehabilitation services;
                 (c) costs for providing treatment of infants born with opioid-related
                 medical conditions; (d) costs for providing care for children whose



                                             192
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 197 of 198. PageID #: 197




             parents suffer from opioid-related disability or incapacitation; (e) costs
             associated with law enforcement and public safety relating to the opioid
             epidemic; (f) costs for cleanup of public areas; (g) costs for payment of
             opioids and opioid addiction treatment from the Tribe’s healthcare
             program; (h) lost casino revenue;

       h)    An award of punitive damages;

       i)    Injunctive relief prohibiting Defendants from continuing their wrongful
             conduct;

       j)    An award of the Tribe’s costs, including reasonable attorney’s fees,
             pursuant to 18 U.S.C. § 1964(c);

       k)    Pre- and post-judgment interest as allowed by law; and

       l)    Any other relief deemed just, proper, and/or equitable.



   PLAINTIFF DEMANDS A JURY TRIAL ON ALL CLAIMS SO TRIABLE



Dated: June 6, 2019                Skikos, Crawford, Skikos & Joseph LLP



                                   By: /s/ Steven Skikos

                                   Steven J. Skikos (CA Bar #148110)
                                   Mark G. Crawford (CA Bar #136501)
                                   Jane E. Joseph (OH Bar #0074540)
                                   Autumn Dawn Monteau (NM #126381)
                                   One Sansome Street, Suite 2830
                                   San Francisco, CA 94104
                                   T: (415) 546-7300
                                   F: (415) 546-7301
                                   sskikos@skikos.com
                                   mcrawford@skikos.com
                                   jjoseph@skikos.com
                                   amonteau@skikos.com

                                   Attorneys for Plaintiff Shoshone-Bannock Tribes




                                         193
Case: 1:19-op-45373-DAP Doc #: 1 Filed: 06/06/19 198 of 198. PageID #: 198




Dated: June 6, 2019            Levin, Papantonio, Thomas, Mitchell, Rafferty
                               & Proctor, P.A.

                               By: /s/ Archie C. Lamb, Jr.

                               Archie C. Lamb, Jr.
                               Troy Rafferty
                               Mike Papantonio
                               316 S. Baylen Street, Suite 600
                               Pensacola, FL 32502-5996
                               Tel: (850) 435-7065
                               Fax: (850) 436-6068
                               alamb@levinlaw.com
                               trafferty@levinlaw.com
                               mpapantonio@levinlaw.com

                               Attorneys for Plaintiff Shoshone-Bannock Tribes




                                    194
